Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 1 of 213




                       Exhibit 4
                         to
                 Motion to Exclude
                (Dr. Nielson – HTC)
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 2 of 213


[ALL COUNSEL LISTED ON SIGNATURE PAGE]




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

__________________________________________
                                          )
IN RE KONINKLIJKE PHILIPS                  )                     Case No. 4:18­cv­1885­HSG­EDL
PATENT LITIGATION                         )
                                          )                      DEFENDANTS’ AND MICROSOFT’S
                                          )                      DISCLOSURES UNDER PATENT
                                          )                      L.R. 3­3
__________________________________________)




_____________________________________________
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 3 of 213


I.      INTRODUCTION

        Defendants1 hereby: (a) identify each item of prior art that anticipates each asserted claim or

renders it obvious; (b) specify whether each item of prior art anticipates each asserted claim or renders it

obvious, and here obviousness is alleged, an explanation of why the prior art renders the asserted claim

obvious, including an identification of any combinations of prior art showing obviousness; (c) submits a

chart identifying specifically where and how in each item of prior art each limitation of each asserted
claim is found, including, for each limitation that is governed by 35 U.S.C. § 112(6), the identity of the

structure(s), act(s), or material(s) in each item of prior art that performs the claimed function; (d) identifies

the grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under 35 U.S.C. § 112(2) or enablement

or written description under 35 U.S.C. § 112(1) of any of the asserted claims.

        Philips has asserted each of the following patents (“the Patents­in­Suit”) and claims (“the Asserted

Claims”) against one or more of the Defendants.2

                 U.S. Patent No.        Asserted Claims

                 RE44,913               1, 3, 4, 5, 8, 9, 12, 13, 16

                 6,690,387              9, 11, 12

                 7,184,064              1, 2, 3, 5, 6, 8

                 7,529,806              1, 4, 5, 6, 7, 12, 13, 15

                 5,910,797              1, 6

                 6,522,695              14, 15, 17

                 8,543,819              1, 6, 8, 9, 10, 11

                 6,772,114              20

                 RE43,564               1, 2, 3, 4, 5, 7

                 9,436,809              1, 2, 3, 4, 6, 9, 11, 14, 34, 35, 36, 37, 41, 43, 46, 49, 50,
                                        52, 53, 54, 55, 56, 58, 59, 60

        1
           ASUSTeK Computer Inc., ASUS Computer International, HTC Corp., HTC America, Yifang USA, Inc. D/B/A
E­Fun, Inc., Acer Inc., Acer America Corporation, and Intervenor­Plaintiff/Counterclaim Defendant­in­Intervention Microsoft
Corporation (collectively, “Defendants”).
         2
           Each Defendant adopts the contentions asserted in this Joint Fourth Supplemental Invalidity Contentions to the extent
applicable to the claims asserted by Philips against that Defendant.

_____________________________________________       –1–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                     DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 4 of 213


        Defendants contend that each asserted claim of the Patents­in­Suit is invalid under at least 35

U.S.C. §§ 101, 102, 103, 112 and/or 251. Defendants reserve the right to supplement these Invalidity

Contentions pursuant to the Federal Rules of Civil Procedure, the Civil Local Rules, the Patent Local

Rules, the Court’s Chamber Rules, or any other order or schedule entered by the Court. Defendants

further reserve the right to supplement these Invalidity Contentions in response to any change in Philips’

read of the asserted patents, the accused products, and to the extent that Philips’ November 1, 2018,

motion to amend its infringement contentions is granted. See Docket Nos. 529 and, as corrected, 542.

        A.      Preliminary Statement

        Defendants’ Invalidity Contentions reflect Defendants’ present knowledge and contentions

regarding the Asserted Claims. Thus, the following contentions are based on Defendants’ current

knowledge, understanding, and belief as to the facts and information available as of the date of these

Invalidity Contentions. Discovery has not yet been completed in this matter. Thus, Defendants have not

yet completed their investigation, discovery, or analysis of matters relating to the invalidity or

unenforceability of the Asserted Claims, including without limitation invalidity due to on­sale or public
use statutory bars, or unenforceability due to inequitable conduct. In addition, Defendants’ search for

prior art is ongoing. Accordingly, Defendants reserve the right to amend, modify, and supplement,

without prejudice, these Invalidity Contentions as additional information is discovered or otherwise

identified or appreciated, including testimony about the scope and content of the claimed inventions or

state of the prior art.
        Defendants submit these Invalidity Contentions without waiving or contradicting Defendants’

position that Philips’ Infringement Contentions do not adequately identify with sufficient specificity the

basis for Philips’ contention that any accused product meets the limitations of any of the Asserted Claims.

Nothing stated herein is or shall be treated as an admission or suggestion that Defendants agree with

Philips regarding either the scope of any of the Asserted Claims or the claim constructions advanced

directly or implicitly by Philips’ Infringement Contentions or in any other pleading, discovery request or

response, or written or verbal communications with Defendants. Additionally, nothing in these Invalidity
Contentions shall be treated as an admission that any of the Defendants’ accused products meet any

limitation of the Asserted Claims. The disclosures herein are not and should not be construed as a

_____________________________________________       –2–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 5 of 213


statement that no other persons have discoverable information, that no other documents, data

compilations, or tangible things exist that Defendants may use to support their claims or defenses, or that

no other legal theories or factual bases will be pursued.

        In compiling these contentions, Defendants have relied in part on Philips’ Disclosure of Asserted

Claims and Infringement Contentions under Patent L.R. 3­1. In those contentions, Philips appears to

assign constructions to indefinite claim language, to pursue overly broad claim constructions in an effort

to assert infringement where none exists, and to accuse products that do not infringe the claims.

Defendants’ contentions and claim charts take into account Philips’ apparent constructions and may reflect

aspects of the prior art that satisfy Philips’ apparent claim constructions. Defendants’ assertion that a

particular limitation is disclosed by a prior art reference, or Defendants’ assertion that a particular
limitation is disclosed by a prior art reference in a particular manner, may be based in part on Philips’

apparent claim interpretations. In relying in part on Philips’ apparent claim interpretations, Defendants do

not admit that Philips’ apparent claim interpretations are supportable or proper or that the claim limitations
in question are definite or otherwise amenable to construction. Defendants’ contentions and claim charts

also take into account the constructions adopted by the Court and the Defendants reserve all appellate

rights as well as the right to seek reconsideration of the Court’s Markman order as appropriate.

        Defendants’ Invalidity Contentions are made in the alternative, and should not be interpreted to

rely upon, or in any way affect, the non­infringement arguments Defendants intend to assert in this case.
Defendants reserve the right to supplement, without prejudice, these Invalidity Contentions as appropriate

depending upon any findings as to the priority dates of the Patents­in­Suit or positions that Philips or its

expert witnesses may take concerning claim interpretation, infringement, or invalidity issues.

        The accompanying claim charts include obviousness combinations of references under 35 U.S.C. §

103. As reflected in the attached exhibits, the discussion herein, and in the references themselves, the

elements of Philips’ Asserted Claims are all disclosed in the art before the patents’ earliest possible

priority dates, and one of skill would readily fit their teachings together. The references cited herein and

in the attached exhibits may be combined and modified in a number of obvious ways to achieve the

claimed apparatus and systems, including those disclosed in the attached exhibits.



_____________________________________________       –3–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 6 of 213


        Defendants are not aware of all ways in which Philips may attempt to distinguish the prior art cited

herein. Accordingly, Defendants reserve the right to supplement or modify these Invalidity Contentions

based on Philips’ contentions, any further claim construction, and further discovery to the extent permitted

by the Federal Rules of Civil Procedure, the Civil Local Rules, the Patent Local Rules, the Court’s

Chamber Rules, and any other order or schedule entered by the Court. As an example, for any claim

limitation that Philips alleges is not disclosed in a particular prior art reference, Defendants reserve the

right to assert that any such limitation is (a) inherent in the disclosed reference; (b) obvious to one of

ordinary skill in the art at the time, in light of the same; or (c) disclosed in one or more prior art references,

including without limitation those disclosed in the prior art items listed below or in the attached exhibits,

and in combination would have rendered the Asserted Claims obvious. Further, the suggested
obviousness combinations are in the alternative to Defendants’ anticipation contentions. The obviousness

contentions set forth in these contentions should not be construed to suggest that any reference is not

anticipatory in its own right.
       B.       The Combination of Prior Art Teachings and References

        In general, a claimed invention is invalid due to obviousness “if the differences between the

claimed invention and the prior art are such that the claimed invention as a whole would have been

obvious before the effective filing date of the claimed invention to a person having ordinary skill in the

art.” 35 U.S.C. § 103; Graham v. John Deere Co., 383 U.S. 1, 13–14 (1966). The ultimate determination

of whether an invention is or is not obvious is a legal conclusion based on underlying factual inquiries
including: “(1) the scope and content of the prior art; (2) the level of ordinary skill in the art; (3) the

differences between the claimed invention and the prior art; and (4) objective evidence of

nonobviousness.” Miles Labs., Inc. v. Shandon, Inc., 997 F.2d 870, 877 (Fed. Cir. 1993); see also

Graham, 383 U.S. at 17–18.

        The U.S. Supreme Court decision in KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007)

reaffirmed Graham, but at the same time held that a claimed invention can be obvious even if there is no

explicit teaching, suggestion, or motivation for combining the prior art to produce that invention. In
summary, KSR holds that patents that are based on new combinations of elements or components already

known in a technical field may be found to be obvious. See generally KSR, 127 S. Ct. at 1727.

_____________________________________________       –4–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 7 of 213


Specifically, the Supreme Court in KSR rejected a rigid application of the “teaching, suggestion, or

motivation [to combine]” test. Id. at 1741. “In determining whether the subject matter of a patent claim is

obvious, neither the particular motivation or the avowed purpose of the patentee controls. What matters is

the objective reach of the claim.” Id. at 1741–42. “Under the correct analysis, any need or problem

known in the field of endeavor at the time of invention and addressed by the patent can provide a reason

for combining the elements in the manner claimed.” Id. at 1742.

        In addition, in KSR, the Supreme Court emphasized the principle that “[t]he combination of

familiar elements according to known methods is likely to be obvious when it does no more than yield

predictable results.” KSR, 127 S. Ct. at 1739. A key inquiry is whether the “improvement is more than

the predictable use of prior art elements according to their established functions.” Id. at 1740. In view of
the Supreme Court’s KSR decision, the PTO issued a set of new Examination Guidelines. See

Examination Guidelines for Determining Obviousness Under 35 U.S.C. § 103 in view of the Supreme

Court Decision in KSR International Co. v. Teleflex, Inc., 72 Fed. Reg. 57526 (October 10, 2007). Those
Guidelines summarized the KSR decision, and identified various rationales for finding a claim obvious,

including those based on other precedents. Those rationales include:

        (a)     Combining prior art elements according to known methods to yield predictable

                results;

        (b)     Simple substitution of one known element for another to obtain predictable
                results;

        (c)     Use of a known technique to improve similar devices (methods, or products) in

                the same way;

        (d)     Applying a known technique to a known device (method, or product) ready for

                improvement to yield predictable results;

        (e)     “Obvious to try” — choosing from a finite number of identified, predictable

                solutions, with a reasonable expectation of success;

        (f)     Known work in one field of endeavor may prompt variations of it for use in either

                the same field or a different one based on design incentives or other market forces

                if the variations would have been predictable to one of ordinary skill in the art;

_____________________________________________       –5–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 8 of 213


        (g)        Some teaching, suggestion, or motivation in the prior art that would have led one

                   of ordinary skill to modify the prior art reference or to combine prior art reference

                   teachings to arrive at the claimed invention.

        Id. at 57529. Defendants contend that one or more of these or other rationales apply in considering

the obviousness of the Asserted Claims.

II.     IDENTIFICATION OF PRIOR ART UNDER PATENT L.R. 3­3(a)

        Defendants hereby provide the identity of each item of prior art that anticipates each asserted claim

or renders it obvious.

        A.         RE44,913

        The following prior art references anticipate or render each of the asserted claims of Philips’
RE’913 patent obvious. To the extent one or more prior art patents, publications, or systems are identified

in the claim charts attached as Exhibits A­1 through A­17 to this document, but are not included in the

tables and lists below for each patent, those prior art patents, publications, or systems should also be

considered as prior art to the asserted patents.
                    1.      Patents

        The following patent references, including those patents listed in Exhibits. A­1 through A­17,

anticipate or render obvious the asserted claims of the RE’913 patent.

 Number                                                            Country      Date Issued or Published

 U.S. Patent No. 5,258,748 (“Jones”)                               US           November 2, 1993

 U.S. Patent No. 6,639,586 (“Gerpheide”)                           US           October 28, 2003

 JP2000­148366 (“Sakata II”)                                       JP           May 26, 2000

 U.S. Patent No. 6,686,902 (“Lee”)                                 US           April 11, 2002

 U.S. Patent No. 6,271,835 ("Hoeksma")                             US           August 7, 2001

 U.S. Patent No. 5,805,167 (“Van Cruyningen”)                      US           September 8, 1998

 U.S. Patent No. 6,169,538 (“Nowlan”)                              US           January 2, 2001

 U.S. Patent No. 6,975,304 (“Hawkins”)3                            US           December 13, 2005

 JP4019512 (“Sakata I”)                                            JP           February 25, 2000

        3
            Hawkins is prior art at least based on its provisional application filed June 11, 2001. See Exhibit A­8.

_____________________________________________       –6–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                       DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 9 of 213


 JP Patent Application No. H6­202784 (“Nakano”)             JP            July 22, 1994

 Defendants U.S. Patent No. 6,094,197 (“Buxton”)            US            July 25, 2000

 U.S. Patent No. 5,956,021 (“Kubota”)                       US            September 21, 1999



                2.       Publications

         The following printed publications, including those publications listed in Exhibits A­1 through

A­17, anticipate or render obvious the asserted claims of the RE’913 patent.

 Title                                                      Date of          Author or Publisher
                                                            Publication

 Newton Apple MessagePad Handbook (“Newton Manual”)         1995             Apple



                3.       Non­Patent or Publication References

         Defendants also contend that the RE’913 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed
them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

         Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,
or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems
commercially sold, publicly known or used before the priority date of the RE’913 Patent, including

documents and source code describing the same:

            ● Hitachi Handheld PC HPW­600ETM (“Hitachi HPC”) is a handheld communication device

                that was offered for sale and sold by Hitachi in the United States in 1999, as demonstrated

                by the deposition testimony of Andrew Mulazzi and the corresponding deposition exhibits.




_____________________________________________       –7–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 10 of 213


                The features and capabilities of the Hitachi HPC became publicly known as of the same

                date.

            ● Casio Cassiopeia E­115 (“Casio E­115”) is a handheld communication device that was

                offered for sale and sold no later than April 2001 as demonstrated by Casio sales data

                produced in response to a subpoena (Casio 000297) and a Casio press release dated April

                19, 2000 and available via the Internet Archive. The features and capabilities of the Casio

                E­115 became publicly known as of the same date. See

                https://web.archive.org/web/20000512021759/http://www.casio.com:80/corporate

                /index.cfm?act=10&ID=897&CFID=245701&CFTOKEN=1096133.

            ● Philips Nino 300 Series (“Nino”) series was released, offered for sale, and sold in 1998 in
                the United States at least by Philips. The Philips Nino 500 (“Nino 500”) series was

                released, offered for sale, and sold in 1999 in the United States at least by Philips. See, e.g.,

                PHILIPS00027052­53, PHILIPS00027054­56, PHILIPS00027057­58 (Philips’ press
                releases). The features and capabilities of the Nino devices became publicly known as of

                the same dates. Philips has thus far refused to provide sales information for the Nino

                devices.

            ● Apple Newton Messagepad 120 device running the Newton Operating System Version 2.0

                was offered for sale and sold in the United States in January 1995. See, e.g.,

                APL­ACER_00007216 (1995 Network World article noting that the MessagePad 120 was

                “released in late January” in the United States). The features and capabilities of the

                Newton became publicly known as of the same date.

        Additional details on these invalidating references are included in Exhibits A­1 through A­17.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits A­1 through A­17. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

_____________________________________________       –8–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 11 of 213


                4.      Invalidity of the RE’913 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits A­1 to A­17 anticipate and/or

render obvious each asserted claim of the RE’913 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the RE’913
patent would have been motivated to modify or combine the prior art references set forth herein because,

inter alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary

skill in the art would have been motivated by the problem that the inventor was attempting to solve, or
with other problems that would have been faced in reaching a solution, and would have looked to

references that concerned similar issues or taught how to overcome the problems faced; (c) the

combinations were obvious to try and would have operated in their known and expected way; (d) the

combinations were within the skill and understanding of a person of ordinary skill in the art; (e) the

combinations would have been motivated by the developments in technology; (f) the combinations reflect
various design choices that would have been known to one of ordinary skill in the art and within that

person’s technical capability to implement; and (g) the combinations would enhance commercial

opportunities and make the product more desirable, for example, by improving performance, expanding

functionality, and/or increasing reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such

combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).



_____________________________________________       –9–
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 12 of 213


        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the RE’913 patent obvious in the attached exhibits. If, and to the extent, Philips

challenges the correspondence of any of these references with respect to particular limitations of the

asserted claims of the RE’913 patent, Defendants reserve the right to supplement these invalidity

contentions to identify additional combinations, motivations to modify, or explanations for particular

references with additional particularity.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the RE’913 patent
solved. The concepts described in the RE’913 patent were all well known before the alleged invention

date as evidenced by the patent itself, the file history and references cited therein, and the prior art

identified herein, including identified in the above­referenced exhibits.
        No copying. Philips has provided no evidence that the accused functionality for the RE’913 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the RE’913

patent was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir.

2001) (allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to
invent or use the claimed techniques before the alleged invention date of the RE’913 patent. Nor could it,

as the asserted claim recites concepts that were already known before the alleged invention of the RE’913

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in RE’913 patent. A patentee bears the

burden of demonstrating that the relevant commercial success is attributable to the claimed invention “as

opposed to other economic and commercial factors unrelated to the technical quality of the patented

subject matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here,

Philips has not shown and cannot show that its success is due to the alleged invention of the RE’913

_____________________________________________       – 10 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 13 of 213


patent. See, e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as

intervening, non­covered technological innovations, popularity of accessories, and advertising expense are

all relevant to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the RE’913 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,
1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).

        No industry praise. Philips has presented no evidence of industry praise for the alleged invention
of the RE’913 patent or any functionality that allegedly practices the RE’913 patent. To the extent any

praise is related to any functionality that allegedly practices the RE’913 patent, that praise is not due to the

allegedly novel features of the RE’913 patent, but instead only to features present in the prior art, which is

not a sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).
        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the RE’913 patent were combined. Instead, as discussed above, the concepts contained

in the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the RE’913 patent of the viability of what is claimed in the RE’913 patent. In

fact, there was no industry skepticism concerning the claimed concepts that predates the RE’913 patent.

Thus, there was no industry skepticism that using or combining these well­known prior art concepts would

_____________________________________________       – 11 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
          Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 14 of 213


be viable; others in the field were already combining them in the same manner as arranged in the RE’913

patent.

          No licensing. Philips has not presented any evidence it has successfully licensed the RE’913

patent, much less evidence of any nexus between licensing activity and any allegedly novel features of the

RE’913 patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates

that Philips has not been successful in licensing the RE’913 patent. See, e.g., Iron Grip Barbell Co. v.

USA Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative

evidence of nexus where the evidence of commercial success presented is a license, because it is often

‘cheaper to take licenses than to defend infringement suits.’”).

          B.     6,690,387

          The following prior art references anticipate or render each of the asserted claims of Philips’ ’387

patent obvious. To the extent one or more prior art patents, publications, or systems are identified in the

claim charts attached as Exhibits B­1 through B­21 to this document, but are not included in the tables and

lists below for each patent, those prior art patents, publications, or systems should also be considered as
prior art to the asserted patents.

                 1.      Patents

          The following patent references, including those patents listed in Exhibits B­1 through B­21,

anticipate or render obvious the asserted claims of the ’387 patent.

 Number                                                    Country    Date Issued or Published

 European Published Application EP 0 880 091 A2            EP         November 25, 1998
 (“Korhonen”)

 U.S. Patent No. 6,160,551 (“Naughton”)                    US         December 12, 2000

 U.S. Patent No. 7,450,114 (“Anwar”)                       US         November 11, 2008

 PCT Published Application WO 99/38149 (“Westerman         WO         July 29, 1999
 PCT”)

 U.S. Patent No. 6,323,846 (“Westerman U.S.”)              US         November 27, 2001

 Japanese Patent Application No. JPH10161628A              JP         June 19, 1998
 (“Kamata”)

 Japanese Unexamined Patent Application Publication No.    JP         August 26, 1988
 S63–206827 (“Asami”)

_____________________________________________       – 12 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                  DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 15 of 213


 U.S. Patent No. 6,714,221 (“Christie”)                     US            March 30, 2004

 U.S. Patent No. 5,844,547 (“Minakuchi”)                    US            December 1, 1998

 Japanese Patent Application No. JPH11102274A               JP            April 13, 1999
 (“Yamagiwa”)

 U.S. Patent No. 6,707,449 (“Hinckley”)                     US            March 16, 2004

 U.S. Patent No. 5,327,161 (“Logan”)                        US            July 5, 1994

 U.S. Patent No. 6,943,778 B1 (“Astala”)                    US            September 13, 2005

 Japanese Patent Application Publication No. H06­309138     JP            November 4, 1994
 (“Narutaka”)

 U.S. Patent No. 6,677,930 (“Nakamura”)                     US            April 18, 2002

 U.S. Patent No. 6,587,093 (“Shaw”)                         US            July 1, 2003

 U.S. Patent No. 5,880,411 (“Gillespie”)                    US            June 6, 1992



                 2.       Publications

         The following printed publications, including those publications listed in Exhibits B­1 through

B­21, anticipate or render obvious the asserted claims of the ’387 patent.

 Title                                                      Date of          Author or Publisher
                                                            Publication

 Getting Started with PenPoint version 1.0 (“PenPoint       1992             Go Corporation
 Guide”)

 PenPoint Operating System Overview and Application         1993             IBM
 Development (“PenPoint Application Development”)

 “Introducing PenPoint” (video)                             1991             Go Corporation

 PenPoint Demonstration (video)                             1991             Go Corporation

 The Power of PenPoint (“The Power of PenPoint”)            1991             Robert Carr and Dan Shafer

 Getting Started With Your EO Personal Communicator         1993             AT&T
 (“EO Getting Started”)

 Using PenPoint (“Using PenPoint”)                          1991             Go Corporation

 Manipulating Simulated Objects with Real­World Gestures    1984             Margaret R. Minsky
 Using a Force and Position Sensitive Screen, Computer
 Graphics Vol. 18, No. 3 (“Minsky”)



_____________________________________________       – 13 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 16 of 213


 Two­Handed Document Navigation, Xerox Disclosure            1994          William A. S. Buxton
 Journal

 An Overview of the ParcTab Ubiquitous Computing             1995          Roy Want, et al.
 Experiment,” IEEE Personal Communications (“Want”)

 A GUI Paradigm Using Tablets, Two­hands and                 1997          George Fitzmaurice et al.
 Transparency

 An Empirical Evaluation of Some Articulatory and            1993          Gordon Kurtenbach et al.
 Cognitive Aspects Of Marking Menus

 One­Handed Touch­Typing on a QWERTY Keyboard                1996          Matias et al.
 (1996)

 A Taxonomy of Window Managers                               1988          Myers

 All the Widgets (video)                                     1990          Myers

 User Interface Guidelines for TI­83 Plus                    1999          Texas Instruments

 A Comparison of User Interface for Panning on a             1995          Jeff Johnson
 Touch­Controlled Display

 A Collection of Papers from FirstPerson                     1995          Jeff Johnson

 A Prototype Futuristic Technology for Distance Education    1992          Randall B. Smith



                 3.        Non­Patent or Publication References

        Defendants also contend that the ’387 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed
them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’387 Patent, including



_____________________________________________       – 14 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                    DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 17 of 213


documents and source code describing the same:



           ● The Sun Microsystems Star7 / Green Project System (“Star7”) was developed in or around

               1992 by the Green Project team at Sun Microsystems, Inc., and by the Sun Microsystems’

               subsidiary FirstPerson, Inc., and was both known and used in the United States at least as

               early as May 29, 1996. The features and capabilities of the Star7 became publicly known at

               least as of the same date.

            ● The PenPoint Operating System (“PenPoint OS”) was an operating system developed by

                the Go Corporation for tablet computers and personal digital assistant devices (“PenPoint

                Devices”) and was released at least as early as 1991. The features and capabilities of the
                PenPoint OS became publicly known as of the same date. PenPoint Devices include at

                least the EO Personal Communicator from the AT&T Corporation and the Xerox PARCtab

                (“PARCtab”) is a handheld device that was known or used in the United States before the
                purported invention of the ’387 patent, on sale or in public use in the United States more

                than one year before the effective filing date of the ’387 patent. The features and

                capabilities of the PARCtab became publicly known at least as early as 1988. See, e.g.,

                http://research.microsoft.com/en­us/um/people/bibuxton/buxtoncollection/

                detail.aspx?id=51; Roy Want, et al., “An Overview of the ParcTab Ubiquitous Computing
                Experiment,” IEEE Personal Communications (Dec. 1995) (“Want”). The use of the

                PARCtab in the manner described in “Two­Handed Document Navigation” by William A.

                S. Buxton became publicly known at least as early as April 1994 upon the publication of

                that paper in the Xerox Disclosure Journal.

                ad 700T from IBM.

        Additional details on these invalidating references are included in Exhibits B­1 through B­21.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits B­1 through B­21. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,



_____________________________________________       – 15 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 18 of 213


systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

                4.       Invalidity of the ’387 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits B­1 to B­21 anticipate and/or

render obvious each asserted claim of the ’387 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of
any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’387 patent

would have been motivated to modify or combine the prior art references set forth herein because, inter
alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were
within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such

combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

_____________________________________________       – 16 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 19 of 213


that a person of ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the ’387 patent obvious in the attached exhibits. If, and to the extent, Philips challenges

the correspondence of any of these references with respect to particular limitations of the asserted claims

of the ’387 patent, Defendants reserve the right to supplement these invalidity contentions to identify

additional combinations, motivations to modify, or explanations for particular references with additional

particularity.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.
        No long felt but unsolved need. There was no long­felt but unsolved need that the ’387 patent

solved. The concepts described in the ’387 patent were all well known before the alleged invention date

as evidenced by the patent itself, the file history and references cited therein, and the prior art identified
herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the ’387 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the ’387 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).
        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’387 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’387

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in ’387 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject

matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips

_____________________________________________       – 17 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 20 of 213


has not shown and cannot show that its success is due to the alleged invention of the ’387 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant

to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’387 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there
is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).
        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’387 patent or any functionality that allegedly practices the ’387 patent. To the extent any praise is

related to any functionality that allegedly practices the ’387 patent, that praise is not due to the allegedly

novel features of the ’387 patent, but instead only to features present in the prior art, which is not a

sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See
Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the ’387 patent were combined. Instead, as discussed above, the concepts contained in

the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the ’387 patent of the viability of what is claimed in the ’387 patent. In fact,

there was no industry skepticism concerning the claimed concepts that predates the ’387 patent. Thus,

_____________________________________________       – 18 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 21 of 213


there was no industry skepticism that using or combining these well­known prior art concepts would be

viable; others in the field were already combining them in the same manner as arranged in the ’387 patent.

        No licensing. Philips has not presented any evidence it has successfully licensed the ’387 patent,

much less evidence of any nexus between licensing activity and any allegedly novel features of the ’387

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’387 patent. See, e.g., Iron Grip Barbell Co. v. USA

Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of

nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).

        C.       7,184,064

                 1.       Patents

        The following patent references, including those patents listed in Exhibits C­1 through C­21,

anticipate or render obvious the asserted claims of the ’064 patent. To the extent one or more prior art

patents, publications, or systems are identified in the claim charts attached as Exhibits C­1 through C­21
to this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.



 Number                                                    Country    Date Issued or Published

 European Published Application EP 0 880 091 A2            EP         November 25, 1998
 (“Korhonen”)

 U.S. Patent No. 6,160,551 (“Naughton”)                    US         December 12, 2000

 U.S. Patent No. 7,450,114 (“Anwar”)                       US         November 11, 2008

 PCT Published Application WO 99/38149 (“Westerman         WO         July 29, 1999
 PCT”)

 U.S. Patent No. 6,323,846 (“Westerman U.S.”)              US         November 27, 2001

 Japanese Patent Application No. JPH10161628A              JP         June 19, 1998
 (“Kamata”)

 Japanese Unexamined Patent Application Publication No.    JP         August 26, 1988
 S63–206827 (“Asami”)

 U.S. Patent No. 6,714,221 (“Christie”)                    US         March 30, 2004

_____________________________________________       – 19 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                  DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 22 of 213


 U.S. Patent No. 5,844,547 (“Minakuchi”)                    US            December 1, 1998

 Japanese Patent Application No. JPH11102274A               JP            April 13, 1999
 (“Yamagiwa”)

 U.S. Patent No. 6,707,449 (“Hinckley”)                     US            March 16, 2004

 U.S. Patent No. 5,327,161 (“Logan”)                        US            July 5, 1994

 U.S. Patent No. 6,943,778 B1 (“Astala”)                    US            September 13, 2005

 Japanese Patent Application Publication No. H06­309138     JP            November 4, 1994
 (“Narutaka”)

 U.S. Patent No. 6,677,930 (“Nakamura”)                     US            April 18, 2002

 U.S. Patent No. 6,587,093 (“Shaw”)                         US            July 1, 2003

 U.S. Patent No. 5,880,411 (“Gillespie”)                    US            June 6, 1992



                 2.       Publications
         The following printed publications, including those publications listed in Exhibits C­1 through

C­21, anticipate or render obvious the asserted claims of the ’064 patent.



 Title                                                      Date of          Author or Publisher
                                                            Publication

 Getting Started with PenPoint version 1.0 (“PenPoint       1992             Go Corporation
 Guide”)

 PenPoint Operating System Overview and Application         1993             IBM
 Development (“PenPoint Application Development”)

 “Introducing PenPoint” (video)                             1991             Go Corporation

 PenPoint Demonstration (video)                             1991             Go Corporation

 The Power of PenPoint (“The Power of PenPoint”)            1991             Robert Carr and Dan Shafer

 Getting Started With Your EO Personal Communicator         1993             AT&T
 (“EO Getting Started”)

 Using PenPoint (“Using PenPoint”)                          1991             Go Corporation

 Manipulating Simulated Objects with Real­World Gestures    1984             Margaret R. Minsky
 Using a Force and Position Sensitive Screen, Computer
 Graphics Vol. 18, No. 3 (“Minsky”)

 Two­Handed Document Navigation, Xerox Disclosure           1994             William A. S. Buxton
 Journal

_____________________________________________       – 20 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 23 of 213


 An Overview of the ParcTab Ubiquitous Computing             1995          Roy Want, et al.
 Experiment,” IEEE Personal Communications (“Want”)

 A GUI Paradigm Using Tablets, Two­hands and                 1997          George Fitzmaurice et al.
 Transparency

 An Empirical Evaluation of Some Articulatory and            1993          Gordon Kurtenbach et al.
 Cognitive Aspects Of Marking Menus

 One­Handed Touch­Typing on a QWERTY Keyboard                1996          Matias et al.
 (1996)

 A Taxonomy of Window Managers                               1988          Myers

 All the Widgets (video)                                     1990          Myers

 User Interface Guidelines for TI­83 Plus                    1999          Texas Instruments

 A Comparison of User Interface for Panning on a             1995          Jeff Johnson
 Touch­Controlled Display

 A Collection of Papers from FirstPerson                     1995          Jeff Johnson

 A Prototype Futuristic Technology for Distance Education    1992          Randall B. Smith



                 3.        Non­Patent or Publication References

        Defendants also contend that the ’064 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior
inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed

them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’064 Patent, including

documents and source code describing the same:




_____________________________________________       – 21 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                    DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 24 of 213


            ● The Sun Microsystems Star7 / Green Project System (“Star7”) was developed in or around

                1992 by the Green Project team at Sun Microsystems, Inc., and by the Sun Microsystems’

                subsidiary FirstPerson, Inc. that both known and used in the United States as early as May

                29, 1996. The features and capabilities of the Star7 became publicly known as of the same

                date.

            ● The PenPoint Operating System (“PenPoint OS”) was an operating system developed by

                the Go Corporation for tablet computers and personal digital assistant devices (“PenPoint

                Devices”) and was released at least as early as 1991. The features and capabilities of the

                PenPoint OS became publicly known as of the same date. PenPoint Devices include at

                least the EO Personal Communicator from the AT&T Corporation and the ThinkPad 700T
                from IBM.

            ● Xerox PARCtab (“PARCtab”) is a handheld device that was known or used in the United

                States before the purported invention of the ’064 patent, on sale or in public use in the
                United States more than one year before the effective filing date of the ’064 patent. The

                features and capabilities of the PARCtab became publicly known at least as early as 1988.

                See, e.g.,

                http://research.microsoft.com/en­us/um/people/bibuxton/buxtoncollection/detail.a

                spx?id=51; Roy Want, et al., “An Overview of the ParcTab Ubiquitous Computing
                Experiment,” IEEE Personal Communications (Dec. 1995) (“Want”); The use of the

                PARCtab in the manner described in “Two­Handed Document Navigation” by William A.

                S. Buxton became publicly known at least as early as April 1994 upon the publication of

                that paper in the Xerox Disclosure Journal.

        Additional details on these invalidating references are included in Exhibits C­1 through C­21.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits C­1 through C­21. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

_____________________________________________       – 22 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 25 of 213


                4.      Invalidity of the ’064 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits C­1 to C­21 anticipate and/or

render obvious each asserted claim of the ’064 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’064 patent
would have been motivated to modify or combine the prior art references set forth herein because, inter

alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other
problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were

within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices
that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such

combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render each of the

_____________________________________________       – 23 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 26 of 213


asserted claims of the ’064 patent obvious in the attached exhibits. If, and to the extent, Philips challenges

the correspondence of any of these references with respect to particular limitations of the asserted claims

of the ’064 patent, Defendants reserve the right to supplement these invalidity contentions to identify

additional combinations, motivations to modify, or explanations for particular references with additional

particularity.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’064 patent

solved. The concepts described in the ’064 patent were all well known before the alleged invention date
as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the ’064 patent
was copied, or more specifically, that any functionality that practices the asserted claim of the ’064 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’064 patent. Nor could it, as
the asserted claim recites concepts that were already known before the alleged invention of the ’064

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in ’064 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject

matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips

has not shown and cannot show that its success is due to the alleged invention of the ’064 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

_____________________________________________       – 24 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 27 of 213


non­covered technological innovations, popularity of accessories, and advertising expense are all relevant

to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’064 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the
success is not pertinent.”).

        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’064 patent or any functionality that allegedly practices the ’064 patent. To the extent any praise is
related to any functionality that allegedly practices the ’064 patent, that praise is not due to the allegedly

novel features of the ’064 patent, but instead only to features present in the prior art, which is not a

sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the
asserted claim of the ’064 patent were combined. Instead, as discussed above, the concepts contained in

the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the ’064 patent of the viability of what is claimed in the ’064 patent. In fact,

there was no industry skepticism concerning the claimed concepts that predates the ’064 patent. Thus,

there was no industry skepticism that using or combining these well­known prior art concepts would be

viable; others in the field were already combining them in the same manner as arranged in the ’064 patent.

_____________________________________________       – 25 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 28 of 213


         No licensing. Philips has not presented any evidence it has successfully licensed the ’064 patent,

much less evidence of any nexus between licensing activity and any allegedly novel features of the ’064

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’064 patent. See, e.g., Iron Grip Barbell Co. v. USA

Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of

nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).

         D.     7,529,806

                1.       Patents

         The following patent references, including those patents listed in Exhibits D­1 through D­17,

anticipate or render obvious the asserted claims of the ’806 patent. To the extent one or more prior art

patents, publications, or systems are identified in the claim charts attached as Exhibits D­1 through D­17

to this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.

 Number                                                   Country       Date Issued or Published

 U.S. Patent No. 6,389,473 (“Carmel”)                     US            May 14, 2002

 U.S. Patent No. 7,502,808 (“Hui”)                        US            March 10, 2009

 U.S. Patent No. 5,751,968 (“Cohen”)                      US            May 12, 1998

 U.S. Pat. No. 5,996,015 (“Day”)                          US            Nov. 30, 1999



                2.       Publications

         The following printed publications, including those publications listed in Exhibits D­1 through

D­17, anticipate or render obvious the asserted claims of the ’806 patent.




 Title                                                    Date of          Author or Publisher
                                                          Publication

 W3C Recommendation, “Synchronized Multimedia             1998             Synchronized Multimedia
 Integration Language (SMIL) 1.0 Specification” (“SMIL                     Working Group (WG) of the
 1.0 Specification”)                                                       World Wide Web Consortium

_____________________________________________       – 26 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                 DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 29 of 213


 W3C Proposal, “Timed Interactive Multimedia Extensions     1998          Patrick Schmitz of Microsoft, Jin
 for HTML (HTML + TIME) Extending SMIL into the Web                       Yu of Compaq/DEC, and Peter
 Browser” (“HTML+TIME”)                                                   Santangeli of Macromedia

 A Client Controlled Adaptation Framework for Multimedia    1997          Hollfelder, et al.
 Database Systems (“Hollfelder”)

 2PSM: an efficient framework for searching video           1999          Hua, et al.
 information in a limited­bandwidth environment (“Hua”)

 GRiNS 0.5 Quick Start Guide                                1999          Oratrix Development BV

 GRiNS 1.0 Quick Start Guide                                1999          Oratrix Development BV

 Real Time Stream Protocol Specification (“RTSP”),          1998          Schulzrinne, et. al.
 Request for Comments: 2326

 RealSystem G2 Production Guide                             1998          RealNetworks, Inc.

Specification and Support of Adaptable Networked            1993          Bulterman
Multimedia, Journal of Multimedia Systems
Embedded Video in Hypermedia Documents: Supporting          1995          Bulterman
Integration and Adaptive Control, ACM Transactions on
Information Systems
The CMIF Presentation Model: Structure, Format and WWW 1997               Bulterman, et al.
Implications
Models, Media and Motion: Using the Web to Support          1997          Bulterman
Multimedia Documents (“Bulterman97”);
GRiNS: A GRaphical INterface for creating and playing       1998          Bulterman et al.
SMIL documents, World Wide Web Conference
Supporting Adaptive and Adaptable Hypermedia Presentation 1999            Bulterman et al.
Semantics
Enabling Technology for Distributed Multimedia              1997          Wong, et al.
Applications, IBM Systems Journal (“Wong97”)
An Object­Oriented SGML/HyTime Compliant Multimedia         1997          Ozsu, et al.
Database Management System, Proceedings of ACM
Multimedia ’97 (“Ozsu97”)
MetaData Modeling for Quality of Service (QoS)              1998          Madja, et al.
Management in the World Wide Web (WWW), Proceedings
in Multimedia Modeling ’98 (“Madja98”)
The Use of SMIL: Multimedia Research Currently Applied      1999          Rutledge, et al.
on a Global Scale, Proceedings of Multimedia Modeling ’99
(“Rutledge99”)
A Comparison of Multimedia Document Models Concerning       1999          Boll, et al.
Advanced Requirements, Technical Report, U. of Ulm
(“BollJan99”)
A CrossMedia Adaptation Strategy for Multimedia             1999          Boll, et al.

_____________________________________________       – 27 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 30 of 213


Presentations, Proceeding of ACM Multimedia ‘99
(“BollOct99”)
Presenting Multimedia on the Web and in TV Broadcast,          1998       ten Kate et al.,
Proceedings of the European Conference on Multimedia
Applications, Services, and Techniques (ECMAST ‘98)
Architectural Design of Adaptive Distributed Multimedia        1996       Bochmann, et al.
Systems, Proceedings of the International Workshop on
Multimedia Software Development (“Bochmann96”)
Authoring and Formatting of Hypermedia Documents               1998       Soares
(“Soares”)
Comparative Evaluation of Server­push and Client­pull          1996       Rao
Architectures for Multimedia Servers, Proceedings of the 6th
International Workshop on Network and Operating System
Support for Digital Audio and Video (NOSSDAV ‘96)
(“Rao96”)
Modeling of Adaptable Multimedia Documents, Proceedings        1997       Wirag
of the Interactive Distributed Multimedia Systems and
Telecommunication Services Conference (“Wirag97”)
Specification and Scheduling of Adaptive Multimedia            1999       Wirag
Documents, University of Stuttgart (“Wirag99”)
Lynda Hardman, Modelling and Authoring Hypermedia              __         Hardman
Documents (“Hardman”)
Scheduling Bandwidth­Constrained Multimedia Traffic,           1992       T. D. C. Little et al.
Computer Communications, 38187 (1992)
Investigation of a Prefetch Model for Low Bandwidth 1998                  Tuah, et al.
Networks, Proceedings of the 1st ACM International
Workshop on Wireless Mobile Multimedia (WOWMOM ’98)
Building XML Applications                                      1999       St. Laurent, et al.



                 3.      Non­Patent or Publication References

        Defendants also contend that the ’806 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed
them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)
and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became


_____________________________________________       – 28 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 31 of 213


known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’806 Patent, including

documents and source code describing the same:

            ● Microsoft NetShow’s first public release was in 1996, and by August 1998, a beta release

                of NetShow 3.0 was released to the public.

            ● The RealSystem G2 system was developed by RealNetworks, Inc. consisting of at least

                three components (RealPlayer, RealServer, and RealProducer) and was released in public

                beta in July 1998 and in full release in November 1998. The features and capabilities of the
                RealSystem G2 became publicly known as of the same dates. See, e.g.,

                PRIORART036551–52 (Press Release, RealNetworks Ships Final Release of RealSystem

                G2, Next Generation Media Delivery System (Nov. 23, 1998)); PRIORART051214–16
                (Press Release, RealNetworks Releases RealSystem G2 (Jul. 13, 1998)). The RealSystem

                G2 system was on sale and in public use more than one year before the priority date, thus

                qualifying as prior art under 35 U.S.C. § 102(b); was publicly known and used as of July

                1998 and was thus prior art under 35 U.S.C. § 102(b); and was invented in the United

                States before the claimed invention, thus qualifying as prior art under 35 U.S.C. § 102(g).
            ● Internet Explorer 5.0 was a web browser which was publicly available by Microsoft by at

                least as early as June 8, 1998 for its beta release and in March 1999 for its major release.

                The features and capabilities of Internet Explorer 5.0 became publicly known as of the

                same dates. See, e.g., MSFT_PHILIPS_00015697.

            ● The GRiNS 0.5 System, consisting of at least two components (GRiNS 0.5 Player and

                GRiNS 0.5 Editor), was developed by Oratix Development BV was released at least as

                early as May 20, 1999, and was publicly known and used in the United States as of that

                date, and certainly before the invention of U.S. Patent No. 7,529,806. In particular, the

                GRiNS 0.5 System was made available as of this date for download over the Internet,

                including to users in the United States, and upon information and belief was downloaded

_____________________________________________       – 29 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 32 of 213


                by users in the United States on or before the priority date, thereby making it publicly

                known and in use under 35 U.S.C. § 102(a), and upon information and belief also was used

                by those users. The features and capabilities of the GRiNS 0.5 System became publicly

                known as of the same dates. See, e.g., GRiNS 0.5 Player software (“GRiNS 0.5 Player”);

                GRiNS 0.5 Editor software (“GRiNS 0.5 Editor”); Source code from GRiNS 0.5 System;

                http://www.oratrix.com:80/GRiNS/Examples/GS­examples1.html.;

                http://web.archive.org/web/19990819111938/http://www.oratrix.com:80/GRiNS/

                Docs/GS­documentation1.html; http://web.archive.org/web/19990819114901/;

                http://www.oratrix.com:80/GRiNS/Examples/GS­examples1.html.

            ● The GRiNS 1.0 System, consisting of at least two components (GRiNS 1.0 Player and
                GRiNS 1.0 Editor), was developed by Oratix Development BV was released at least as

                early as August 31, 1999, and was publicly known and used in the United States before the

                invention of U.S. Patent No. 7,529,806. In particular, the GRiNS 1.0 System was made
                available as of this date for download over the Internet, including to users in the United

                States, and upon information and belief was downloaded by users in the United States on or

                before the priority date, thereby making it publicly known and in use under 35 U.S.C. §

                102(a), and upon information and belief also was used by those users.The features and

                capabilities of the GRiNS 1.0 System became publicly known as of the same dates. See,
                e.g., GRiNS 1.0 Player software (“GRiNS 1.0 Player”); GRiNS 1.0 Editor software

                (“GRiNS 1.0 Editor”); Source code from GRiNS 1.0 System;

                http://www.oratrix.com:80/GRiNS/Examples/GS­examples1.html;

                http://web.archive.org/web/19990819111938/http://www.oratrix.com:80/GRiNS/

                Docs/GS­documentation1.html;

                http://web.archive.org/web/19990819114901/http://www.oratrix.com:80/GRiNS/

                Examples/GS­examples1.html.

        Additional details on these invalidating references are included in Exhibits D­1 through D­17.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits D­1 through D­17. Defendants have made

_____________________________________________       – 30 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 33 of 213


or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

                4.      Invalidity of the ’806 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits D­1 to D­17 anticipate and/or

render obvious each asserted claim of the ’806 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each
asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’806 patent
would have been motivated to modify or combine the prior art references set forth herein because, inter

alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were
obvious to try and would have operated in their known and expected way; (d) the combinations were

within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such

_____________________________________________       – 31 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 34 of 213


combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the ’806 patent obvious in the attached exhibits. If, and to the extent, Philips challenges

the correspondence of any of these references with respect to particular limitations of the asserted claims

of the ’806 patent, Defendants reserve the right to supplement these invalidity contentions to identify

additional combinations, motivations to modify, or explanations for particular references with additional

particularity.

        Additionally, Defendants believe that non­party Oratrix Development BV and current or former

employees thereof (“Oratrix”) have possession of relevant information and/or documents constituting
prior art to the ’806 patent. In particular, Defendants are in the process of seeking such information and/or

documents from former employees of Oratrix. Defendants reserve the right to supplement these invalidity

contentions to identify additional references, combinations, motivations to modify, or explanations for
particular references based on any information and/or documents provided by Oratrix. Defendants also

believe that non­party RealNetworks, Inc. and current or former employees thereof (“RealNetworks”)

have possession of relevant information and/or documents constituting prior art to the ’806 patent. In

particular, Defendants are in the process of seeking such information and/or documents from current and

former employees of RealNetworks. Defendants reserve the right to supplement these invalidity
contentions to identify additional references, combinations, motivations to modify, or explanations for

particular references based on any information and/or documents provided by RealNetworks.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’806 patent

solved. The concepts described in the ’806 patent were all well known before the alleged invention date

as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.



_____________________________________________       – 32 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 35 of 213


        No copying. Philips has provided no evidence that the accused functionality for the ’806 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the ’806 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’806 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’806

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products
or any other products is due to the alleged invention claimed in ’806 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject
matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips

has not shown and cannot show that its success is due to the alleged invention of the ’806 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant

to the nexus determination).
        If any commercial success is due to any of the concepts discussed in the ’806 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).



_____________________________________________       – 33 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 36 of 213


        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’806 patent or any functionality that allegedly practices the ’806 patent. To the extent any praise is

related to any functionality that allegedly practices the ’806 patent, that praise is not due to the allegedly

novel features of the ’806 patent, but instead only to features present in the prior art, which is not a

sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the ’806 patent were combined. Instead, as discussed above, the concepts contained in

the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same
result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the
alleged invention date of the ’806 patent of the viability of what is claimed in the ’806 patent. In fact,

there was no industry skepticism concerning the claimed concepts that predates the ’806 patent. Thus,

there was no industry skepticism that using or combining these well­known prior art concepts would be

viable; others in the field were already combining them in the same manner as arranged in the ’806 patent.

        No licensing. Philips has not presented any evidence it has successfully licensed the ’806 patent,
much less evidence of any nexus between licensing activity and any allegedly novel features of the ’806

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’806 patent. See, e.g., Iron Grip Barbell Co. v. USA

Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of

nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).

       E.       5,910,797

                1.      Patents
        The following patent references, including those patents listed in Exhibits E­1 through E­15,

anticipate or render obvious the asserted claims of the ’797 patent. To the extent one or more prior art

_____________________________________________       – 34 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 37 of 213


patents, publications, or systems are identified in the claim charts attached as Exhibits E­1 through E­15 to

this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.

 Number                                                     Country       Date Issued or Published

 U.S. Patent No. 5,602,566 (“Motosyuku”)                    US            February 11, 1997

 PCT Published Application WO 95/04327 A1 (“Hopper”)        WO            February 9, 1995

 JPH6­289802 (“Onozawa”)                                    JP            October 18, 1994

 JPH0713554 (“Kimura”)                                      JP            January 17, 1995

 PCT Published Application US Pat. No. 4,912,662            US            March 27, 1990
 (“Butler”)

 Published Japanese Application JPH6­4208 (“Tsukamoto”)     JP            January 14, 1994

 Japanese Unexamined Patent App. Pub. H6­318058             JP            November 15, 1994
 (“Usui”)

 Japanese Unexamined Patent App. Pub. No. H7­36421          JP            February 7, 1995
 (“Ito”)

 U.S. Patent No. 5,432,720 (“Lucente”)                      US            July 11, 1995

 U.S. Patent No. 5,544,295 (“Capps”)                        US            August 6, 1996

 U.S. Patent No. 4,797,836 (“Witek”)                        US            January 10, 1989

 U.S. Patent No. 5,327,158 (“Takahashi”)                    US            July 5, 1994

 U.S. Patent No. 5,313,835 (“Dunn”)                         US            May 24, 1994

 U.S. Patent No. 5,428,725 (“Sugai”)                        US            June 27, 1995

 U.S. Patent No. 4,839,838 (“LaBiche”)                      US            June 13, 1989



                 2.      Publications

         The following printed publications, including those publications listed in Exhibits E­1 through

E­15, anticipate or render obvious the asserted claims of the ’797 patent.

 Title                                                      Date of          Author or Publisher
                                                            Publication

  Virtual reality for palmtop computers, ACM Transactions   1993             Fitzmaurice, George, Zhai,
 on Information Systems                                                      Shumin & Chignell, Mark



_____________________________________________       – 35 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 38 of 213


 Situated information spaces and spatially aware palmtop    1993          Fitzmaurice, George W.
 computers, Communications of the ACM

 InfoWorld Volume 12, Issue 17                              1990          InfoWorld



                 3.       Non­Patent or Publication References
        Defendants also contend that the ’797 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed

them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,
or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’797 Patent, including

documents and source code describing the same:

            ● The Chameleon Palmtop computer prototype (“Chameleon System”) was developed no
                 later than 1993. Chameleon was publicly known, used, and/or sold in the United States

                 before the invention of U.S. Patent No. 5,910,797 (“the ’797 Patent”), on sale or in public
                 use in the United States more than one year before the effective filing date of the ’797

                 Patent. The features and capabilities of the Chameleon System became publicly known as

                 of the same date.

            ● The Radius Pivot Monitor (“Pivot”) was developed by Radius, Inc. and was released at

                 least as early as April 1990. Pivot was publically known, used, and sold in the United

                 States before the invention of U.S. Patent No. 5,910,797 (“the ’797 Patent”), on sale or in

                 public use in the United States more than one year before the effective filing date of the

                 ’797 Patent. The features and capabilities of the Pivot became publicly known as of the


_____________________________________________       – 36 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 39 of 213


                same date. See, e.g., Computer Chronicles: Computer Displays, no. 904, copyright 1991

                Stewart Cheifet Productions, available at https://archive.org/details/displays_2 (“Pivot

                Video”). The Pivot Video was published in 1991, as demonstrated by at least the document

                itself, the records of the publisher, and/or the testimony of knowledgeable witnesses and

                corroborating documents.

        Additional details on these invalidating references are included in Exhibits E­1 through E­15.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits E­1 through E­15. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes
available to defendants in the future.

                4.      Invalidity of the ’797 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits E­1 to E­15 anticipate and/or
render obvious each asserted claim of the ’797 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each
asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’797 patent

would have been motivated to modify or combine the prior art references set forth herein because, inter

alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were

within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

_____________________________________________       – 37 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 40 of 213


been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such

combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).
        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the ’797 patent obvious in the attached exhibits. If, and to the extent, Philips challenges

the correspondence of any of these references with respect to particular limitations of the asserted claims
of the ’797 patent, Defendants reserve the right to supplement these invalidity contentions to identify

additional combinations, motivations to modify, or explanations for particular references with additional

particularity.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry
praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’797 patent

solved. The concepts described in the ’797 patent were all well known before the alleged invention date

as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the ’797 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the ’797 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).



_____________________________________________       – 38 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 41 of 213


        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’797 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’797

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in ’797 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject

matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips
has not shown and cannot show that its success is due to the alleged invention of the ’797 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant
to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’797 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus
exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).

        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’797 patent or any functionality that allegedly practices the ’797 patent. To the extent any praise is

related to any functionality that allegedly practices the ’797 patent, that praise is not due to the allegedly

novel features of the ’797 patent, but instead only to features present in the prior art, which is not a



_____________________________________________       – 39 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 42 of 213


sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the ’797 patent were combined. Instead, as discussed above, the concepts contained in

the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the ’797 patent of the viability of what is claimed in the ’797 patent. In fact,
there was no industry skepticism concerning the claimed concepts that predates the ’797 patent. Thus,

there was no industry skepticism that using or combining these well­known prior art concepts would be

viable; others in the field were already combining them in the same manner as arranged in the ’797 patent.
        No licensing. Philips has not presented any evidence it has successfully licensed the ’797 patent,

much less evidence of any nexus between licensing activity and any allegedly novel features of the ’797

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’797 patent. See, e.g., Iron Grip Barbell Co. v. USA

Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of
nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).

       F.       6,522,695

                1.      Patents

        The following patent references, including those patents listed in Exhibits F­1 through F­13,

anticipate or render obvious the asserted claims of the ’695 patent. To the extent one or more prior art

patents, publications, or systems are identified in the claim charts attached as Exhibits F­1 through F­13 to

this document, but are not included in the tables and lists below for each patent, those prior art patents,
publications, or systems should also be considered as prior art to the asserted patents.



_____________________________________________       – 40 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 43 of 213


 Number                                                      Country       Date Issued or Published

 U.S. Patent No. 5,177,480 (“Clark”)                         US            January 5, 1993

 European Patent Application No. EP 0810532 A2 (“Riley”),    EP            December 3, 1997

 U.S. Patent No. 6,009,549 (“Bliss”)                         US            December 28, 1999



                 2.       Publications

         The following printed publications, including those publications listed in Exhibits F­1 through
F­13, anticipate or render obvious the asserted claims of the ’695 patent.

 Title                                                       Date of          Author or Publisher
                                                             Publication

 “Consultative Committee for Space Data Systems Report       1997             Consultative Committee for Space
 Concerning Space Data System Standards: Lossless Data                        Data Systems
 Compression,” Green Book, Issue 1, CCSDS 120.0­G­1                           Published by CCSDS / NASA
 (“CCSDS Green Book”)

 “Consultative Committee for Space Data Systems Report       1997             Consultative Committee for Space
 Concerning Space Data System Standards: Lossless Data                        Data Systems
 Compression,” Blue Book, Issue 1, CCSDS 120.0­B­1                            Published by CCSDS / NASA
 (“CCSDS Blue Book”)

 A Very High Speed Lossless Compression/Decompression        1991             Jack Venbrux, et al.
 Chip Set (“Venbrux 1991”)                                                    Published by NASA Jet Propulsion
                                                                              Laboratory

 A VLSI Chip Set for High­Speed Lossless Data                1992             Jack Venbrux, et al.
 Compression (“Venbrux 1992”)                                                 Published by IEEE

 A Simple Block­Based Lossless Image Compression             1996             S. Grace Chang et al.
 Scheme (“Chang”)                                                             Published by IEEE

 Automatic Synthesis of Compression Techniques for           1995             William H. Hsu and Amy E.
 Heterogeneous Files (“Hsu”)                                                  Zwarico
                                                                              Published by John Wiley & Sons

 DEFLATE Compressed Data Format Specification version        1996             L. Peter Deutsch
 1.3 (“DEFLATE”)                                                              Published as Request for
                                                                              Comments: 1951

 GZIP File Format Specification 4.3 (“GZIP Spec”)            1996             L. Peter Deutsch
                                                                              Published as Request for
                                                                              Comments: 1952

 PNG (Portable Network Graphics) Specification Version 1.0   1997             T. Boutell, et. al.
                                                                              Published as Request for
                                                                              Comments 2083



_____________________________________________       – 41 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                    DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 44 of 213


 Algorithms for a Very High Speed Universal Noiseless      1991          Robert F. Rice, et al.
 Coding Module (“Rice 1991”)                                             Published by NASA Jet Propulsion
                                                                         Laboratory


 Algorithms for High­Speed Universal Noiseless Coding      1993          Robert F. Rice, et al.
 Module (“Rice 1993”)                                                    Published by American Institute of
                                                                         Aeronautics and Astronautics

 Spinoff 1994                                              1994          James J. Haggerty
                                                                         Published by National Aeronautics
                                                                         and Space Administration

 An Adaptive, Lossless Data Compression Algorithm and      1993          Jack Venbrux et al.
 VLSI Implementations                                                    Published by NASA



                3.       Non­Patent or Publication References

        Defendants also contend that the ’695 patent is invalid in view of public knowledge and uses or
offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed

them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item
offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’695 Patent, including

documents and source code describing the same:

            ● Microsoft Internet Explorer v4 (“IE4”) was released no later than October 1, 1997, as

                demonstrated, for example, by the Microsoft press release dated October 1, 1997. The

                features and capabilities of IE4 became publicly known as of the same date. IE4 was

                compatible with PCs running Windows 95 and was included with Windows 98. See, e.g.,

                MSFT_PHILIPS_00335841 ­ 852.



_____________________________________________       – 42 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                  DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 45 of 213


            ● Microsoft Internet Explorer IE4.01 was made publicly available no later than December 2,

                1997, as demonstrated, for example, by the Microsoft press release dated December 2,

                1997. See, e.g., MSFT_PHILIPS_00344818 ­ 820. The features and capabilities of IE4.01

                became publicly known as of the same date.

            ● The Universal Source Encoder (“USE”) and Universal Source Decoder (“USD”) chips are

                based on the Rice algorithm and were developed in or around 1991 or 1992 by NASA

                Space Engineering Research Center for VLSI System Design, University of Idaho, under

                NASA grant NAGW­1406 with the National Aeronautics and Space Administration, and

                the Goddard Space Flight Center. Commercial versions of these chips appear to have been

                manufactured for use and/or sale by at least Advanced Hardware Architectures (“AHA”))
                for medical/scientific imaging applications and were available to the public by at least

                1993. The features and capabilities of USE and USD became publicly known as of the

                same dates.
            ● GZIP is an open source compression utility for UNIX and other platforms. GZIP v1.2.4

                was released in 1993 and widely available for download via the Internet. See, e.g., gzip

                change log at http://git.savannah.gnu.org/gitweb/?p=gzip.git;a=shortlog;h=v1.3.13;pg=1;

                ftp://ftp.gnu.org/gnu/gzip/ (listing date modified for gzip­1.2­4.tar as 8/19/93);

                http://www.math.utah.edu/docs/info/gzip_toc.html (user manual for version 1.2.4 dated
                July 1993). The features and capabilities of GZIP became publicly known as of the same

                dates.

            ● Mosaic is open source web browser for UNIX and other platforms. Mosaic v2.7b5 for Unix

                was released in 1996 and widely available for download via the Internet. See

                ftp://ftp.ncsa.uiuc.edu/Mosaic/Unix/source/ (date modified: 7/17/96). The features and

                capabilities of Mosaic became publicly known as of the same dates.

        Additional details on these invalidating references are included in Exhibits F­1 through F­13.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits F­1 through F­13. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

_____________________________________________       – 43 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 46 of 213


systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

        Defendants contend that the prior art references set forth in Exhibits F­1 to F­13 anticipate and/or

render obvious each asserted claim of the ’695 patent.

                4.      Invalidity of the ’695 Patent Under 35 U.S.C. §§ 102 and 103

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of
any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’695 patent

would have been motivated to modify or combine the prior art references set forth herein because, inter
alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were
within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such



_____________________________________________       – 44 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 47 of 213


combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the ’695 patent obvious in the attached exhibits. If, and to the extent, Philips challenges

the correspondence of any of these references with respect to particular limitations of the asserted claims

of the ’695 patent, Defendants reserve the right to supplement these invalidity contentions to identify

additional combinations, motivations to modify, or explanations for particular references with additional

particularity.

        Defendants further note that the European Patent Office (EPO) considered and rejected EP patent

application EP 0981862 (A2), which was a foreign counterpart to the ’695 patent. EP 0981862 (A2)
included claims that were substantially identical to, if not narrower than, the asserted claims of the ’695

patent. These claims were found unpatentable for, among other things, lack of novelty and lack of

inventive step over the prior art. Defendants contend that the asserted claims of the ’695 patent are invalid
under at least 35 U.S.C. §§ 102 and 103 for the reasons stated and the prior art identified by the EPO.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’695 patent
solved. The concepts described in the ’695 patent were all well known before the alleged invention date

as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the ’695 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the ’695 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’695 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’695

_____________________________________________       – 45 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 48 of 213


patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in ’695 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject

matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips

has not shown and cannot show that its success is due to the alleged invention of the ’695 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant
to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’695 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial
success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,
1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).

        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’695 patent or any functionality that allegedly practices the ’695 patent. To the extent any praise is

related to any functionality that allegedly practices the ’695 patent, that praise is not due to the allegedly

novel features of the ’695 patent, but instead only to features present in the prior art, which is not a

sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the ’695 patent were combined. Instead, as discussed above, the concepts contained in

_____________________________________________       – 46 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 49 of 213


the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the ’695 patent of the viability of what is claimed in the ’695 patent. In fact,

there was no industry skepticism concerning the claimed concepts that predates the ’695 patent. Thus,

there was no industry skepticism that using or combining these well­known prior art concepts would be

viable; others in the field were already combining them in the same manner as arranged in the ’695 patent.

        No licensing. Philips has not presented any evidence it has successfully licensed the ’695 patent,
much less evidence of any nexus between licensing activity and any allegedly novel features of the ’695

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’695 patent. See, e.g., Iron Grip Barbell Co. v. USA
Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of

nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).

       G.       RE44,006

        On November 2, 2018, Philips notified defendants by email that the RE’006 patent “is no longer

being asserted in this litigation.”
       H.       8,543,819

                1.      Patents

        The following patent references, including those patents listed in Exhibits H­1 through H­13,

anticipate or render obvious the asserted claims of the ’819 patent. To the extent one or more prior art

patents, publications, or systems are identified in the claim charts attached as Exhibits H­1 through H­13
to this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.

 Number                                                   Country    Date Issued or Published

 PCT Published Application WO 02/35036 (“Lundkvist”)      WO         May 2, 2002

_____________________________________________       – 47 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 50 of 213


 U.S. Patent No. 6,550,011 B1 (“Sims, III”)                 US            Apr. 15, 2003

 U.S. Patent No. 7,242,766 (“Lyle”)                         US            July 10, 2007

 U.S. Patent No. 7,516,325 (“Willey”)                       US            April 3, 2003

 EP 1100035 A1 to Ishibashi (“Ishibashi”)                   EP            May 16, 2001

 U.S. Patent No. 7,898,977 (“Roese”)                        US            November 20, 2003



                 2.       Publications

         The following printed publications, including those publications listed in Exhibits H­1 through
H­13, anticipate or render obvious the asserted claims of the ’819 patent.

 Title                                                      Date of          Author or Publisher
                                                            Publication

 Internet Security Association and Key Management           1998             Internet Engineering Task Force
 Protocol (ISAKMP), Request For Comments 2408 (“RFC                          (IETF)
 2408”)

 Digital Transmission Content Protection Specification      2002             Digital Transmission Licensing
 Revision 1.2a (Informational Version) (“DTCP”)                              Administrator

 Applied Cryptography (2d ed. 1996) (“Schneier”)            1996             Bruce Schneier

 International Standards ISO/IEC 9798 (2d ed.) (“ISO        1999             International Organization for
 9798”)                                                                      Standardization (ISO) and
                                                                             International Electrotechnical
                                                                             Commission (IEC)

 International Standards ISO/IEC 11770 (1st ed.) (“ISO      1999             International Organization for
 11770”)                                                                     Standardization (ISO) and
                                                                             International Electrotechnical
                                                                             Commission (IEC)

 High­bandwidth Digital Content Protection System,           2000            Intel Corporation
 Revision 1.0 (“HDCP 1.0”)



                 3.       Non­Patent or Publication References
         Defendants also contend that the ’819 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed

them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.



_____________________________________________       – 48 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 51 of 213


        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’819 Patent, including

documents and source code describing the same:

            ● The SmartRight System, also called Extended Conditional Access or XCA, was developed

                by Thomson Multimedia beginning at least as early as 1998, and was publicly
                demonstrated at least as early as January 8, 2002. The features and capabilities of

                SmartRight System became publicly known as of the same dates. See, e.g., Press Release,

                Micronas and Thomson Multimedia Showcase a New Copy Protection System That Will
                Drive the Future of Digital Television (Jan. 8, 2002), available at

                https://www.micronas.com/de/node/1597. See also SmartRightTM Certification for FCC

                Approval for Use with the Broadcast Flag, March 1, 2004; SmartRightTM Copy Protection

                for System for Digital Home Networks, Deployment Process, CPTWG, November 28,

                2001; SmartRightTM Copy Protection System for Digital Home Networks, CPTWG, May
                24, 2001; SmartRightTM Copy Protection System for Digital Home Networks, CPTWG,

                July 11, 2001; SmartRightTM Digital Broadcast Content Protection, MB Docket No. 04­59,

                Presentation to FCC, April 2, 2004; SmartRightTM Technical White Paper, Version 1.7,

                January 2003 (“White Paper”); DVB­CPT­715 SmartRight Answer to the Call for

                Proposals for content protection & copy management technologies, Version 1.0, October

                19, 2001 (“DVB­CPT­715”)

        Additional details on these invalidating references are included in Exhibits H­1 through H­13.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits H­1 through H­13. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

_____________________________________________       – 49 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 52 of 213


systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

                4.      Invalidity of the ’819 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits H­1 to H­13 anticipate and/or

render obvious each asserted claim of the ’819 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of
any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’819 patent

would have been motivated to modify or combine the prior art references set forth herein because, inter
alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were
within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such



_____________________________________________       – 50 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 53 of 213


combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the ’819 patent obvious in the attached exhibits. If, and to the extent, Philips challenges

the correspondence of any of these references with respect to particular limitations of the asserted claims

of the ’819 patent, Defendants reserve the right to supplement these invalidity contentions to identify

additional combinations, motivations to modify, or explanations for particular references with additional

particularity.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry
praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’819 patent

solved. The concepts described in the ’819 patent were all well known before the alleged invention date
as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the ’819 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the ’819 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)
(allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’819 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’819

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in ’819 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject

_____________________________________________       – 51 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 54 of 213


matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips

has not shown and cannot show that its success is due to the alleged invention of the ’819 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant

to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’819 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary
consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the
success is not pertinent.”).

        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’819 patent or any functionality that allegedly practices the ’819 patent. To the extent any praise is

related to any functionality that allegedly practices the ’819 patent, that praise is not due to the allegedly

novel features of the ’819 patent, but instead only to features present in the prior art, which is not a
sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the ’819 patent were combined. Instead, as discussed above, the concepts contained in

the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the ’819 patent of the viability of what is claimed in the ’819 patent. In fact,

_____________________________________________       – 52 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 55 of 213


there was no industry skepticism concerning the claimed concepts that predates the ’819 patent. Thus,

there was no industry skepticism that using or combining these well­known prior art concepts would be

viable; others in the field were already combining them in the same manner as arranged in the ’819 patent.

         No licensing. Philips has not presented any evidence it has successfully licensed the ’819 patent,

much less evidence of any nexus between licensing activity and any allegedly novel features of the ’819

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’819 patent. See, e.g., Iron Grip Barbell Co. v. USA

Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of

nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).
         I.     6,772,114

                1.       Patents

         The following patent references, including those patents listed in Exhibits I­1 through I­7,

anticipate or render obvious the asserted claims of the ’114 patent. To the extent one or more prior art
patents, publications, or systems are identified in the claim charts attached as Exhibits I­1 through I­7 to

this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.

 Number                                                    Country       Date Issued or Published

 U.S. Patent No. 4,757,517 (“Yatsuzuka”)                   US            July 12, 1988

 PCT Publication No. WO 98/52187 (“Tucker”)                WO            November 19, 1998



                2.       Publications

         The following printed publications, including those publications listed in Exhibits I­1 through I­17,

anticipate or render obvious the asserted claims of the ’114 patent.

 Title                                                     Date of          Author or Publisher
                                                           Publication

 Multirate Systems and Filter Banks (“Vaidyanathan”)       1993             P. P. Vaidyanathan




_____________________________________________       – 53 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                  DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 56 of 213


 16 kbit/s Wideband Speech Coding Based on Unequal        1996          Proceedings of the 1996 IEEE
 Subbands (“Paulus & Schnitzler”)                                       International Conference on
                                                                        Acoustics, Speech and Signal
                                                                        Processing, Volume 1, 25558

 Wideband Speech Coding with 12 Bit Per Sample            1995          J. W. Paulus
 (“Paulus”)

 A 13.0 Kbit/S Wideband Speech Codec Based on             1998          Jurgen Schnitzler
 SBACELP (“Schnitzler”)
                3.      Non­Patent or Publication References

        Defendants also contend that the ’114 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed
them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)
and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became

known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the ’114 Patent, including
documents and source code describing the same:

            ● VoiceAge ACELP.wide codec was known, in public use, sold, and/or offered for sale on or

                before November 13, 1999 based on, among other things, publicly available press releases,

                documentation, and audio samples, from VoiceAge Inc.’s and its predecessor’s (Sipro’s)

                websites, and the testimony of Dr. Redwan Salami of VoiceAge. The ACELP.wide source

                code that has been authenticated and produced by VoiceAge has a copyright date of 1999

                and was available to be licensed and implemented on Texas Instruments’ and other

                processors as early as the first half of 1999. The features and capabilities of VoiceAge
                ACELP.wide codec became publicly known as of the same dates.




_____________________________________________       – 54 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                 DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 57 of 213


        Additional details on these invalidating references are included in Exhibits I­1 through I­17.

Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits I­1 through I­17. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

                4.      Invalidity of the ’114 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits I­1 to I­17 anticipate and/or

render obvious each asserted claim of the ’114 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants
contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each
asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’114 patent

would have been motivated to modify or combine the prior art references set forth herein because, inter

alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in
the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were

within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

_____________________________________________       – 55 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 58 of 213


        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render the asserted claim obvious. In addition, the Court can consider the inferences

and creative steps a person of ordinary skill in the art would employ in making such combinations. See

KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps that a person of

ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render the asserted

claim of the ’114 patent obvious in the attached exhibits. If, and to the extent, Philips challenges the

correspondence of any of these references with respect to particular limitations of the asserted claim of the

’114 patent, Defendants reserve the right to supplement these invalidity contentions to identify additional

combinations, motivations to modify, or explanations for particular references with additional
particularity.

        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry
praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’114 patent

solved. The concepts described in the ’114 patent were all well known before the alleged invention date

as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.
        No copying. Philips has provided no evidence that the accused functionality for the ’114 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the ’114 patent

was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’114 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’114

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.



_____________________________________________       – 56 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 59 of 213


        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in ’114 patent. A patentee bears the burden

of demonstrating that the relevant commercial success is attributable to the claimed invention “as opposed

to other economic and commercial factors unrelated to the technical quality of the patented subject

matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here, Philips

has not shown and cannot show that its success is due to the alleged invention of the ’114 patent. See,

e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant

to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’114 patent, those
concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus
exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).
        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’114 patent or any functionality that allegedly practices the ’114 patent. To the extent any praise is

related to any functionality that allegedly practices the ’114 patent, that praise is not due to the allegedly

novel features of the ’114 patent, but instead only to features present in the prior art, which is not a

sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claim of the ’114 patent were combined. Instead, as discussed above, the concepts contained in

the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

_____________________________________________       – 57 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
          Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 60 of 213


result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.

          No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the ’114 patent of the viability of what is claimed in the ’114 patent. In fact,

there was no industry skepticism concerning the claimed concepts that predates the ’114 patent. As

discussed above, many entities and individuals were already using the concepts claimed in the ’114 patent.

Thus, there was no industry skepticism that using or combining these well­known prior art concepts would

be viable; others in the field were already combining them in the same manner as arranged in the ’114

patent.

          No licensing. Philips has not presented any evidence it has successfully licensed the ’114 patent,
much less evidence of any nexus between licensing activity and any allegedly novel features of the ’114

patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates that

Philips has not been successful in licensing the ’114 patent. See, e.g., Iron Grip Barbell Co. v. USA
Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative evidence of

nexus where the evidence of commercial success presented is a license, because it is often ‘cheaper to take

licenses than to defend infringement suits.’”).

          Simultaneous Invention. As demonstrated by the evidence cited and described herein and in the

attached exhibits, individuals working independently of the named inventors simultaneously or near
simultaneously invented similar subject matter to the asserted claim. For example, as stated above,

VoiceAge was intimately involved in the development of the AMR­WB standard, and U.S. Patent No.

6,795,805 objectively demonstrates that VoiceAge invented the same subject matter before the priority

date of the ’114 patent. This evidence supports a finding that the asserted claim would have been obvious

to a person of ordinary skill in the art at the time of the invention. See Geo. M. Martin Co. v. Alliance

Mach. Sys., 618 F.3d 1294, 1305–06 (Fed. Cir. 2010) (“Independently made, simultaneous invention,

made within a comparatively short space of time, are persuasive evidence that the claimed apparatus was

the product only of ordinary mechanical or engineering skill.” (citing Concrete Appliances Co. v. Gomery,

269 U.S. 177, 184 (1925)) (internal quotations omitted)); see also Ecolochem, Inc. v. So. Cal. Edison Co.,

227 F.3d 1361, 1379 (Fed. Cir. 2000). Moreover, the relevant codec that became the AMR­WB standard

_____________________________________________       – 58 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 61 of 213


was publicly presented at 3GPP standards meetings on or before the October 23­27, 2000 3GPP meetings

that took place in Osaka, Japan. Documentation from those October 2000 meetings submitted by Nokia,

including Tdcoc S4 (00)0465 (also known as TS26.090WB) confirms that Nokia submitted the AMR­WB

codec candidate (with assistance from VoiceAge) that was ultimately selected as the AMR­WB standard.

To the extent that the AMR­WB standard infringes the ’114 patent, the public submission of this standards

documentation to 3GPP as early as October 2000 underscores that entities other than Philips came up with

the claimed invention at a near simultaneous timeframe to the priority date of the ’114 patent.

        Additionally, Defendants believe that non­party VoiceAge Corporation and current or former

employees thereof (“VoiceAge”) have possession of relevant information and/or documents constituting

prior art to the ’114 patent. In particular, Defendants are in the process of seeking such information and/or
documents from the named inventors of U.S. Patent No. 6,795,805. Defendants also believe that Texas

Instruments Inc. (“Texas Instruments”) purchased pertinent AMR­WB technology from VoiceAge before

the priority date of the ’114 Patent, and therefore that VoiceAge made bona fide offers to sell
potentially­invalidating prior art well before the priority date of the ’114 patent. Defendants reserve the

right to supplement these invalidity contentions to identify additional references, combinations,

motivations to modify, or explanations for particular references based on any information and/or

documents provided by VoiceAge, Texas Instruments, or any other company that may have been involved

with VoiceAge’s AMR­WB products.
        J.      RE43,564

                 1.      Patents

        The following patent references, including those patents listed in Exhibits J­1 through J­33,

anticipate or render obvious the asserted claims of the RE’564 patent. To the extent one or more prior art

patents, publications, or systems are identified in the claim charts attached as Exhibits J­1 through J­33 to

this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.

 Number                                                   Country    Date Issued or Published

 U.S. Patent No. 5,615,384 (“Allard”)                     US         March 25, 1997

 U.S. Patent No. 6,321,158 (“DeLorme”)                    US         November 20, 2001

_____________________________________________       – 59 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 62 of 213


 Japanese Unexamined Patent Application Publication          JP            October 9, 1998
 H10­269022 (“Murase”)

 U.S. Patent No. 6,073,036 (“Heikkinen”)                     US            June 6, 2000

 U.S. Patent No. 5,579,037 (“Tahara”)                        US            November 26, 1996

 U.S. Patent No. 6,157,935 (“Tran”)                          US            December 5, 2000

 U.S. Patent No. 6,121,960 (“Carroll”)                       US            September 19, 2000

 U.S. Patent No. 5,754,348 (“Soohoo”)                        US            May 19, 1998

 U.S. Patent No. 5,596,346 (“Leone (346)”)                   US            January 21, 1997

 U.S. Patent No. 6,498,865 (“Brailean”)                      US            December 24, 2002

 PCT Published Application WO 99/54807 (“Choi”)              WO            October 28, 1999

 U.S. Patent No. 6,104,334 to Allport (“Allport”)            US            August 15, 2000

 U.S. Patent No. 6,160,551 (“Naughton”)                      US            December 12, 2000

 U.S. Patent No. 6,449,638 to Wecker (“Wecker ’638”)         US            September 10, 2002

 U.S. Patent No. 5,920,327 (“Seidensticker”)                 US            July 6, 1999

 U.S. Patent No. 5,670,984 (“Robertson)                      US            September 23, 1997

 U.S. Patent No. 7,339,993 (“Brooks”)                        US            March 4, 2008

 WO 99/59312 (“Priestman”)                                   Int’l         November 18, 1999

 U.S. Patent No. 6,289,464 to Wecker (“Wecker ’464”)         US            September 11, 2001



                 2.       Publications

         The following printed publications, including those publications listed in Exhibits J­1 through

J­33, anticipate or render obvious the asserted claims of the RE’564 patent.

 Title                                                       Date of          Author or Publisher
                                                             Publication

 The DragMag Image Magnifier, Chi ‘95 Mosaic of              1995             Colin Ware
 Creativity, May 7­11, 1995 (“Ware”)

 Newton Apple MessagePad Handbook (“Newton Manual”)          1995             Apple Inc.

 Newton Internet Enabler User’s Manual (“Newton Internet     1997             Apple Inc.
 Enabler”)

 NetHopper Version 3.0 User’s Manual (“NetHopper             1997             AllPen Software
 Manual”)

_____________________________________________       – 60 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                    DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 63 of 213


 WEST: A Web Browser for Small Terminals (“Bjork”)            1999         Staffan Bjork et al.
                                                                           Association for Computing
                                                                           Machinery (ACM)

 Guide to Opportunities in Volunteer Archaeology: Case        1999         Catherine Plaisant
 study of the use of a hypertext system in a museum exhibit
 (“Plaisant”)
                 3.       Non­Patent or Publication References

        Defendants also contend that the RE’564 patent is invalid in view of public knowledge and uses or

offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed

them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, each alleged sale or public use shall be identified by specifying the item

offered for sale or publicly used or known, the date the offer or use took place or the information became
known, and the identity of the person or entity which made the use or which made and received the offer,

or the person or entity which made the information known or to whom it was made known. Defendants’

investigation is ongoing, and defendants may rely on all versions of the following prior art systems

commercially sold, publicly known or used before the priority date of the RE’564 Patent, including

documents and source code describing the same:

             ● DeLorme Solus ProTM as used in handheld devices (such as Windows CE operated) was
                 launched in January 1999, as demonstrated by at least the article Turn your PalmPilotTM

                 into a Personal Navigator, available at

                 https://web.archive.org/web/19990210071352/http:/www.delorme.com/products/p

                 almpilot/, and/or the testimony of knowledgeable witnesses and corroborating documents.
                 The features and capabilities of DeLorme Solus ProTM became publicly known as of

                 the same dates.

             ● The Newton Messagepad 120 device running the Newton Operating System Version 2.0

                 was released on October 1, 1994 and was in public use or on sale in the United States more

                 than one year before the U.S. filing date of the application for the ’564 patent. The features



_____________________________________________       – 61 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                    DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 64 of 213


                and capabilities of Newton Messagepad 120 Device became publicly known as of the same

                dates.

            ● Pocket Streets as used on Windows CE ­ operated and/or Pocket PC devices was launched

                in 1997, as demonstrated by at least the articles CD­ROM­Link, Microsoft’s street­finding

                software helps travelers (Nov/Dec 1997) and Computers & High Tech, “Street­finding”

                programs are all over the map Usefulness of software varies widely [Rockies Edition] (May

                5, 1997), and/or the testimony of knowledgeable witnesses and corroborating documents.

                The conception of Pocket Streets occurred at least as early as May 5, 1997. The features

                and capabilities of Pocket Streets became publicly known as of the same dates.

            ● Microsoft Pocket PC was launched in April 2000, as demonstrated by at least the article
                ComputerWorld, Pocket PCs to Debut April 19 (Mar. 23, 2000), and/or the testimony of

                knowledgeable witnesses and corroborating documents. The features and capabilities of

                Microsoft Pocket PC became publicly known as of the same dates.
            ● ESRI ArcPadTM (“ArcPad”) was launched in March 2000, as demonstrated by at least its

                white paper ­ ArcPadTM: Taking GIS to the Field, and/or the testimony of knowledgeable

                witnesses and corroborating documents. The features and capabilities of ArcPadTM became

                publicly known as of the same dates.

            ● The Hitachi Handheld PC HPW­600ETM (“Hitachi HPC”) was released, offered and sold
                in 1999 in the United States at least by Hitachi, as demonstrated by the deposition

                testimony of Andrew Mulazzi and the corresponding deposition exhibits. The features and

                capabilities of Hitachi HPC became publicly known as of the same dates.

            ● PacketVideo Corp. (“PacketVideo”), as demonstrated by PacketVideo’s website prior to

                April 8, 2000, see, e.g.,

                https://web.archive.org/web/20000408140631/http://www.packetvideo.com:80/html/

                Products.html, and/or the testimony of knowledgeable witnesses and corroborating

                documents that will be produced in the ongoing discovery. The features and capabilities of

                PacketVideo became publicly known as of the same dates.



_____________________________________________       – 62 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 65 of 213


            ● IBM Simon was launched in 1994, as demonstrated by at least the IBM Simon Users

                Manual, and/or the testimony of knowledgeable witnesses and corroborating documents.

                The features and capabilities of IBM Simon became publicly known as of the same dates.

            ● Marcosoft Quo Vadis (“Quo Vadis”) as used on handheld (such as Palm III) was launched

                in 1997, as demonstrated by at least its User Manual, Marcosoft Quo Vadis Version 3.0

                User Manual, and/or the testimony of knowledgeable witnesses and corroborating

                documents. The features and capabilities of Quo Vadis became publicly known as of the

                same dates.

            ● Ansyr Primer as used on handheld (e.g., Windows CE) devices was launched in January

                2000, as demonstrated by at least its press release, Ansyr Technology’s PrimerTM Brings
                PDF Viewing to Palm­Size and Handheld Computers, and/or the testimony of

                knowledgeable witnesses and corroborating documents. The features and capabilities of

                Ansyr Primer became publicly known as of the same dates.
            ● Microsoft Windows CE was launched in 1996, as demonstrated by at least the book Frank

                McPherson, How to Do Everything with Your Pocket PC & Handheld PC (Osborne /

                McGraw­Hill 2000), and/or the testimony of knowledgeable witnesses and corroborating

                documents. The features and capabilities of Microsoft Windows CE became publicly

                known as of the same dates.
            ● The IDEO Eyemodule (“Eyemodule”) was publicly available for purchase at least as early

                as 1999, as demonstrated by at least the device itself, the corresponding User’s Manual

                produced at PRIORART038424 ­ PRIORART038431, and/or the testimony of

                knowledgeable witnesses and corroborating documents. The features and capabilities of

                Eyemodule became publicly known as of the same dates.

            ●   Philips Pronto Universal Intelligent Remote Control (“Pronto TSU2000”) was publicly

                available for purchase in 1999, as demonstrated by at least the device itself, the

                corresponding User Guide and Specifications produced at PRIORART049283 to

                PRIORART04934, and/or the testimony of knowledgeable witnesses and corroborating



_____________________________________________       – 63 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 66 of 213


                documents. The features and capabilities of Pronto TSU2000 became publicly known as of

                the same dates.

            ● Philips Pronto Universal Intelligent Remote Control (“Pronto TS1000”) was publicly

                available for purchase in 1998, as demonstrated by at least the device itself, the

                corresponding User Guide and Specifications produced at PRIORART041145 ­

                PRIORART041168, and/or the testimony of knowledgeable witnesses and corroborating

                documents. The features and capabilities of Pronto TS1000 became publicly known as of

                the same dates.

            ● Pocket Streets 98 was publicly available no later than August 26, 1997 as demonstrated, for

                example, by a Microsoft press release dated August 26, 1997. See, e.g.,
                MSFT_PHILIPS_00352294 ­ 98. Pocket Streets was included with Microsoft Expedia

                Streets 98. Pocket Streets 98 was also included on the Windows CE Services CD­ROMs

                distributed with Windows CE devices sold in 1998 and 1999 and available for download
                free from Microsoft’s website. See, e.g., MSFT_PHILIPS_00353231;

                MSFT_PHILIPS_00353278­302; MSFT_PHILIPS_00352621­624. The features and

                capabilities of Pocket Streets 98 became publicly known as of the same dates.

            ● Philips Nino 300 (“Nino 300”) series was released in 1998. The features and capabilities of

                Nino 300 became publicly known as of the same dates. See, e.g., PHILIPS00027041 at 42
                (Philips’ annual report); PHILIPS00027049­51 (Philips’ press release). The Philips Nino

                500 (“Nino 500”) series was released in 1999. See, e.g., PHILIPS00027052­53,

                PHILIPS00027054­56, PHILIPS00027057­58 (Philips’ press releases). Philips has thus far

                refused to provide sales information for the Nino devices.

            ● Pocket Streets 2001 was publicly available no later than May 10, 2000 as demonstrated, for

                example, by Microsoft web page archived by the Internet Archive on May 10, 2000. See,

                e.g., MSFT_PHILIPS_00344527 ­ 30; MSFT_PHILIPS_00344531 ­ 532;

                MSFT_PHILIPS_00336238. The features and capabilities of Pocket Streets 2001 became

                publicly known as of the same dates. Pocket Streets 2001 was included with Microsoft

                Streets and Trips 2001 and Microsoft MapPoint 2001 which were released, offered, and

_____________________________________________       – 64 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 67 of 213


                sold by Microsoft in the United States in 2000. Pocket Streets 2001 was also made

                available for download.

            ● The Proxim RangeLAN2 7410 PC Card was released no later than 1999, offered and sold

                in the U.S. at least by Proxim. See, e.g., MSFT_PHILIPS_0033640­459;

                MSFT_PHILIPS_00336460­461; MSFT_PHILIPS_00352161­164;

                MSFT_PHILIPS_00352334. The features and capabilities of the Proxim RangeLAN2

                7410 PC Card became publicly known as of the same dates.

            ● The Sierra Wireless AirCard 300 PC Card was released no later than 1999, offered and sold

                in the U.S. at least by Sierra Wireless. See, e.g., PRIORART044717 ­ 738;

                PRIORART044743 ­ 744; PRIORART049282; PRIORART054633­634. The features and
                capabilities of the Sierra Wireless AirCard 300 became publicly known as of the same

                dates.

            ● The Socket Digital Phone Card was released no later than 1999, offered and sold in the
                U.S. at least by Socket and MobilePlanet. See, e.g., MSFT_PHILIPS_00352285;

                MSFT_PHILIPS_00336462 ­ 508; MSFT_PHILIPS_00336509 ­ 544;

                MSFT_PHILIPS_00336545 ­ 548; MSFT_PHILIPS_00336549 ­ 550. The features and

                capabilities of Socket Digital Phone Card became publicly known as of the same dates.

        Additional details on these invalidating references are included in Exhibits J­1 through J­33.
Defendants may use physical samples, executable software, or source code as evidence of the relevant

functionality of these prior art systems, as described in Exhibits J­1 through J­33. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes

available to defendants in the future.

                4.       Invalidity of the RE’564 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits J­1 to J­33 anticipate and/or

render obvious each asserted claim of the RE’564 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants

contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

_____________________________________________       – 65 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 68 of 213


103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the RE’564

patent would have been motivated to modify or combine the prior art references set forth herein because,

inter alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary

skill in the art would have been motivated by the problem that the inventor was attempting to solve, or

with other problems that would have been faced in reaching a solution, and would have looked to

references that concerned similar issues or taught how to overcome the problems faced; (c) the
combinations were obvious to try and would have operated in their known and expected way; (d) the

combinations were within the skill and understanding of a person of ordinary skill in the art; (e) the

combinations would have been motivated by the developments in technology; (f) the combinations reflect
various design choices that would have been known to one of ordinary skill in the art and within that

person’s technical capability to implement; and (g) the combinations would enhance commercial

opportunities and make the product more desirable, for example, by improving performance, expanding

functionality, and/or increasing reliability.

        The various motivations described above provide a basis for combining or modifying references,
as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the

inferences and creative steps a person of ordinary skill in the art would employ in making such

combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of the inferences and creative steps

that a person of ordinary skill in the art would employ”).

        Defendants have identified one or more potential combinations that would render each of the

asserted claims of the RE’564 patent obvious in the attached exhibits. If, and to the extent, Philips

challenges the correspondence of any of these references with respect to particular limitations of the

asserted claims of the RE’564 patent, Defendants reserve the right to supplement these invalidity

contentions to identify additional combinations, motivations to modify, or explanations for particular

references with additional particularity.

_____________________________________________       – 66 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 69 of 213


        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the RE’564 patent

solved. The concepts described in the RE’564 patent were all well known before the alleged invention

date as evidenced by the patent itself, the file history and references cited therein, and the prior art

identified herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the RE’564 patent

was copied, or more specifically, that any functionality that practices the asserted claim of the RE’564

patent was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir.
2001) (allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the RE’564 patent. Nor could it,
as the asserted claim recites concepts that were already known before the alleged invention of the RE’564

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence of alleged success of its products

or any other products is due to the alleged invention claimed in RE’564 patent. A patentee bears the
burden of demonstrating that the relevant commercial success is attributable to the claimed invention “as

opposed to other economic and commercial factors unrelated to the technical quality of the patented

subject matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F. 2d 1015, 1027 (Fed. Cir. 1987). Here,

Philips has not shown and cannot show that its success is due to the alleged invention of the RE’564

patent. See, e.g., Windsurfing Int’l Inc. v. AMF, 782 F. 2d 995 (Fed. Cir. 1986) (considerations such as

intervening, non­covered technological innovations, popularity of accessories, and advertising expense are

all relevant to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the RE’564 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial

success that is relevant to the question of obviousness. See Tokai Corp. v. Easton Enters, Inc., 632 F.3d

_____________________________________________       – 67 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
          Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 70 of 213


1358, 1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus

exists.”); In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary

consideration actually results from something other than what is both claimed and novel in the claim, there

is no nexus to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299,

1312 (Fed. Cir. 2006) (“[I]f the feature that creates the commercial success was known in the prior art, the

success is not pertinent.”).

          No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the RE’564 patent or any functionality that allegedly practices the RE’564 patent. To the extent any

praise is related to any functionality that allegedly practices the RE’564 patent, that praise is not due to the

allegedly novel features of the RE’564 patent, but instead only to features present in the prior art, which is
not a sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

          No unexpected results. There is no evidence of any unexpected results when the elements of the
asserted claim of the RE’564 patent were combined. Instead, as discussed above, the concepts contained

in the claim were already combined in the same manner as the asserted claim. These prior art systems, as

described in the above­referenced exhibits, disclosed the same combination of elements, and the same

result of that combination, that is recited in the claim. Thus, there were no unexpected results that arose

from combining the well­known elements in the asserted claim.
          No industry skepticism. Philips has presented no evidence that others were skeptical before the

alleged invention date of the RE’564 patent of the viability of what is claimed in the RE’564 patent. In

fact, there was no industry skepticism concerning the claimed concepts that predates the RE’564 patent.

Thus, there was no industry skepticism that using or combining these well­known prior art concepts would

be viable; others in the field were already combining them in the same manner as arranged in the RE’564

patent.

          No licensing. Philips has not presented any evidence it has successfully licensed the RE’564

patent, much less evidence of any nexus between licensing activity and any allegedly novel features of the

RE’564 patent. Philips’ litigation activity, including the number of Defendants to these matters, indicates

that Philips has not been successful in licensing the RE’564 patent. See, e.g., Iron Grip Barbell Co. v.

_____________________________________________       – 68 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 71 of 213


USA Sports, Inc., 392 F.3d 1317, 1324 (Fed. Cir. 2004) (“Our cases specifically require affirmative

evidence of nexus where the evidence of commercial success presented is a license, because it is often

‘cheaper to take licenses than to defend infringement suits.’”).

         K.      9,436,809

                 1.       Patents

         The following patent references, including those patents listed in Exhibits K­1 through K­13,
anticipate or render obvious the asserted claims of the ’809 patent. To the extent one or more prior art

patents, publications, or systems are identified in the claim charts attached as Exhibits K­1 through K­13

to this document, but are not included in the tables and lists below for each patent, those prior art patents,

publications, or systems should also be considered as prior art to the asserted patents.

 Number                                                     Country       Date Issued or Published

 PCT Published Application WO 02/35036 (“Lundkvist”)        WO            May 2, 2002

 U.S. Patent No. 6,550,011 (“Sims, III”)                    U.S.          April 15, 2003

 U.S. Patent No. 7,242,766 (“Lyle”)                         U.S.          July 10, 2007

 U.S. Patent No. 7,516,325 (“Willey”)                       U.S.          April 3, 2003

 U.S. Patent No. 7,898,977 (“Schneier”)                     U.S.          March 1, 2011

 EP 1100035 A1 to Ishibashi (“Ishibashi”)                   EP            May 16, 2001

 U.S. Patent No. 7,898,977 (“Roese”)                        US            November 20, 2003



                 2.       Publications

         The following printed publications, including those publications listed in Exhibits K­1 through

K­13, anticipate or render obvious the asserted claims of the ’809 patent.

 Title                                                      Date of          Author or Publisher
                                                            Publication

 Internet Security Association and Key Management           1998             Internet Engineering Task Force
 Protocol (ISAKMP), Request For Comments 2408 (“RFC                          (IETF)
 2408”)

 Digital Transmission Content Protection Specification      2002             Digital Transmission Licensing
 Revision 1.2a (Informational Version) (“DTCP”)                              Administrator

 Applied Cryptography (2d ed. 1996) (“Schneier”)            1996             Bruce Schneier

_____________________________________________       – 69 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 72 of 213


 International Standards ISO/IEC 9798 (2d ed.) (“ISO        1999          International Organization for
 9798”)                                                                   Standardization (ISO) and
                                                                          International Electrotechnical
                                                                          Commission (IEC)

 International Standards ISO/IEC 11770 (1st ed.) (“ISO      1999          International Organization for
 11770”)                                                                  Standardization (ISO) and
                                                                          International Electrotechnical
                                                                          Commission (IEC)

 High­bandwidth Digital Content Protection System,           2000         Intel Corporation by or through
 Revision 1.0 (“HDCP 1.0”)                                                Digital Content Protection LLC
                                                                          (“DCP”)



                 3.      Non­Patent or Publication References

        Defendants also contend that the ’809 patent is invalid in view of public knowledge and uses or
offers for sale of products and services that are prior art under 35 U.S.C. §102(a) or (b), and/or prior

inventions made in the United States by other inventors who had not abandoned, suppressed, or concealed

them under 35 U.S.C. § 102(g), and that anticipate or render obvious the asserted claims.

        Defendants provide the below list of each item of prior art under 35 U.S.C. § 102(a), (b), or (g)

and, to the extent now known, when the item became publicly known or was used, offered for sale, or

sold, the identities of the persons or entities that made the item public, publicly used it, or made the offer
for sale, and the identities of the person(s) or entities involved in, and the circumstances surrounding the

making of, the invention. Defendants’ investigation is ongoing, and defendants may rely on all versions

of the following prior art systems commercially sold, publicly known or used before the priority date of
the ’809 Patent, including documents and source code describing the same:

            ● The SmartRight System, also called Extended Conditional Access or XCA, was developed

                 by Thomson Multimedia beginning at least as early as 1998, and was publicly

                 demonstrated at least as early as January 8, 2002. The features and capabilities of

                 SmartRight System became publicly known as of the same dates. See, e.g., Press Release,

                 Micronas and Thomson Multimedia Showcase a New Copy Protection System That Will

                 Drive the Future of Digital Television (Jan. 8, 2002), available at

                 https://www.micronas.com/de/node/1597. See also SmartRightTM Certification for FCC

                 Approval for Use with the Broadcast Flag, March 1, 2004; SmartRightTM Copy Protection

_____________________________________________       – 70 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                   DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 73 of 213


                for System for Digital Home Networks, Deployment Process, CPTWG, November 28,

                2001; SmartRightTM Copy Protection System for Digital Home Networks, CPTWG, May

                24, 2001; SmartRightTM Copy Protection System for Digital Home Networks, CPTWG,

                July 11, 2001; SmartRightTM Digital Broadcast Content Protection, MB Docket No. 04­59,

                Presentation to FCC, April 2, 2004; SmartRightTM Technical White Paper, Version 1.7,

                January 2003 (“White Paper”); DVB­CPT­715 SmartRight Answer to the Call for

                Proposals for content protection & copy management technologies, Version 1.0, October

                19, 2001 (“DVB­CPT­715”).

        Additional details on these invalidating references are included in Exhibits K­1 through K­13.

Defendants may use physical samples, executable software, or source code as evidence of the relevant
functionality of these prior art systems, as described in Exhibits K­1 through K­13. Defendants have made

or, at a mutually convenient time, will make available for inspection any physical samples of products,

systems, or software listed above, or any source code, that it has in its possession or that becomes
available to defendants in the future.

                4.      Invalidity of the ’809 Patent Under 35 U.S.C. §§ 102 and 103

        Defendants contend that the prior art references set forth in Exhibits K­1 through K­13 anticipate

and/or render obvious each asserted claim of the ’809 patent.

        To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102, Defendants
contend that the claimed invention would have been obvious to one of ordinary skill under 35 U.S.C. §

103. Each asserted claim would have been obvious in view of each reference cited above either alone or

combined with the knowledge that was possessed by one of ordinary skill in the art. Additionally, each

asserted claim would have been obvious to one of ordinary skill in the art in view of the combination of

any one of the prior art references identified above with one or more of the other references identified.

        In particular, those of ordinary skill in the art at the time of the alleged invention of the ’809 patent

would have been motivated to modify or combine the prior art references set forth herein because, inter

alia, (a) the references in general deal with the same or related subject matter; (b) one of ordinary skill in

the art would have been motivated by the problem that the inventor was attempting to solve, or with other

problems that would have been faced in reaching a solution, and would have looked to references that

_____________________________________________       – 71 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 74 of 213


concerned similar issues or taught how to overcome the problems faced; (c) the combinations were

obvious to try and would have operated in their known and expected way; (d) the combinations were

within the skill and understanding of a person of ordinary skill in the art; (e) the combinations would have

been motivated by the developments in technology; (f) the combinations reflect various design choices

that would have been known to one of ordinary skill in the art and within that person’s technical capability

to implement; and (g) the combinations would enhance commercial opportunities and make the product

more desirable, for example, by improving performance, expanding functionality, and/or increasing

reliability.

        The various motivations described above provide a basis for combining or modifying references,

as detailed below, to render each of the asserted claims obvious. In addition, the Court can consider the
inferences and creative steps a person of ordinary skill in the art would employ in making such

combinations. See KSR, 127 S. Ct. at 1741 (holding that “a court can take account of the inferences and

creative steps that a person of ordinary skill in the art would employ”). Defendants have identified one or
more potential combinations that would render each of the asserted claims of the ’809 patent obvious in

the attached exhibits. If, and to the extent, Philips challenges the correspondence of any of these

references with respect to particular limitations of the asserted claims of the ’809 patent, Defendants

reserve the right to supplement these invalidity contentions to identify additional combinations,

motivations to modify, or explanations for particular references with additional particularity.
        Furthermore, there is no evidence of any indicia of nonobviousness, including any long­felt but

unsolved need; copying; failure of others; commercial success due to the patented invention; industry

praise; unexpected results; industry skepticism; or licensing. Each of these is discussed below.

        No long felt but unsolved need. There was no long­felt but unsolved need that the ’809 patent

solved. The concepts described in the ’809 patent were all well known before the alleged invention date

as evidenced by the patent itself, the file history and references cited therein, and the prior art identified

herein, including identified in the above­referenced exhibits.

        No copying. Philips has provided no evidence that the accused functionality for the ’809 patent

was copied, or more specifically, that any functionality that practices any asserted claim of the ’809 patent



_____________________________________________       – 72 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 75 of 213


was copied. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1366 (Fed. Cir. 2001)

(allegedly copied feature must be an embodiment of the patented claims).

        No failure of others. Philips has not shown that there is any evidence of a failure of others to

invent or use the claimed techniques before the alleged invention date of the ’809 patent. Nor could it, as

the asserted claim recites concepts that were already known before the alleged invention of the ’809

patent, as described above and in the references described in charts attached hereto, including in the

above­referenced exhibits.

        No commercial success. Philips has not provided any evidence that any alleged success of its

products or any other products is due to the alleged invention claimed in ’809 patent. A patentee bears the

burden of demonstrating that the relevant commercial success is attributable to the claimed invention “as
opposed to other economic and commercial factors unrelated to the technical quality of the patented

subject matter.” Cable Elec. Prods, Inc. v. Genmark, Inc., 770 F.2d 1015, 1027 (Fed. Cir. 1987). Here,

Philips has not shown and cannot show that its success is due to the alleged invention of the ’809 patent.
See, e.g., Windsurfing Int’l Inc. v. AMF, 782 F.2d 995 (Fed. Cir. 1986) (considerations such as intervening,

non­covered technological innovations, popularity of accessories, and advertising expense are all relevant

to the nexus determination).

        If any commercial success is due to any of the concepts discussed in the ’809 patent, those

concepts are also present in the prior art, as described above, and thus does not support any commercial
success that is relevant to the question of obviousness. Tokai Corp. v. Easton Enters, Inc., 632 F.3d 1358,

1369–70 (Fed. Cir. 2011) (“If commercial success is due to an element in the prior art, no nexus exists.”);

In re Huai­Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (“Where the offered secondary consideration

actually results from something other than what is both claimed and novel in the claim, there is no nexus

to the merits of the claimed invention.”); Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1312 (Fed. Cir.

2006) (“[I]f the feature that creates the commercial success was known in the prior art, the success is not

pertinent.”).

        No industry praise. Philips has presented no evidence of industry praise for the alleged invention

of the ’809 patent or any functionality that allegedly practices the ’809 patent. To the extent any praise is

related to any functionality that allegedly practices the ’809 patent, that praise is not due to the allegedly

_____________________________________________       – 73 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 76 of 213


novel features of the ’809 patent, but instead only to features present in the prior art, which is not a

sufficient nexus to be relevant to the question of industry praise for purposes of obviousness. See

Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 1328 (Fed. Cir. 2008).

        No unexpected results. There is no evidence of any unexpected results when the elements of the

asserted claims of the ’809 patent were combined. Instead, as discussed above, the concepts contained in

the asserted claims were already combined in the same manner as the asserted claims. These prior art

systems, as described in the above­referenced exhibits, disclosed the same combination of elements, and

the same result of that combination, that is recited in the asserted claims. Thus, there were no unexpected

results that arose from combining the well­known elements in the asserted claims.

        No industry skepticism. Philips has presented no evidence that others were skeptical before the
alleged invention date of the ’809 patent of the viability of what is claimed in the ’809 patent. In fact,

there was no industry skepticism concerning the claimed concepts that predates the ’809 patent. Thus,

there was no industry skepticism that using or combining these well­known prior art concepts would be
viable; others in the field were already combining them in the same manner as arranged in the ’809 patent.

III.    IDENTIFICATION OF ANTICIPATION AND OBVIOUSNESS REFERENCES UNDER
        PATENT L.R. 3­3(b)

        Some or all of the asserted claims are invalid as anticipated under 35 U.S.C. § 102 in view of each

of the prior art references identified above and in the accompanying claim charts, which identify specific

examples of where each limitation of the asserted claims is found in the prior art references.

        The accompanying claim charts include obviousness combinations of references under 35 U.S.C.

§ 103. As reflected in the attached exhibits, the discussion herein, and in the references themselves, the
elements of Philips’ Asserted Claims are all disclosed in the art before the patents’ earliest possible

priority dates, and one of skill would readily fit their teachings together. The references cited herein and

in the attached exhibits may be combined and modified in a number of obvious ways to achieve the

claimed apparatus and systems, including those disclosed in the attached exhibits.
        Defendants are not aware of all ways in which Philips may attempt to distinguish the prior art cited

herein. Accordingly, Defendants reserve the right to supplement or modify these Invalidity Contentions

based on Philips’ contentions, any further claim construction, and further discovery to the extent permitted


_____________________________________________       – 74 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 77 of 213


by the Federal Rules of Civil Procedure, the Civil Local Rules, the Patent Local Rules, the Court’s

Chamber Rules, and any other order or schedule entered by the Court. As an example, for any claim

limitation that Philips alleges is not disclosed in a particular prior art reference, Defendants reserve the

right to assert that any such limitation is (a) inherent in the disclosed reference; (b) obvious to one of

ordinary skill in the art at the time, in light of the same; or (c) disclosed in one or more prior art references,

including without limitation those disclosed in the prior art items listed below or in the attached exhibits,

and in combination would have rendered the Asserted Claims obvious. Further, the suggested

obviousness combinations are in the alternative to Defendants’ anticipation contentions. The obviousness

contentions set forth in these contentions should not be construed to suggest that any reference is not

anticipatory in its own right.
        These obviousness combinations reflect defendants’ present understanding of the scope of the

claims that Philips asserts and should not be construed as defendants’ agreement with Philips’

interpretation of any patent claims.
       A.       RE44,913

        Defendants identify prior art references rendering the asserted claims of Philips’ RE’913 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits A­1

through A­17. Exhibits A­1 through A­17 include specific combinations of references, including citations

to where in the references the teachings, suggestions, and motivations to combine the references are

disclosed.
        Each of the primary references teaches all or nearly all of the limitations of the RE’913 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of providing efficient text entry on a device with a keypad was

well­known in the art long before the RE’913 patent.




_____________________________________________       – 75 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 78 of 213


       B.       6,690,387

        Defendants identify prior art references rendering the asserted claims of Philips’ ’387 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits B­1

through B­21. Exhibits B­1 through B­21 include specific combinations of references, including citations

to where in the references the teachings, suggestions, and motivations to combine the references are

disclosed.
        Each of the primary references teaches all or nearly all of the limitations of the ’387 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of providing intuitive gestures for scrolling and moving objects

in a touchscreen user interface was well­known in the art long before the ’387 patent.

       C.       7,184,064

        Defendants identify prior art references rendering the asserted claims of Philips’ ’064 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits C­1

through C­21.

        Each of the primary references teaches all or nearly all of the limitations of the ’064 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the
obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of providing intuitive gestures for scrolling and moving objects

in a touchscreen user interface was well­known in the art long before the ’064 patent.
       D.       7,529,806

        Defendants identify prior art references rendering the asserted claims of Philips’ ’806 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits D­1

through D­17.

_____________________________________________       – 76 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 79 of 213


        Each of the primary references teaches all or nearly all of the limitations of the ’806 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of providing high­quality multimedia presentations over a

network and adapting those presentations based on constraints of the system on which the presentation is

being displayed was well­known in the art long before the ’806 patent.

       E.       5,910,797

        Defendants identify prior art references rendering the asserted claims of Philips’ ’797 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits E­1

through E­15.

        Each of the primary references teaches all or nearly all of the limitations of the ’797 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,
secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, allowing gravity to affect the motion of on­screen objects on a handheld

device was well­known in the art long before the ’797 patent.
       F.       6,522,695

        Defendants identify prior art references rendering the asserted claims of Philips’ ’695 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits F­1

through F­13.

        Each of the primary references teaches all or nearly all of the limitations of the ’695 patent
asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

_____________________________________________       – 77 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 80 of 213


asserted claims. For example, the problem that a given compression technique can actually increase the

size of certain data was well­known in the art long before the ’695 patent as was the approach of not

applying compression to segments of data where doing so is counterproductive.

       G.       RE44,006

        On November 2, 2018, Philips notified defendants by email that the RE’006 patent “is no longer

being asserted in this litigation.”
       H.       8,543,819

        Defendants identify prior art references rendering the asserted claims of Philips’ ’819 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits H­1

through H­13.
        Each of the primary references teaches all or nearly all of the limitations of the ’819 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to
demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of authenticating devices to allow secure transfer of content

was well­known in the art long before the ’819 patent.

       I.       6,772,114

        Defendants identify prior art references rendering the asserted claims of Philips’ ’114 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits I­1

through I­7.

        Each of the primary references teaches all or nearly all of the limitations of the ’114 patent asserted

claims. To the extent any claim elements are found to missing from the primary references, secondary

references are designated for combination with the primary references. In addition to the obviousness

references in defendants’ claim charts, defendants may rely on background prior art to demonstrate the

state of the prior art in the relevant period, which is relevant to obviousness of the asserted claims. For

example, the problem of encoding a wideband signal efficiently was well­known in the art long before the



_____________________________________________       – 78 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 81 of 213


’114 patent, as was the solution of encoding the high band portion of a wideband signal using LPC and/or

gain coefficients that are then applied to a noise signal at the decoder.

       J.       RE43,564

        Defendants identify prior art references rendering the asserted claims of Philips’ RE’564 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits J­1

through J­33.
        Each of the primary references teaches all or nearly all of the limitations of the RE’564 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,

secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of implementing zoom functionality on small screens to make

it easier for users to visualize and select downloaded items or material on those screens was well­known in

the art long before the RE’564 patent.
       K.       9,436,809

        Defendants identify prior art references rendering the asserted claims of Philips’ ’809 patent

obvious, alone or in combination with other references, as discussed below and included in Exhibits K­1

through K­13.

        Each of the primary references teaches all or nearly all of the limitations of the ’809 patent

asserted claims. To the extent any claim elements are found to missing from the primary references,
secondary references are designated for combination with the primary references. In addition to the

obviousness references in defendants’ claim charts, defendants may rely on background prior art to

demonstrate the state of the prior art in the relevant period, which is relevant to obviousness of the

asserted claims. For example, the problem of authenticating devices to allow secure transfer of content
was well­known in the art long before the ’809 patent.

IV.     CLAIM CHARTS UNDER PATENT LOCAL RULE 3­3(c)

        Defendants submit herewith charts attached in Exhibits A through K identifying where specifically

in each alleged item of prior art each limitation of each asserted claim is found, including for each

_____________________________________________       – 79 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 82 of 213


limitation that defendants contends is governed by 35 U.S.C. § 112(6), the identity of the structure(s),

act(s), or material(s) in each item of prior art that performs the claimed function.

V.      CONTENTIONS UNDER PATENT L.R. 3­3(d)

        Defendants contend the following asserted claims of the asserted patents are invalid under 35

U.S.C. § 101, indefinite under 35 U.S.C. § 112(2) or lack sufficient enablement or written description

under 35 U.S.C. § 112(1).
        At least based upon Philips’ apparent claim interpretations, Philips’ claims are invalid under 35

U.S.C. § 112 for the following reasons: (1) the specifications of the Patents­in­Suit lack a written

description of the claimed inventions in full, clear, concise, and exact terms as required by 35 U.S.C. §

112(1); (2) the specifications of the Patents­in­Suit lack an enabling disclosure as required by 35 U.S.C. §

112(1); (3) the Asserted Claims are invalid as indefinite under 35 U.S.C. § 112(2) because the claims fail

to particularly point out and distinctly claim the subject matter which the applicants regarded as their

invention; and (4) the Asserted Claims are invalid as indefinite under 35 U.S.C. § 112(6) because the

specification fails to disclose adequate structure corresponding to means­plus­function claim limitations,
as described above.

        In particular, the specifications of one or more of the Patents­in­Suit lack a written description of

the alleged invention in full, clear, concise and exact terms as required by 35 U.S.C. § 112(1), and thus fail

to provide sufficient information in the original disclosure to show the inventor possessed the invention at

the time of the original filing. See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927–28 (Fed.
Cir. 2004). Defendants thus contend that one or more of the Asserted Claims are invalid under 35 U.S.C.

§ 112(1).

        Further, the specifications of one or more of the Patents­in­Suit lack an enabling disclosure as

required by 35 U.S.C. § 112(1). See Sitrick v. Dreamworks, LLC, 516 F.3d 993, 1000 (Fed. Cir. 2008)

(holding that the inventors must set forth sufficient information in the specification to enable one of

ordinary skill in the art to make and use the invention without undue experimentation). Defendants thus

contend that one or more of the Asserted Claims of the Patents­in­Suit are not enabled.
        Further, the claim language of one or more claims of the Patents­in­Suit, as construed by Philips,

“simply describe[s] the claimed function,” not a specific structure or algorithm, and thus fail to sufficiently

_____________________________________________       – 80 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 83 of 213


describe a specific structure to meet the requirements of 35 U.S.C. § 112(6). See, e.g., Keithley v.

Homestore.com, Inc., 636 F. Supp. 2d 978, 993­95 (N.D. Cal. 2008); see also Williamson v. Citrix Online,

LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).

        Finally, United States patent law requires that a patent contain one or more claims “particularly

pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” 35

U.S.C. § 112(2). A claim is considered indefinite, however, if it does not “give notice to the public of the

extent of the legal protection offered by the patent, so that interested members of the public, e.g.,

competitors or the patent owner, can determine whether or not they infringe.” Default Proof Credit Card

Sys. Inc. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1302–03 (Fed. Cir. 2005) (internal quotes and

citations omitted). Such a claim is invalid. See id.; Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296
F.3d 1106, 1114 (Fed. Cir. 2002). Defendants thus contend that one or more of the Asserted Claims are

invalid for failure to satisfy the definiteness requirement of 35 U.S.C. § 112(2). Defendants also note that

Defendants’ charting of a prior art reference for a claim or limitation that Defendants contend is invalid
for lack of definiteness in no way represents an admission or concession that the scope of the claim or

limitation is definite or ascertainable.

        When this case was pending before the District of Delaware, the Court declined to resolve

indefiniteness issues in its claim construction ruling. See, e.g., Docket No. 212 at 3 n.2; Docket No. 415

§ II(C)(2), at 15­16. After transfer to the Northern District of California, Defendants and Microsoft
submitted an administrative motion setting forth their views of how best to address certain claim terms

with pending indefiniteness issues. At a case management conference before this Court on October 2,

2018, the Court ruled that, in its view, the claim construction order issued by the District of Delaware did

resolve indefiniteness issues, and that accordingly this Court would not consider further briefing on

indefiniteness arguments it found the District of Delaware had already decided. E.g., October 2, 2018,

Case Management Conference Tr. at 5:10­19. Defendants reserve all appellate rights as well as the right

to seek reconsideration of the Court’s Markman order as appropriate.

       A.       RE44,913

        The asserted claims of the RE’913 patent are invalid for failing to comply with 35 U.S.C. § 112 for

at least the following claim language or limitations:

_____________________________________________       – 81 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 84 of 213


            ● “at least one of the keys has a primary character, a plurality of secondary characters and an

                associated display area”: the reference to keys “having” characters or a display area is

                indefinite because a POSA would not be able to understand how a key could “have” a

                primary character, plurality of secondary characters, and an associated display area. For

                instance, the POSA would not have understood whether this requires that all characters that

                the key “has” must be displayed, and if not, under what circumstances the key would

                otherwise “have” the characters. As for the display area, a POSA would not understand, in

                a keyboard with multiple keys, how one key could “have” an associated display area. Nor

                would the POSA be able to understand the metes and bounds of each key’s associated

                display area. The POSA would also be confused because the claims limitations refer to a
                “respective” display area, and it is unclear whether or how the “respective” display area

                relates to or differs from the “associated” display area”;

            ● “returning the primary character as an input character in response to selection of the at least
                one key for a period shorter than a predetermined time period”: the reference to “returning”

                a character “as an input character” is indefinite because a POSA would not be able to

                understand whether a character must be displayed in order to be “returned...as an input

                character,” and if not, under what circumstances an input character may be “returned”;

            ● “switching to a second state after detecting a first key selection of the at least one key for a
                period longer than the predetermined time period”: the limitation “switching to a second

                state” is indefinite because a POSA would not have understood when and how to switch a

                keypad to a “second state.” The term “second state” appears nowhere in the specification,

                and to the extent the specification describes any state change at all, it only describes

                changing the characters displayed on each key. The claim is vague as to what other

                embodiments may be qualify as “switching to a second state,” and the specification lacks

                written description support for any other embodiment. Moreover, the specification does

                not enable any other embodiment, especially for the means plus function claims, but also

                for the remaining asserted claims;



_____________________________________________       – 82 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 85 of 213


            ● “displaying each of the secondary characters associated with the first selected key in a

                respective display area”: this term is indefinite because the term “respective display area” is

                vague; a POSA would not have understood the metes and bounds of the display area that is

                “respective” to any one key, as opposed to another key, or how and whether the

                “respective” display area relates to or differs from the “associated” display area set forth in

                the preamble. The patent lacks also written description support for, and does not enable,

                any embodiment of “displaying each of the secondary characters...in a respective display

                area” other than the embodiment shown in the figures, in which the only change between

                the first and second state is that the various keys display different characters. The

                specification does not provide written description support for, or enable, any other
                embodiment, e.g., pop­up keys;

            ● “detecting a second key selection”: The RE’913 patent only discloses and enables one

                embodiment for “detecting a second key selection,” namely, detecting the selection of a
                second “key” on the keypad from among the keys that are displayed in the first state (as

                shown in the patent’s figures). To the extent Philips contends that another embodiment

                may infringe (i.e., detecting a second key selection on a separate “pop­up” keypad), the

                RE’913 patent does not describe any specific teachings or technology for detecting the

                selection of a “key” on a separate “pop­up” keypad. Thus, if Philips is correct, the claims
                are invalid for lack of enablement and lack of written description;

            ● “associated display area”: as set forth above, this term is indefinite because the term is

                vague; a POSA would not have understood the metes and bounds of the display area that is

                associated with any one key, as opposed to another key, or how and whether the

                “associated” display area relates to or differs from the “respective” display area set forth in

                the claims;

            ● “respective display area”: this term is indefinite because the term is vague; a POSA would

                not have understood the metes and bounds of the display area that is “respective” to any

                one key, as opposed to another key, or how and whether the “respective” display area

                relates to or differs from the “associated” display area set forth in the preamble; and

_____________________________________________       – 83 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 86 of 213


            ● “a display means adjacent the key for displaying the display area associated with the at

                least one key:” this term is indefinite for the reasons set forth above with respect to the

                associated display area.

        Defendants contend that the asserted claims of the RE’913 patent are also invalid under 35 U.S.C.

§ 112(6) for failing to disclose adequate corresponding structure (i.e., special­purpose hardware or a

software algorithm comprising specific steps) for the functions recited in the following

means­plus­function claim limitations:

            ● “means for displaying in a default state the primary character associated with the at least

                one key in the associated display area”;

            ●   “means for returning the primary character as an input character in response to selection of
                the at least one key for a period shorter than a predetermined time period”;

            ● “means for displaying each of the secondary characters associated with the selected key in

                a respective display area”;
            ● “means responsive to a second key selection for selecting as the input character the

                secondary character associated with the second key selection”;

            ● “a display means adjacent the key for displaying the display area associated with the at

                least one key”; and

            ● “means for detecting a sliding across the keypad from the first key selection to the second
                key selection.”

        Invalidity of the RE’913 Patent Under 35 U.S.C. § 251. Defendants contend that the RE’913

patent is also invalid for failure to comply with 35 U.S.C. § 251 (“No reissued patent shall be granted

enlarging the scope of the claims of the original patent unless applied for within two years from the grant

of the original patent.”). The reissue proceedings that resulted in the RE’913 patent took place outside the

two­year period for a broadening reissue specified by § 251. The original claims of the RE’913 patent

covered only a sequence of two key presses — a single selection of a first key press followed by a single

selection of a second key. However, the patentee improperly enlarged the scope of the original claims

through amendments that resulted in claims that cover a method and means for detecting three key presses



_____________________________________________       – 84 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 87 of 213


­­ two selections of the first key followed by a selection of a second key — as set forth in the following

limitations:

            ● “in the default state, returning the primary character as an input character in response to

                selection of the at least one key for a period shorter than a predetermined time period

                switching to a second state after detecting a first key selection of the at least one key for a

                period longer than the predetermined time period; in the second state”; and

            ●   “the keypad in a default state displaying the primary character associated with the at least

                one key in the associated display area.”

        The improper broadening during re­issue of the above claim limitations renders the RE’913 patent

invalid under § 251.
       B.       6,690,387

        The asserted claims of the ’387 patent are invalid for failing to comply with 35 U.S.C. § 112 for at

least the following claim language or limitations:

            ● “scroll­like display of data.” The claim phrase “scroll­like display of data” is not a term of
                art, and a person of ordinary skill in the art would be unable to ascertain the scope of this

                phrase with any reasonable certainty. The ’387 patent specification fails to inform what

                could qualify as a “display of data,” much less what would render that display “scroll­like.”

                The ’387 patent specification further lacks adequate description to enable one of ordinary

                skill in the art to make and use a “scroll­like display of data” without undue
                experimentation. The ’387 patent specification does not describe any specific teachings or

                technology for achieving any display whatsoever, let alone a “scroll­like display of data.”

            ● “sensing the duration of finger touch contact time with an electronic display screen having

                scrollable data displayed thereon.” Claim 9 of the ’387 patent requires “sensing the

                duration of finger touch contact time” but makes no other reference to this sensed duration.

                A person of ordinary skill in the art would be unable to ascertain with reasonable certainty

                how claim 9 requires that duration of finger touch to be “sensed” and whether it must be
                sensed for any particular purpose.



_____________________________________________       – 85 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 88 of 213


            ● “sensing the speed and direction of motion of said finger touch contact with said display

                screen.” The ’387 patent specification does not describe or enable how to sense the speed

                or the direction of motion of a finger touch contact with a display screen and a POSA

                would not be able to make and use the invention without undue experimentation. The ’387

                patent specification does not describe any specific teachings or technology for sensing the

                speed and direction of finger touch contact with a display screen. Further, Philips appears

                to contend that “sensing the speed and direction of finger touch” reads on velocities

                computed with formulas based on a weighted sequence of point samples. A person of

                ordinary skill in the art reading the written description of the ’387 patent specification

                would not have understood the drafters of the ’387 patent to be in possession of the claimed
                invention as Philips now purports to interpret it. Finally, Philips appears to contend that

                the claims of the ’387 patent read on circumstances where the “sens[ed] speed and

                direction” do not correspond to the actual speed or direction of the finger on screen (e.g.,
                where the finger moves diagonally but the content only scrolls vertically and more slowly

                than the speed of finger movement). Philips’ apparent construction of this phrase is

                contrary to its plain and ordinary meaning and would render the claims indefinite as a

                person of ordinary skill in the art would be unable to ascertain with reasonable certainty

                what is required for a computed velocity to satisfy the claim’s requirement of “sensing the
                speed and direction of finger touch.”

            ● “initiating scrolling motion of said scrollable data on said display screen in said sensed

                direction and at said sensed speed.” Philips appears to construe this element to allow

                “initiating” scrolling motion if the content was already scrolling at the time that content

                was supposedly “initiated.” Philips’ apparent construction of this phrase is contrary to its

                plain and ordinary meaning and would render the claims indefinite as a person of ordinary

                skill in the art would be unable to ascertain with reasonable certainty when and how

                software instructions could “initiate” scrolling of content that is already scrolling. Further,

                as described above, Philips appears to contend that this limitation is satisfied even if if the

                “sens[ed] speed and direction” at which scrolling is “initiated” does not correspond to the

_____________________________________________       – 86 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 89 of 213


                actual speed or direction of the finger on screen (e.g., where the finger moves diagonally

                but the content only scrolls vertically and more slowly than the speed of finger movement).

                Again, Philips’ apparent construction of this phrase is contrary to its plain and ordinary

                meaning and would render the claims indefinite, as a person of ordinary skill in the art

                would be unable to ascertain with reasonable certainty when scrolling is “initiat[ed] . . . in

                said sensed direction and at said sensed speed.”

            ● “slowing the speed of said scrolling motion from the initiated speed thereof, at a

                predetermined rate.” The ’387 patent specification does not describe any specific teachings

                or technology for slowing the speed of scrolling at a predetermined rate. Instead, it states

                only that “the speed of displacement is caused to decay at a selected rate (units of
                displacement per unit of time, or a function thereof)” without providing any description of

                what type of “function” to use or why. Accordingly, the ’387 patent specification lacks

                adequate description to enable one of ordinary skill in the art to make and use the invention
                without undue experimentation. Further, a person of ordinary skill in the art would be

                unable to ascertain with reasonable certainty what constitutes a “predetermined rate” within

                the meaning of the claim and whether any given “function” satisfies that claim requirement

                or not. Finally, Philips appears to construe “predetermined rate” to cover circumstances

                where the method and manner of “slowing” is not predetermined but rather is determined
                on­the­fly at the moment the finger is lifted. Philips’s apparent construction is inconsistent

                with the plain and ordinary meaning of “predetermined,” and a person of ordinary skill in

                the art reading the written description of the ’387 patent specification would not have

                understood the drafters of the ’387 patent to be in possession of the claimed invention as

                Philips now purports to interpret it.

            ● “terminating said scrolling motion when one of the conditions comprising the following

                group of conditions is sensed: (a) a substantially stationary finger touch having a finite

                duration is sensed.” A person of ordinary skill in the art would be unable to ascertain with

                reasonable certainty how to determine if a finger touch was “substantially” stationary

                within the meaning of the claim language. Similarly, a person of ordinary skill in the art

_____________________________________________       – 87 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 90 of 213


                would be unable to ascertain with reasonable certainty the scope of the limitation’s

                requirement that the touch “hav[e] a finite duration.” A person of ordinary skill in the art

                would understand that a touch cannot have an infinite duration, so the claim phrase must

                impose some meaningful limit on the duration of the touch or else it would be entirely

                superfluous, but the ’387 patent provides no clarity as to how much duration is required

                and/or how much motion is allowed for the claim limitation to be satisfied.

            ● “terminating said scrolling motion when … (b) an end­of­scroll signal is sensed.” The

                phrase “end­of­scroll signal” is not a term of art and a person of ordinary skill in the art

                would not be able to ascertain with reasonable certainty what constitutes an “end­of­scroll

                signal” within the meaning of the claim. Philips appears to construe the requirement to
                cover software instructions that merely evaluate whether or not scrolling has already

                terminated. Philips’s apparent construction is contrary to the plain and ordinary meaning of

                “signal” and would provide no basis for a person of ordinary skill in the art to evaluate
                whether or not an “end­of­scroll signal” is sensed.

            ● “said first given preset minimum time” / “said first given time.” Dependent claims 11 and

                12 both recite “said first given preset minimum time” without a discernible antecedent

                basis. A person of ordinary skill in the art would not be able to ascertain with reasonable

                certainty whether the drafters intended claims 11 and 12 to invoke a new “first given preset
                minimum” or to refer to some requirement for a preset minimum time threshold that was

                supposed to be, but was not, included in claim 9. Moreover, a person of ordinary skill in

                the art would not understand how and to what extent the “first given preset minimum” time

                requirements in claim 11 and 12 interact with one another — for example, whether the

                “first given preset minimum” time requirement in claim 12 must relate to scrolling or

                whether any time threshold used for any purpose could suffice.

            ● “sensing a finger touch on said screen having a duration greater than said first given preset

                minimum time and less than a second given preset minimum time which is greater than

                said first given time and then moving said display in correspondence with movement of the

                finger touch.” As described above, this limitation of claim 11 is indefinite at least insofar

_____________________________________________       – 88 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 91 of 213


                as the term “said first given preset minimum time” lacks antecedent basis such that a

                person of ordinary skill in the art would be unable to ascertain the scope of the claimed

                invention. Further, Philips appears to construe the term to cover circumstances where the

                scrolling content moves at a different speed and in a different direction than the finger (e.g.,

                where the finger moves diagonally but the content only scrolls vertically and more slowly

                than the speed of finger movement). Philips’ apparent construction is inconsistent with the

                plain and ordinary meaning of the phrase “moving said display in correspondence with

                movement of the finger touch” and would leave a person of ordinary skill in the art unable

                to ascertain with reasonable certainty whether any particular scrolling motion was or was

                not “in correspondence” with the movement of a finger. The ’387 patent specification
                further lacks adequate description to enable one of ordinary skill in the art to make and use

                the invention without undue experimentation. The ’387 patent specification does not

                describe any specific teachings or technology for sensing duration of finger touches nor
                would it enable a person of ordinary skill in the art to determine whether or not a touch was

                “in correspondence” with the movement of a finger under Philips’s apparent construction of

                that term.

            ● “sensing a stationary finger touch on said screen having a duration greater than a second

                preset given minimum time which is greater than said first given preset time and then
                moving a touch­selected item relative to the stationary display in correspondence with

                movement of the finger touch.” As described above, this limitation of claim 12 is

                indefinite at least insofar as the term “said first given preset minimum time” lacks

                antecedent basis such that a person of ordinary skill in the art would be unable to ascertain

                the scope of the claimed invention. Further, Philips appears to construe the term to cover

                circumstances where the an item is scrolled above an background that changes and hence is

                not “stationary.” Philips’ apparent construction is inconsistent with the plain and ordinary

                meaning of the phrase “moving a touch­selected item relative to the stationary display” and

                would leave a person of ordinary skill in the art unable to ascertain with reasonable

                certainty whether any particular drag operation was or was not “relative to” a “stationary

_____________________________________________       – 89 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 92 of 213


                display.” The ’387 patent specification further lacks adequate description to enable one of

                ordinary skill in the art to make and use the invention without undue experimentation. The

                ’387 patent specification does not describe any specific teachings or technology for sensing

                duration of finger touches or moving an item relative to a stationary display.

        ’387 Patent Is Directed to Patent­Ineligible Subject Matter. As apparently construed by

Philips, the ’387 patent is directed to nothing more than the abstract idea of scrolling on a touchscreen in a

manner that feels “natural” and obeys the basic laws of physics — i.e., that the scrolling continues in the

direction of motion when the finger is lifted (inertia) and slows at a given rate (friction) and stops if it hits

a boundary or senses a stationary finger touch (reacting to forces). Indeed, this abstract idea is nothing

more than a basic application of the laws of nature to replicate natural phenomena. As a result, the ’387
patent falls within one or more judicially recognized exceptions to 35 U.S.C. § 101. Moreover, the

application of this abstract idea to touchscreen devices was already well­known in the art. See, e.g., U.S.

Patent No. 6,323,846 at 2:22–25 (“Another common method for reducing motion and repetition is to
automatically continue pointing or scrolling movement signals once the user has stopped moving or lifts

the finger.”); see also id. at 2:41–47 (“[M]otion continuation can be a function solely of lateral finger

velocity and direction at liftoff. Motion continuation decays due to a friction factor or can be stopped by a

subsequent touchdown on the surface.”).

        The dependent claims of the ’387 patent are directed to similar abstract ideas that replicate natural
phenomena and were well­known in the art. For example, claim 11 is directed merely to the abstract idea

of scrolling a display region in correspondence with a finger’s movement (i.e., such that the display “sticks

to the finger”). Claim 12 is directed merely to the abstract idea of dragging a single item in

correspondence with a finger’s movement (i.e., such that the selected item “sticks to the finger.”). Both of

these are nothing more than abstract attempts to replicate the natural phenomena of moving objects over a

flat surface with one’s finger, and applying those abstract ideas to touchscreen devices is described in the

’387 patent as having been already well known in the art. See, e.g., ’387 patent at 1:25–30 (describing

prior art for “engaging and ‘dragging’ the screen image in a desired direction”); id. at 3:34–37 (describing

the “known process of ‘touch­dragging’”).



_____________________________________________       – 90 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 93 of 213


        Moreover, to the extent that ’387 patent attempts to claim anything above and beyond this

patent­ineligible subject matter, these additions are insignificant and lack sufficient “inventive concept” to

transform the nature of the claims into a patent­eligible application. For example, to the extent that the

asserted dependent claims of the ’387 patent can be construed, they appear to include limitations directed

to the duration of the touch. However, distinguishing between touch events and modes based on the

duration of a touch is a trivial addition that was well known in the art, see e.g., U.S. Patent No. 6,943,778

at 9:12–21, and does not provide an “inventive concept” sufficient to transform the claims into

patent­eligible material.

       C.       7,184,064

        The asserted claims of the ’064 patent are invalid for failing to comply with 35 U.S.C. § 112 for at

least the following claim language or limitations:

            ● “scroll format data.” The claim phrase “scroll format data” is not a term of art, and a

                person of ordinary skill in the art would be unable to ascertain the scope of this phrase with

                any reasonable certainty. The ’064 patent specification fails to inform what is needed for
                “data” to be considered “scroll format data” within the meaning of the claims. The ’064

                patent specification further lacks adequate description to enable one of ordinary skill in the

                art to make and use “scroll format data” without undue experimentation.

            ● “scroll format display.” Similarly, the claim phrase “scroll format display” is not a term of

                art, and a person of ordinary skill in the art would be unable to ascertain the scope of this
                phrase with any reasonable certainty. Neither the claim nor the ‘064 specification explain

                what the claims mean by a “scroll format display” and how it relates to the “scroll format

                data” separately recited in the claim.

            ● “source of scroll format data” / “scroll format data source.” Likewise, the claim phrases

                “source of scroll format data” and “scroll format data sources” are not terms of art, and a

                person of ordinary skill in the art would be unable to ascertain the scope of these phrases

                with any reasonable certainty. Neither the claim nor the ‘064 specification explain what the
                claims mean by a “scroll format display” and how it relates to the “scroll format data”

                separately recited in the claim. The only description in the ‘064 patent specification is that

_____________________________________________       – 91 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 94 of 213


                “for the purposes of this disclosure, the internal memory unit may be assumed to be the

                source of scrollable data display . . . .” See ’064 patent, at 5:23­25. That specific scenario

                is covered by dependent claim 6, suggesting that independent claim 1 must be broader and

                cover “scroll format data sources” other than the internal memory unit. By its own

                admission, the ’064 patent fails to describe any such “scroll format data sources” and a

                person of ordinary skill in the art would be unable to determine with reasonable certainty

                whether any particular hardware or software element in a system constitutes a “scroll

                format data source” within the meaning of the claims.

            ● “finger touch program instructions associated with said microprocessor for sensing the

                speed, direction and time duration of a finger touch contact with said display screen.” This
                limitation recites function with no corresponding structure (i.e., no special­purpose

                hardware or software algorithm) for performing the function, so it should be construed as

                subject to 35 U.S.C. § 112, ¶ 6, under Williamson v. Citrix Online, LLC, 792 F.3d 1339
                (Fed. Cir. June 16, 2015) (en banc). As described below, the ’064 patent specification

                further fails to disclose hardware or an algorithm for performing the function “sensing the

                speed, direction and time duration of a finger touch contact with said display screen,”

                rendering the claim indefinite. Similarly, the ’064 patent specification lacks adequate

                description to enable one of ordinary skill in the art to make and use the invention without
                undue experimentation. The ’064 patent specification does not describe any specific

                teachings or technology for sensing the speed, direction, or duration of finger touch contact

                with a display screen. Further, Philips appears to contend that “sensing the speed and

                direction of finger touch” reads on velocities computed with formulas based on a weighted

                sequence of point samples. A person of ordinary skill in the art reading the written

                description of the ’064 patent specification would not have understood the drafters of the

                ’064 patent to be in possession of the claimed invention as Philips now purports to interpret

                it. Finally, Philips appears to contend that the claims of the ’064 patent read on

                circumstances where the “sens[ed] speed and direction” do not correspond to the actual

                speed or direction of the finger on screen (e.g., where the finger moves diagonally but the

_____________________________________________       – 92 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 95 of 213


                content only scrolls vertically and more slowly than the speed of finger movement).

                Philips’ apparent construction of this phrase is contrary to its plain and ordinary meaning

                and would render the claims indefinite as a person of ordinary skill in the art would be

                unable to ascertain with reasonable certainty what is required for a computed velocity to

                satisfy the claim’s requirement of “sensing the speed [and] direction . . . of” a finger touch.

            ● “said sensed initial speed” / “responsive to said duration of said finger touch contact such

                that, when said duration exceeds a first given preset minimum time and is accompanied by

                motion along the surface of said screen followed by separation of said finger touch from

                said screen, a scroll format display on said screen is caused to begin to scroll in said sensed

                direction and at said sensed initial speed.” Philips appears to construe this element to allow
                the requirement that the “screen is caused to begin to scroll” to be satisfied even if the

                content on screen was already scrolling. Philips further appears to construe the “sensed

                direction and sensed initial speed” not to correspond to the direction and scrolling at which
                scrolling is first initiated but rather with a sensed direction and speed of finger movement

                once scrolling has already begun. Philips’ apparent construction of this phrase is contrary

                to its plain and ordinary meaning and would render the claims indefinite as a person of

                ordinary skill in the art would be unable to ascertain with reasonable certainty when and

                how software instructions could “begin” scrolling content that is already scrolling. Further,
                as described above, Philips appears to contend that this limitation is satisfied even if if the

                “sensed direction and sensed initial speed” at which scrolling is “begun” does not

                correspond to the actual speed or direction of the finger on screen (e.g., where the finger

                moves diagonally but the content only scrolls vertically and more slowly than the speed of

                finger movement). Again, Philips’ apparent construction of this phrase is contrary to its

                plain and ordinary meaning and would render the claims indefinite, as a person of ordinary

                skill in the art would be unable to ascertain with reasonable certainty when the “scroll

                format display on said screen is caused to begin to scroll in said sensed direction and at said

                sensed initial speed.”



_____________________________________________       – 93 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 96 of 213


            ● “time decay program instructions associated with said microprocessor for reducing the rate

                of scrolling displacement on said display screen at a given rate until motion is terminated.”

                This limitation recites function with no corresponding structure (i.e.., no dedicated

                hardware or software algorithm) for performing the function, so it should be construed as

                subject to 35 U.S.C. § 112, ¶ 6, under Williamson v. Citrix Online, LLC, 792 F.3d 1339

                (Fed. Cir. June 16, 2015) (en banc). As described below, the ’064 patent specification

                further fails to disclose hardware or an algorithm for performing the function “reducing the

                rate of scrolling displacement on said display screen at a given rate until motion is

                terminated,” rendering the claim indefinite. Similarly, the ’064 patent specification lacks

                adequate description to enable one of ordinary skill in the art to make and use the invention
                without undue experimentation. The ’064 patent specification does not describe any

                specific teachings or technology for reducing the rate of scrolling displacement at a given

                rate. Instead, it states only that “the speed of displacement is caused to decay at a selected
                rate (units of displacement per unit of time, or a function thereof)” without providing any

                description of what type of “function” to use or why. Accordingly, the ’064 patent

                specification lacks adequate description to enable one of ordinary skill in the art to make

                and use the invention without undue experimentation. Further, a person of ordinary skill in

                the art would be unable to ascertain with reasonable certainty what constitutes a “given
                rate” within the meaning of the claim and whether any given “function” satisfies that claim

                requirement or not. Finally, Philips appears to construe “given rate” to cover circumstances

                where the method and manner of “reducing” the rate is not a given but rather is determined

                on­the­fly at the moment the finger is lifted. Philips’s apparent construction is inconsistent

                with the plain and ordinary meaning of “given rate,” and a person of ordinary skill in the art

                reading the written description of the ’064 patent specification would not have understood

                the drafters of the ’064 patent to be in possession of the claimed invention as Philips now

                purports to interpret it.

            ● “terminating scrolling displacement of the image on said screen upon . . . a substantially

                stationary finger touch on the screen enduring for a period longer than a preset minimum

_____________________________________________       – 94 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 97 of 213


                time.” A person of ordinary skill in the art would be unable to ascertain with reasonable

                certainty how to determine if a finger touch was “substantially” stationary within the

                meaning of the claim language. Similarly, a person of ordinary skill in the art would be

                unable to ascertain with reasonable certainty the scope of the limitation’s requirement that

                the touch “endur[e] for a period longer than a preset minimum time.” Philips appears to

                construe this term to be satisfied under circumstances where inertial scrolling is terminated

                immediately upon sensing a subsequent finger touch, regardless of the duration of that

                touch and/or whether the touch is moving or stationary. Philips’ apparent construction of

                this limitation is inconsistent with its plain and ordinary meaning and would render the

                claims indefinite, as a person of ordinary skill in the art would be unable to ascertain with
                reasonable certainty what the claim means by its requirement that the touch to terminate

                inertial scrolling be “substantially stationary” and “endur[e] for a period longer than a

                preset minimum time.”
            ● “terminating scrolling displacement of the image on said screen upon … an end­of­scroll

                signal received from the scroll format data source.” As described above, the claim phrase

                “scroll format data source” is itself indefinite. Moreover, the phrase “end­of­scroll signal”

                is not a term of art and a person of ordinary skill in the art would not be able to ascertain

                with reasonable certainty what constitutes an “end­of­scroll signal” within the meaning of
                the claim, much less whether the alleged “end­of­scroll signal” is “received from” the

                “scroll format data source.” Philips appears to construe the requirement to cover software

                instructions that merely evaluate whether or not scrolling has already terminated and

                ignores the explicit requirement that the “end­of­scroll signal” is received from the “scroll

                format data source.” Philips’s apparent construction is contrary to the plain and ordinary

                meaning of “signal” and would provide no basis for a person of ordinary skill in the art to

                evaluate whether or not an “end­of­scroll signal” is received, much less whether the signal

                is received from the “scroll format data source.”

            ● “move said display in correspondence with movement of the finger touch, in response to

                [movement / motion] following a touch having a stationary duration greater than said first

_____________________________________________       – 95 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 98 of 213


                preset given minimum time and less than [a / said] second given preset minimum time.”

                Philips appears to construe this phrase to cover circumstances where the scrolling content

                moves at a different speed and in a different direction than the finger (e.g., where the finger

                moves diagonally but the content only scrolls vertically and more slowly than the speed of

                finger movement). Philips’ apparent construction is inconsistent with the plain and

                ordinary meaning of the phrase “move said display in correspondence with movement of

                the finger touch” and would leave a person of ordinary skill in the art unable to ascertain

                with reasonable certainty whether any particular scrolling motion was or was not “in

                correspondence” with the movement of a finger.

            ● “said second given preset minimum time.” Dependent claim 3 of the ’064 patent recites
                “said second given preset minimum time” without a discernible antecedent basis. A person

                of ordinary skill in the art would not be able to ascertain with reasonable certainty what the

                drafters of the claim intended by that phrase. For example, a person of ordinary skill in the
                art would be unable to determine whether the drafters intended claim 3 to invoke a new

                “second given preset minimum time” or whether they intended claim 3 to depend from

                claim 2 (rather than claim 1) and hence to refer back to the “second given preset minimum

                time” recited in that claim. As a result, a person of ordinary skill in the art would be unable

                to determine with any reasonable certainty whether the “second given preset minimum”
                time requirements in claim 3 needs to be the same time threshold related to scrolling set

                forth in claim 2 or whether any time threshold used for any purpose could suffice.

            ● “move a touch­selected item relative to the stationary display in correspondence with

                movement of said finger touch, in response to motion following a touch having a stationary

                duration greater than said second given preset minimum time.” As described above, this

                limitation of claim 3 is indefinite at least insofar as the term “said second given preset

                minimum time” lacks antecedent basis such that a person of ordinary skill in the art would

                be unable to ascertain the scope of the claimed invention. Further, Philips appears to

                construe the term to cover circumstances where the an item is scrolled above an

                background that changes and hence is not “stationary.” Philips’ apparent construction is

_____________________________________________       – 96 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 99 of 213


                inconsistent with the plain and ordinary meaning of the phrase “move a touch­selected item

                relative to the stationary display” and would leave a person of ordinary skill in the art

                unable to ascertain with reasonable certainty whether any particular drag operation was or

                was not “relative to” a “stationary display.” The ’064 patent specification further lacks

                adequate description to enable one of ordinary skill in the art to make and use the invention

                without undue experimentation. The ’064 patent specification does not describe any

                specific teachings or technology for sensing duration of finger touches or moving an item

                relative to a stationary display.

        Defendants contend that the asserted claims of the ’064 patent are also invalid under 35 U.S.C. §

112(6) for failing to disclose adequate corresponding structure (i.e., special­purpose hardware or a
software algorithm comprising specific steps) for the functions recited in the following

means­plus­function claim limitations:

            ● “finger touch program instructions associated with said microprocessor for sensing the
                speed, direction and time duration of a finger touch contact with said display screen”; and

            ● “time decay program instructions associated with said microprocessor for reducing the rate

                of scrolling displacement on said display screen at a given rate until motion is terminated.”

        ’064 Patent Is Directed to Patent­Ineligible Subject Matter. As apparently construed by

Philips, the ’064 patent is directed to nothing more than the abstract idea of scrolling on a touchscreen in a
manner than feels “natural” and obeys the basic laws of physics — i.e., that the scrolling continues in the

direction of motion when the finger is lifted (inertia) and slows at a given rate (friction) and stops if it hits

a boundary or senses a stationary finger touch (reacting to forces). Indeed, this abstract idea is nothing

more than a basic application of the laws of nature to replicate natural phenomena. As a result, the ’064

patent falls within one or more judicially recognized exceptions to 35 U.S.C. § 101. Moreover, the

application of this abstract idea to touchscreen devices was already well­known in the art. See, e.g., U.S.

Patent No. 6,323,846 at 2:22–25 (“Another common method for reducing motion and repetition is to

automatically continue pointing or scrolling movement signals once the user has stopped moving or lifts

the finger.”); see also id. at 2:41–47 (“[M]otion continuation can be a function solely of lateral finger



_____________________________________________       – 97 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 100 of 213


velocity and direction at liftoff. Motion continuation decays due to a friction factor or can be stopped by a

subsequent touchdown on the surface.”).

        The dependent claims of the ’064 patent are directed to similar abstract ideas that replicate natural

phenomena and were well­known in the art. The dependent claims recite abstract attempts to replicate the

natural phenomena of moving objects over a flat surface with one’s finger, and applying those abstract

ideas to touchscreen devices is described in the ’064 patent as having been already well known in the art.

See, e.g., ’064 patent at 1:24–29 (describing prior art for “engaging and ‘dragging’ the screen image in a

desired direction”); id. at 3:39–42 (describing the “known process of ‘touch­dragging’”).

        Moreover, to the extent that ’064 patent attempts to claim anything above and beyond this

patent­ineligible subject matter, these additions are insignificant and lack sufficient “inventive concept” to
transform the nature of the claims into a patent­eligible application. For example, to the extent that the

asserted dependent claims of the ’064 patent can be construed, they appear to include limitations directed

to the duration of the touch. However, distinguishing between touch events and modes based on the
duration of a touch is a trivial addition that was well known in the art and does not provide an “inventive

concept” sufficient to transform the claims into patent­eligible material.

       D.       7,529,806

        The asserted claims of the ’806 patent are invalid for failing to comply with 35 U.S.C. § 112 for at

least the following claim language or limitations:

            ● “parsing a control information file” / “the client device parsing the control information
                file.” “Control information file” is not a term of art and a person of ordinary skill in the art

                would be unable to ascertain its scope with reasonable certainty. The ’806 patent fails to

                inform how a person of ordinary skill would determine whether any given “file” constitutes

                a “control information file” within the meaning of the claims. Moreover, Philips appears to

                contend that the term “[a/the] control information file” (singular) may cover a set of

                multiple files and that “parsing a control information file” may be satisfied by downloading

                and parsing a subset of those “control information” files. Philips’ apparent construction of
                this phrase is contrary to the plain and ordinary meaning of “file” and would render the

                claims indefinite, as a person of ordinary skill in the art could not tell with reasonable

_____________________________________________       – 98 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 101 of 213


                certainty whether any given method or system satisfies the requirement of “parsing the

                control information.” Moreover, the ’806 specification further lacks adequate description

                to enable one of ordinary skill in the art to “pars[e] a control information file” without

                undue experimentation. The ’806 patent merely states that “[p]arsing of XML is well

                known in the art,” see ’806 patent at 2:64–65, but the claims of the ’806 patent purport to

                cover files other than XML files, compare id. claim 1 with id. claim 7. The ’806 patent

                specification fails to provide any indication as to how a non­XML control information file

                would be formatted, much less how such a file would be “parsed.” A person of ordinary

                skill in the art reading the written description of the ’806 patent specification would not

                have understood the named inventors to be in possession of an invention for parsing control
                information files of arbitrary format.

            ● “a given segment” / “a give[n] segment” / “identifying multiple alternative [flies / files]

                corresponding to a [given / give] segment of the media presentation.” Philips appears to
                construe “identifying multiple alternative [files] corresponding to a [given] segment of the

                media presentation” based on parsing of “the control information” to cover circumstances

                where a system only identifies a single file for a particular segment of the media

                presentation. Philips’ apparent construction of this limitation is contrary to its plain and

                ordinary meaning and would render the claims indefinite as a person of ordinary skill in the
                art could not tell with reasonable certainty whether any given method or system satisfies

                the requirement of “identifying multiple alternative [files] corresponding to a [given]

                segment of the media presentation.” Moreover, the ’806 patent specification further lacks

                adequate description to enable a person of ordinary skill in the art to “identify multiple

                alternative [flies / files] corresponding to a [given / give] segment of the media

                presentation” without undue experimentation. The ’806 patent makes only vague

                statements as to how multiple files could be identified and only for the specific file format

                excerpt provided in Fig. 2. See ’806 patent at 3:47–54. The ’806 patent provides no

                indication or suggestion as to how multiple alternative files could be identified in any other

                format, and a person of ordinary skill in the art reading the written description of the ’806

_____________________________________________       – 99 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 102 of 213


                patent would not have understood the named inventors to be in possession of an invention

                that for identifying multiple alternative files corresponding to a given media segment

                within a control information file of arbitrary format.

            ● “determining which files of the multiple alternative files to retrieve based on system

                restraints.” A person of ordinary skill in the art would be unable to ascertain the meaning

                of the term “system restraint” with any reasonable certainty. The inventor of the ’806 patent

                testified that the use of the term “system restraint” in claim 1 was an error and that that

                term did not have meaning in the art and was not defined in the ’806 patent. See Shteyn

                Depo. Transcript at 180:3­4. Moreover, Philips appears to construe the term “system

                constraint” (which never appears in the ’806 patent) so as to exclude certain constraints
                relating to the system (e.g., a user setting indicating the system’s bandwidth). Philips’

                apparent construction would render the claim indefinite, and the ’806 patent would not

                provide a person of ordinary skill in the art with reasonable certainty as to whether any
                particular selection criteria constitutes a “system [constraint/restraint]” or not. The ’806

                specification further lacks adequate description to enable one of ordinary skill in the art to

                perform the requirement of “determining which files of the multiple alternative files to

                retrieve based on system [restraints / constraints]” without undue experimentation.

            ● “wherein if the determined file is one of a plurality of files required for the media
                presentation . . .” A person of ordinary skill in the art would be unable to ascertain the

                scope of this claim phrase with reasonable certainty. Philips appears to construe this

                limitation as covering circumstances where none of the “files” that allegedly correspond to

                “a given segment” of the media presentation are required for the media presentation.

                Philips’ apparent construction would leave a person of ordinary skill in the art no basis for

                evaluating whether or not a determined file is “required for the media presentation,” much

                less whether or not it belongs to a “plurality of files” so required. The ’806 patent

                specification further lacks adequate description to enable one of ordinary skill in the art to

                perform the required evaluation without undue experimentation. The ’806 patent

                specification does not describe particular files being “required for the media presentation”

_____________________________________________      – 100 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 103 of 213


                and a person of ordinary skill in the art would not have understood the named inventor to

                have been in possession of an invention with such functionality.

            ● “wherein partitioning of media presentation information between the multiple related files

                is described within the control information file using tags corresponding to respective

                files.” Philips appears to construe this limitation to require partitioning the media content

                itself rather than partitioning the information relating to the media presentation within the

                control information file. Philips’ apparent construction term is inconsistent with the plain

                and ordinary meaning of this phrase, which related to the partitioning of media presentation

                information “within the control information file” using “tags.” Moreover, under Philips’

                apparent construction, the ’806 patent specification further lacks adequate written
                description to enable one of ordinary skill in the art to perform the recited “partitioning”

                without undue experimentation. A person of ordinary skill in the art would have

                understood that partitioning video files into arbitrary “given segments” posed technical
                obstacles that would require significant effort and experimentation, and the ’806 patent

                specification does not even mention such obstacles, much less indicate how they could be

                overcome.

            ● “means for parsing, based on parsing of the control information file: identifying . . .

                determining . . . retrieving . . .” This limitation is indefinite because a person of ordinary
                skill in art would be unable to ascertain its scope with reasonable certainty. The limitation

                itself is grammatically incorrect, improperly mixes apparatus and method elements, and

                makes no sense. It is not apparent, and would not have been comprehensible to the person

                of ordinary skill, how a “means for parsing” could “pars[e] based on parsing,” nor does this

                claim language inform, with reasonable certainty, how the parsing to be carried out by this

                second “means for parsing” relates to the requirements for “indentifying . . . ,”

                “determining . . . ,” and “retreiving . . .” in the phrases following the colon. As described

                below, this limitation further renders the claim indefinite because the ’806 patent fails to

                articulate sufficient corresponding structure (i.e., special­purpose hardware or a software

                algorithm comprising specific steps) for the various “functions” associated with the

_____________________________________________      – 101 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 104 of 213


                claimed means, but, as an initial matter, a person of ordinary skill in the art would be

                unable to even understand what is meant by this second claimed “parsing” function that the

                “means” is supposed to be perform.

            ● “the means for parsing” / “the means for parsing comprises means for: concurrent with the

                media presentation, retrieving a next file; and using content of the next file to continue the

                media presentation.” The term “means for parsing” lacks antecedent basis, and is

                indefinite, because there are multiple means for parsing in the claim and the claim does not

                provide reasonable certainty as to which “means for parsing” the term refers back to, nor

                what it would even mean for these additional claimed functions (which relate to media

                retrieval and playback) to be incorporated into either “means for parsing.”
            ● “the control information” / “the control information to retrieve multiple files from the

                computer network for sequential play­out.” Philips appears to construe this limitation in

                dependent claim 15 as synonymous with the independent claim’s requirement for
                “concurrent with the media presentation, retrieving a next file; and using content of the

                next file to continue the media presentation.” Under at least Philips’ apparent construction

                of this limitation, a person of ordinary skill in the art would be unable to ascertain what

                additional requirements this dependent claim imposes and when and how any such

                additional requirements would be satisfied. Philips also appears to construe this limitation
                as satisfied even when a substantial portion of the data that it alleges is the “control

                information” is not even downloaded, much less used “for sequential playback.” Under at

                least Philips’ apparent construction of this term, a person of ordinary skill in the art would

                be unable to ascertain how and to what extent the “control information” must be used “for

                sequential playback.”

        Defendants contend that the asserted claims of the ’806 patent are also invalid under 35 U.S.C. §

112(6) for failing to disclose adequate corresponding structure (e.g., special­purpose hardware or a

software algorithm comprising specific steps) for the functions recited in the following

means­plus­function claim limitations:

            ● “means for downloading files to the client device”

_____________________________________________      – 102 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 105 of 213


            ● “means for parsing a control information file”

            ● “means for parsing, based on parsing: … identifying … determining … retrieving”

            ● “means for: . . . concurrent with the media presentation, retrieving a next file; and using

                content of the next file to continue the media presentation”

        Claim 12 of the ’806 patent and dependents thereof are also invalid as indefinite under IPXL

Holdings, LLC v. Amazon.com, Inc., 430 F. 3d 1377 (Fed. Cir. 2005), for reciting both an apparatus and a

method of use of that apparatus. See id. at 1384. In particular, the device claim 12 recites the functional

steps of “identifying . . . ,” “determining . . . ,” and “retrieving . . .” disconnected from the preceding

“means for parsing, based on parsing . . .” limitation. One of skill in the art would not be able to ascertain

with reasonable certainty whether claim 12 is infringed by a device or by a use of that device
corresponding to the disconnected functional limitations, rendering claim 12 invalid under IPXL. See id.

        ’806 Patent Is Directed to Patent­Ineligible Subject Matter. The ’806 patent is directed to a

patent­ineligible abstract idea. The patent claims retrieving a multimedia presentation over a network for
seamless playback, which amounts to nothing more than “conventional steps at a high level of generality”

that fail to provide sufficient “inventive concept” to render the subject matter patent­eligible. See, e.g.,

Memorandum Granting Google’s Motion for Judgment on the Pleadings at 18, VideoShare, LLC v.

Google, Inc. and Youtube, LLC, 1:13­cv­00990­GMS (Aug. 2, 2016) (Dkt. 183). It also claims the idea of

dividing the presentation into one or more segments and selecting alternatives to display from among
those segments. The conventional steps of splitting a multimedia presentation in segments, providing

multimedia in alternative formats or quality levels, providing information to clients about multimedia

segments to download, and selecting between multimedia alternatives based on system constraints were all

well­known in the art, as the ’806 patent itself admits. See, e.g., ’806 patent at 1:18–31 (describing

“known [RealNetworks] technology compris[ing] an automatic, variable bit­rate encoding and delivery

system for audio and video” that “scales to megabit connection rates and dynamically adjusts the

transmission rate as delivery rate varies due to network congestion.”); id. at 1:42–45 (“Another known

method is downloading of a content file from a remote computer with subsequent play­out on the client.”);

id. at 3:62–63 (“Combining multiple sequenced inputs is well understood in the industry.”). The

limitations of the asserted claims, when considered both individually and as an ordered combination, do

_____________________________________________      – 103 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 106 of 213


not contain an inventive concept and fail to transform the abstract idea into patent­eligible material. See,

e.g., VideoShare, supra, at 17. The ’806 patent is therefore ineligible for patent protection under 35 U.S.C.

§ 101.

         E.      5,910,797

         The asserted claims of the ’797 patent are invalid for failing to comply with 35 U.S.C. § 112 for at

least the following claim language or limitations:
              ● “acceleration based motion pattern”: this term is indefinite because the terms “acceleration

                 based” and “motion pattern” are vague such that a POSA would not have understood what

                 pattern of motion is claimed, and what relationship that pattern of motion has to

                 acceleration. The ’797 patent specification fails to inform the POSA what relationship

                 qualifies, nor whether the motion must, for example, follow the path of the acceleration in

                 order to be an “acceleration based motion pattern.” The Delaware District Court, in

                 rejecting defendants’ claim construction, found that “[w]hile the specification and

                 prosecution history may suggest a relationship between the measured acceleration of the
                 screen and the motion pattern imparted to the object, the claim language does not evince

                 any particular type of acceleration.” Docket No. 212 at 10 n.17. The POSA would

                 accordingly be unable to ascertain with reasonable certainty when and how an “acceleration

                 based motion pattern” is achieved. The ’797 patent specification further lacks adequate

                 description to enable one of ordinary skill in the art to make and use an “acceleration based
                 motion pattern” without undue experimentation. The ’797 patent specification does not

                 describe any specific teachings or technology for achieving any motion pattern, nor how

                 the motion pattern is “based” on acceleration.

              ● “motion is nonuniform in time under control of a static said orientation of the screen

                 means.”: this term is indefinite because the terms “nonuniform in time” and “under control

                 of a static said orientation” are vague such that a POSA would not have understood what

                 motion is specifically claimed. The ’797 patent specification further lacks adequate
                 description to enable one of ordinary skill in the art to make and use a “motion [that] is

                 nonuniform in time under control of a static said orientation of the screen means” without

_____________________________________________      – 104 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 107 of 213


                undue experimentation. The ’797 patent specification further does not describe any

                specific teachings or technology for achieving any motion, nor a motion “nonuniform in

                time under control of a static said orientation of the screen means.”

        In addition, claims 1–10 of the ’797 patent issued in error and Philips cannot pursue them because

it has not received a certificate of correction. On April 15, 1999, Philips filed an Amendment Under Rule

312, amending claims 1 and 2 to “improve form, notably to provide complete congruity between the

‘sensor’ elements recited on lines 6 and 11.” The Examiner reflected these changes in handwritten edits to

the Notice of Allowance, from May 5, 1998, but the claims as issued do not reflect them. For example,

reflecting Philips’ Amendment Under Rule 312, claim 1 should have read:

        A manipulatable apparatus having data processing means and screen means for displaying one or
        more graphical or other objects presented by said data processing means, a gravitation­controlled
        sensor means integrated with said screen means and feeding said data processing means for
        measuring an acceleration of said screen means induced by user manipulation of the screen means,
        wherein said data processing means have programmed calculating means for under control of a
        screen motion sensed by said sensor means imparting an acceleration based motion pattern to a
        predetermined selection among said objects.


        Issued in error, claim 1 reads:

        A manipulatable apparatus having data processing means and screen means for displaying one or
        more graphical or other objects presented by said data processing means, a gravitation­controlled
        sensor integrated with said screen means and feeding said data processing means for measuring an
        acceleration of said screen means induced by user manipulation of the screen means, wherein said
        data processing means have programmed calculating means for under control of a screen motion
        sensed by said sensing means imparting an acceleration based motion pattern to a predetermined
        selection among said objects.

        Thus, for example, claim 1 should have required “a gravitation­controlled sensor means integrated

with said screen means,” but instead erroneously requires “a gravitation­controlled sensor integrated with

said screen means.” Similarly, claim 1 should have required “calculating means for under control of a

screen motion sensed by said sensor means,” but instead erroneously requires “calculating means for

under control of a screen motion sensed by said sensing means,” in which “sensing means” has no

antecedent basis. Thus, as issued, claim 1 and its dependent claims omit a material limitation, and Philips

cannot assert these claims until they have been corrected by the PTO. HW Tech. v. Overstock.com, 758 F.

3d 1329 (Fed. Cir. 2014).

_____________________________________________      – 105 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 108 of 213


        Defendants contend that the asserted claims of the ’797 patent are invalid under 35 U.S.C. § 112(6)

for failing to disclose adequate corresponding structure (e.g., special­purpose hardware or a software

algorithm comprising specific steps) for the functions recited in the following means­plus­function claim

limitations:

             ● “data processing means”;

             ● “programmed calculating means for under control of a screen motion sensed by said

                sensing means imparting an acceleration based motion pattern to a predetermined selection

                among said objects”; and

             ● “screen means for displaying one or more graphical or other objects presented by said data

                processing means.”
        ’797 Patent Is Directed to Patent­Ineligible Subject Matter. As apparently construed by

Philips, the ’797 patent is directed to an abstract idea. The patent claims imparting an “acceleration based

motion pattern” to a virtual object based on the orientation and movement of the device. The limitations
of the asserted claims, when considered both individually and as an ordered combination, do not contain

an inventive concept and fail to transform the abstract idea into patent­eligible material. The ’797 patent

is therefore ineligible for patent protection under 35 U.S.C. § 101.

        F.      6,522,695

        Defendants contend that the asserted claims of the ’695 patent are invalid under 35 U.S.C. § 112(6)

for failing to disclose adequate corresponding structure (e.g., special­purpose hardware or a software

algorithm comprising specific steps) for the functions recited in the following means­plus­function claim

limitations:

             ● “receiving means for receiving a composite signal from a transmission medium” ;

             ● “demultiplexing means for deriving at least one signal portion from the composite signal

                and for deriving a first identification signal of a first type and a second type from the

                composite signal”;

             ● “decoding means for decoding at least one signal portion and for decoding a signal portion

                into a portion of the digital information signal and to supply the portion of a digital


_____________________________________________      – 106 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 109 of 213


                 information signal depending on a control signal of a first type and to supply a signal

                 portion as a portion of the digital information signal in a substantially unmodified form

                 depending on a control signal of a second type” ;

             ● “means for generating the control signal for application to the decoding means including a

                 control signal of the first type depending on the first identification signal of the first type” ;

             ● “means for generating the control signal generate a control signal of the second type

                 depending on the first identification signal of the second type” (claim 15) ;

             ● “channel decoding means for the channel decoding of the read­out signal” (claim 17); and

             ● “error detection/correction means detecting and correcting errors in the read­out signal”

                 (claim 18).
        Further, the asserted claims of the ’695 patent are invalid for failing to comply with definiteness

requirement of 35 U.S.C. § 112(6) because the term “the digital information signal” lacks antecedent basis

and fails to inform those of ordinary skill in the art with reasonable certainty as to the scope of the claimed
invention.

        The asserted claims of the ’695 patent are also invalid for failing to comply with definiteness

requirement of 35 U.S.C. § 112(6) because the term “substantially unmodified form” fails to inform those

of ordinary skill in the art with reasonable certainty as to the scope of the invention beyond an

“unmodified form.” The specification does not provide any guidance or examples that would allow a
person of ordinary skill in the art to determine whether a given signal modification is substantial or

insubstantial.

        ’695 Patent Is Directed to Patent­Ineligible Subject Matter. The ’695 patent is directed to

nothing more than an abstract concept: compressing portions of data when doing so would improve

efficiency, while not compressing portions when doing so would not improve efficiency. Indeed, this

abstract idea is nothing more than a basic application of mathematical principles. Furthermore, the

asserted claims contain no “inventive concept” that is sufficient to ensure that the patent in practice

amounts to significantly more than a patent upon the ineligible concept itself. Instead, as construed, they

recite only routine and conventional electronics (e.g., a switch, a demultiplexer) and generic functional

blocks (e.g., an “identifier”) that perform recited functions in order to practice the abstract idea. As a

_____________________________________________      – 107 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 110 of 213


result, the ’695 patent falls within one or more of the judicially recognized exceptions to 35 U.S.C. § 101.

The asserted claims of the ’695 patent therefore describe patent­ineligible subject matter under 35 U.S.C.

§ 101.

         G.      RE44,006

         On November 2, 2018, Philips notified defendants by email that the RE’006 patent “is no longer

being asserted in this litigation.”
         H.      8,543,819

         The asserted claims of the ’819 patent are invalid for failing to comply with the enablement,

written description, and/or regards as invention requirements of 35 U.S.C. §§ 112(1) and 112(2) because

the purported invention relates to “performing authenticated distance measurement” between a first and
second communication device (’819 patent, Abstract), but the asserted claims do not include any

requirement of “distance measurement.” The asserted claims recite instead a “round trip time

measurement,” but the specification provides no explanation how to convert a round trip time

measurement into a distance measurement. The ’819 patent specification thus lacks an adequate
description sufficient to enable one of ordinary skill in the art to make and use the invention without undue

experimentation or to demonstrate the inventor possessed the claimed invention, and/or fails to claim that

which the inventor regarded as the invention.

         Defendants contend that the asserted claims of the ’819 patent are also invalid under 35 U.S.C. §

112(6) for failing to disclose adequate corresponding structure (e.g., special­purpose hardware or a

software algorithm comprising specific steps) for the functions recited in the following
means­plus­function claim limitations:

              ● “means arranged to securely share the common secret with the second device by encrypting

                 the common secret using a public key of a private/public key­pair”; and

              ● “means for securely sharing a common secret with the second communication device after
                 the second communication device is authenticated.”

         I.      6,772,114

         Defendants contend that the asserted claims of the ’114 patent are also invalid for under 35 U.S.C.

§ 112(6) for failing to disclose adequate corresponding structure (e.g., special­purpose hardware or a

_____________________________________________      – 108 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 111 of 213


software algorithm comprising specific steps) for the functions recited in the following

means­plus­function claim limitations:

            ● “said first decoder for sequentially applying a narrow­band decoder, an up­sampler and a

                low­pass filter to the first coded signal to generate a first reconstructed signal within the

                low frequency range”

            ● “a combiner for combining the first reconstructed signal and the second reconstructed

                signal”

        ’114 Patent Is Directed to Patent­Ineligible Subject Matter. As apparently construed by

Philips, the ’114 patent is directed to nothing more than generic principles of audio encoding to model the

natural phenomenon of a human voice. Indeed, this abstract idea is nothing more than a basic application
of the laws of nature to replicate a natural phenomenon. As a result, the ’114 patent falls within one or

more of the judicially recognized exceptions to 35 U.S.C. § 101. The asserted claims of the ’114 patent

therefore describe patent­ineligible subject matter under 35 U.S.C. § 101.
       J.       RE43,564

        The asserted claims of the RE’564 patent are invalid for failing to comply with the written

description and/or enablement requirements of 35 U.S.C. § 112(1) for at least the use of the following

claim language: “facilitating selection of a feature.” The specification does not describe or enable how

rendering an image at a second scale enables a feature to be selected where it was previously not enabled

for selection. Further, the specification only enables an embodiment where the zoom is exactly centered
on the touch location. It does not enable or describe, for example, implementations where the zoom is

centered at a location between multiple touch locations. The RE’564 patent specification thus lacks an

adequate description sufficient to enable one of ordinary skill in the art to make and use the invention

without undue experimentation or to demonstrate the inventor possessed the claimed invention.

        Claim 5 of the RE’564 patent is invalid for failing to comply with the enablement requirement of

35 U.S.C. § 112(1) for at least the use of the following claim language: “wherein the data comprises

streaming video.” The RE’564 patent specification lacks an adequate description sufficient to enable one
of ordinary skill in the art to make and use the invention without undue experimentation. The RE’564

patent does not describe any specific teachings or technology for displaying streaming video wirelessly

_____________________________________________      – 109 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 112 of 213


received by a handheld communication device, let alone zooming in on a streaming video or selecting

anything within a streaming video.

        The asserted claims of the RE’564 patent are invalid for failing to comply with definiteness

requirement of 35 U.S.C. § 112 for at least the following claim language or limitations:

            ● “substantially centered around the touch location” (all claims): the term “substantially

                centered around the touch location” is indefinite because “substantially centered” is vague

                especially in the context of a handheld device having a display of “substantially small size”

                as recited in claim 1. A POSA would not understand how to distinguish between a zoom

                that is “substantially centered” around a location versus one that is insubstantially centered,

                and the specification provides no written description guidance. The specification only
                enables an embodiment where the zoom is exactly centered on the touch location;

            ● “a display that has a substantially small size suitable for the handheld communication

                device” (all claims): the term “substantially small size suitable for the handheld
                communication device” because “substantially small size” is vague. A POSA would not

                understand how to determine when a display is “substantially small” enough to practice the

                claims. Similarly, “suitable for the handheld communication device” is also vague. A

                POSA would not understand when a display becomes small enough to be “suitable” for a

                handheld device, and the specification provides no written description guidance;
            ● “arbitrary with respect to the touch screen” (claim 2): this term is indefinite because a

                POSA would not understand when a position is “arbitrary,” because this term is vague and

                the specification provides no guidance as to its meaning; and

            ● “a window containing the selected portion displayed at the second scale to scroll across the

                image such that successive new selected portions of the image are displayed at the second

                scale” (claim 7): this term is indefinite because a POSA would not understand whether a

                “window” must be a boundary within the display, as opposed to the frame of the entire

                display. The specification provides no written description guidance, aside from its

                depiction of a window bounded within the display, and does not enable any other

                embodiment.

_____________________________________________      – 110 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 113 of 213


        Defendants contend that the asserted claims of the RE’564 patent are also invalid under 35 U.S.C.

§ 112(6) for failing to disclose adequate corresponding structure (e.g., special­purpose hardware or a

software algorithm comprising specific steps) for the functions recited in the following

means­plus­function claim limitations:

            ● “a data processing system . . . for processing the received data and for rendering an image

                corresponding to the data received” (all claims);

            ● “a data processing system . . . operative to enable the user to select through a touch location

                on the touch screen a portion of the image, when displayed at a first scale” (all claims); and

            ● “a data processing system . . . for rendering the selected portion on the display at a second

                scale larger than the first scale thereby facilitating a selection of a feature” (all claims).
        RE’564 Patent Is Directed to Patent­Ineligible Subject Matter. As construed by Philips, the

RE’564 patent is directed to nothing more than magnifying content to facilitate selecting a portion of said

content. Indeed, this abstract idea is nothing more than a basic application of the laws of nature to
replicate a natural phenomenon. Furthermore, the asserted claims contain no “inventive concept” that is

sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the

ineligible concept itself. Instead, the claims recite only routine and insignificant pre­ and post­solution

activity such as a “wireless modem,” a “display,” and a “data processing system” operative to perform

generic functions to practice the abstract idea. As a result, the RE’564 patent falls within one or more of
the judicially recognized exceptions to 35 U.S.C. § 101. The asserted claims of the RE’564 patent

therefore describe patent­ineligible subject matter under 35 U.S.C. § 101.

        RE’564 Patent Under 35 U.S.C. § 251. Defendants contend that the RE’564 patent is also invalid

for failure to comply with 35 U.S.C. § 251 (“No reissued patent shall be granted enlarging the scope of the

claims of the original patent unless applied for within two years from the grant of the original patent.”).

The reissue proceedings that resulted in the RE’564 patent took place outside the two­year period for a

broadening reissue specified by § 251. However, the patentee improperly enlarged the scope of the

original claims through amendments that changed the limitation “first scale” to “second scale,” and

changed the limitation “substantially centered around the touch screen” to “substantially centered around

the touch location.” The improper broadening during re­issue of the above­referenced claim limitations

_____________________________________________      – 111 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 114 of 213


renders the ’564 patent invalid under § 251. The grounds for this defense are set forth in Defendants’

Motion for Judgment on the Pleadings, which is fully incorporated by reference herein.

        RE’564 Patent Does Not Recite Proper Inventorship. The ’564 patent incorrectly lists Jan Van

Ee as its sole inventor. Sung M. Choi is an inventor of U.S. Patent No. 6,211,856 (the “’856 patent),

entitled “Graphical User Interface Touch Screen with an Auto Zoom Feature,” which is a parent to the

’564 patent. Mr. Choi testified that he “came up with the idea” of auto­zoom on a small touchscreen and

that he then brought that idea to Jan Van Ee, who implemented the invention in software. Choi Dep. Tr.

28:10­16, 29:21­23, 30:23­31:7. The claims of the ’564 patent incorporate that concept. Accordingly, Mr.

Choi made a significant contribution to the conception of the claims of the ’564 patent. Nonetheless, Mr.

Choi is not listed as an inventor of the ’564 patent. Therefore, the ’564 patent is invalid for failure to
comply with at least 35 U.S.C. § 102(f) (pre­AIA).

        Philips’ response in its latest round of contentions does not address the critical fact that Mr. Choi,

not Mr. Van Ee, invented the core functionality of auto­zoom on a small touchscreen. Indeed, the
testimony Philips cites from Mr. Van Ee concedes that Choi was involved with the “original conception of

let’s zoom” on the touchscreen. To the extent that the ’564 patent was an extension of the original

auto­zoom concept taught in the ’856 patent, Mr. Choi needed to be named as an inventor. Even if Mr.

Van Ee added the concept of zooming­in on a downloaded image, Mr. Choi still contributed to the core

functionality, and Mr. Van Ee’s contribution is to a very minor improvement relative to the prior art.
        To the extent that Philips asserts that the Defendants must allege deceptive intent, Defendants

reserve all rights to show that Philips has acted deceptively in failing (and continuing to fail) to list Mr.

Choi as a proper co­inventor of the ’564 patent.

        K.      9,436,809

        The asserted claims of the ’809 patent are invalid for failing to comply with the enablement,

written description, and/or regards as invention requirements of 35 U.S.C. §§ 112(1) and 112(2) because

the purported invention relates to “performing authenticated distance measurement” between a first and

second communication device (’809 patent, Abstract), but the asserted claims do not include any
requirement of “distance measurement.” Rather, the asserted claims require, e.g., “determin[ing] whether a

time difference between providing the first signal and receiving the second signal is less than a

_____________________________________________      – 112 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 115 of 213


predetermined time” and “allow[ing] the protected content to be provided to the second device when . . .

the time difference is less than the predetermined time.” (Claim 1). The written description discloses only

allowing access based on distance; it does not disclose any embodiment in which access to protected

content is allowed (or not allowed) based on time difference. The ’809 patent specification thus lacks an

adequate description sufficient to enable one of ordinary skill in the art to make and use the invention

without undue experimentation or to demonstrate the inventor possessed the claimed invention, and/or

fails to claim that which the inventor regarded as the invention.

        The asserted claims of the ’809 patent are also invalid for failing to comply with definiteness

requirement of 35 U.S.C. § 112 for at least the following claim language or limitations:

            ● “provide a first signal to the second device depending when the second device is
                determined to be compliant with the set of compliance rules”;

            ● “the predetermined time is based on a communication system associated with the first

                device”;
            ● “provide an indication when said modified first signal is identical to the second signal”; and

            ● “determine from the certificate if the second device is compliant.”



Date: November 15, 2018                                          ___________________________________
                                                                 Matthew S. Warren

Bruce Genderson (pro hac vice)                                   Matthew S. Warren (Bar No. 230565)
Kevin Hardy (pro hac vice)                                       Patrick M. Shields (Bar No. 204739)
Aaron Maurer (pro hac vice)                                      Erika H. Warren (Bar No. 295570)
David Krinsky (pro hac vice)                                     Amy M. Bailey (Bar No. 313151)
Kyle Thomason (pro hac vice)                                     WARREN LEX LLP
Christopher A. Suarez (pro hac vice)                             San Francisco, California, 94110
Andrew Trask (pro hac vice)                                      18­1885@cases.warrenlex.com
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, District of Columbia, 20005
viceroy@wc.com

Attorneys for Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc. and ASUS
Computer International



_____________________________________________      – 113 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 116 of 213


TECHKNOWLEDGE LAW GROUP LLP
Kai Tseng (Bar No. 193756)
Hsiang (“James”) H. Lin (Bar No. 241472)
Craig Kaufman (Bar No. 159458)
100 Marine Parkway, Suite 200
Redwood Shores, California, 94065
acer.philips­tklgall@tklg­llp.com

Attorneys for Defendants Acer, Inc. and Acer America Corporation

ALSTON & BIRD LLP
Michael J. Newton (Bar No. 156225)
2828 North Harwood Street, Suite 1800
Dallas, Texas, 75201
asus­philips@alston.com

Attorneys for Defendants ASUSTeK Computer Inc. and ASUS Computer International

PERKINS COIE LLP
John Schnurer (Bar No. 185725)
Kevin Patariu (Bar No. 256755)
Ryan Hawkins (Bar No. 256146)
Louise Lu (Bar No. 256146)
Vinay Sathe (Bar No. 256146)
11988 El Camino Real, Suite 350
San Diego, California, 92130

Ryan McBrayer (pro hac vice)
Jonathan Putman (pro hac vice)
Antoine McNamara (Bar No. 261980)
Stevan Stark (pro hac vice)
1201 Third Avenue, Suite 4900
Seattle, Washington, 98101
htc­philipsperkinsservice@perkinscoie.com

Attorneys for Defendants HTC Corp. and HTC America, Inc.

LUCIAN C. CHEN, ESQ. PLLC
Lucian C. Chen (pro hac vice)
Wing K. Chiu (pro hac vice)
One Grand Central Place
60 East 42nd Street, Suite 4600
New York, New York, 10165
lucianchen@lcclegal.com
wingchiu@lcclegal.com

Attorneys for Defendant YiFang USA, Inc. D/B/A E­Fun, Inc

_____________________________________________      – 114 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 117 of 213


PERKINS COIE LLP
Judith Jennison (Bar No. 165929)
Christina McCullough (Bar No. 245944)
1201 Third Avenue, Suite 4900
Seattle, Washington, 98101

Chad Campbell (Bar No. 258723)
2901 North Central Avenue, Suite 2000
Phoenix, Arizona, 85012

Patrick J. McKeever (Bar No. 245944)
Sarah Stahnke (Bar No. 264838)
11988 El Camino Real, Suite 350
San Diego, California, 92130
msft­philipsteam@perkinscoie.com

Attorneys for Intervenor­Plaintiff/Counterclaim Defendants Microsoft Corporation and Microsoft
Mobile, Inc.




_____________________________________________      – 115 –
                                _____________________________________________            No. 18-cv-1885-HSG-EDL
                                                                     _____________________________________________
                                                DEFENDANTS’ AND MICROSOFT’S DISCLOSURES UNDER PATENT L.R. 3­3
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 118 of 213




                                                              Exhibit K-9

 Invalidity Claim Chart for U.S. Patent No. 9,436,809 vs. Digital Transmission Content Protection Specification Revision 1.2a
                                              (Informational Version) (“DTCP”)

Digital Transmission Content Protection Specification Revision 1.2a (Informational Version) (“DTCP”) was published as of February
25, 2002, as demonstrated by at least the document itself and/or the testimony of knowledgeable witnesses and corroborating
documents.

DTCP anticipates some or all asserted claims under at least 35 U.S.C. §§ 102(a) and (b). Based on information currently available, the
persons or entities involved in the conception and diligent reduction to practice of the ideas in DTCP include at least the authors and
the copyright holder. The conception of DTCP occurred at least as early as February 25, 2002. Discovery is ongoing and Defendants
will update this chart as appropriate based on the results of their investigation, including third-party discovery.

In addition to DTCP, the claim chart below relies on the following prior art:

   •       Crosby S., Goldberg I., Johnson R., Song D., Wagner D. (2002), “A Cryptanalysis of the High-Bandwidth Digital Content
           Protection System,” In: Sander T. (eds) Security and Privacy in Digital Rights Management. DRM 2001. Lecture Notes in
           Computer Science, vol 2322320. Springer, Berlin, Heidelberg (first online May 7, 2002);
   •       Bruce Schneier, Applied Cryptography: Protocols, Algorithms, and Source Code in C (2d ed. 1996), published 1996 by
           John Wiley & Sons, Inc. 1996 (“Schneier”);
   •       ISO/IEC 9798 (2d ed., 1999) and 11770 (1st ed., 1999) (“ISO 9798 and 11770”), published by a Joint Technical
           Committee of the International Organization of Standardization and International Electrotechnical Commission;
   •       U.S. Patent No. 6,550,011 B1 to J. Robert Sims, III (“Sims, III”): issued April 15, 2003, country of origin: US;
   •       Internet Security Association and Key Management Protocol (ISAKMP), Request For Comments 2408 (“RFC 2408”),
           published November 1998 by the Internet Society;
   •       U.S. Patent No. 7,242,766 (“Lyle”): issued July 10, 2007, country of origin: US;
   •       U.S. Patent No. 7,516,325 (“Willey”): issued April 7, 2009, country of origin: US; and
   •       U.S. Patent No. 7,898,977 (“Roese”): issued March 1, 2011, country of origin: US.




                                                                                                                                     1
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 119 of 213




The claim chart below sets forth the following invalidity contentions:

   •       DTCP alone anticipates or renders obvious all asserted claims charted below

   •       DTCP + Crosby + Schneier renders obvious all asserted claims charted below

   •       DTCP + ISO 9798 and 11770 renders obvious all asserted claims charted below

   •       DTCP + Crosby + ISO 9798 and 11770 renders obvious all asserted claims charted below

   •       DTCP + Sims, III renders obvious all asserted claims charted below

   •       DTCP + RFC 2408 renders obvious all asserted claims charted below

   •       DTCP + Lyle renders obvious all asserted claims charted below

   •       DTCP + Willey renders obvious all asserted claims charted below

   •       DTCP + Roese renders obvious all asserted claims charted below

   •       DTCP + Willey + Crosby + Schneier renders obvious all asserted claims charted below

   •       DTCP + Willey + ISO 9798 and 11770 renders obvious all asserted claims charted below

   •       DTCP + Willey + Sims, III renders obvious all asserted claims charted below

   •       DTCP + Willey + RFC 2408 renders obvious all asserted claims charted below

   •       DTCP + Willey + Lyle renders obvious all asserted claims charted below

   •       DTCP + Willey + Roese renders obvious all asserted claims charted below


                                                                                                  2
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 120 of 213




As demonstrated in the chart below, DTCP anticipates all asserted claims under at least 35 U.S.C. §§ 102(a), (b), and/or (g), and
further renders all asserted claims invalid as obvious under 35 U.S.C. § 103 in view of the knowledge of a person of ordinary skill in
the art.

Additionally, as demonstrated by the chart below, DTCP combined with Scott Crosby, et al., “A Cryptanalysis of the High-bandwidth
Digital Content Protection System (“Crosby”) and Bruce Schneier, Applied Cryptography (2d ed. 1996)
(“Schneier”) renders each asserted claim invalid as obvious under 35 U.S.C. § 103. These references are all directed to improving
methods for authenticating devices to facilitate the communication and transmission of common and encrypted data while preventing
unauthorized users from obtaining the data. Crosby is specifically directed towards improving HDCP and discusses how to improve a
potential weakness by adding the described technology pertinent to public and private key pairs. Schneier is charted separately in
Exhibit K-10, and the citations in that chart for each claim limitation are hereby incorporated by reference. Schneier is a classic
textbook that teaches systems and methods for encrypting communications to allow for secure transmission of data, while preventing
unauthorized users from obtaining the data. Schneier is a textbook designed for use in university courses in computer science, and
teaches techniques that were well known in the art at the time of its publication. A person of ordinary skill in the art would be familiar
with the techniques taught by Schneier, and would understand that incorporating these techniques into the invention of DTCP would
provide increased security, thereby achieving the goal of secure transmission of data. These references were designed to work with
and improve upon existing public key infrastructure (PKI) schemes (also called public key cryptography), in which each device has a
public key that can be used to encrypt data. Schneier describes such a PKI scheme.
Additionally, as demonstrated by the chart below, DTCP combined with International Standard ISO/IEC 11770-3 (1st ed.) (“ISO
11770-3”); U.S. Patent No. 6,550,011 B1 to J. Robert Sims, III (“Sims, III”); Internet Security Association and Key Management
Protocol (ISAKMP), Request For Comments 2408 (“RFC 2408”); U.S. Patent No. 7,242,766 (“Lyle”); U.S. Patent No. 7,516,325
(“Willey”); and U.S. Patent No. 7,898,977 (“Roese”) individually or in combination renders each asserted claim invalid as obvious
under 35 U.S.C. § 103. These references teach and describe systems and methods for authenticating devices and to facilitate and
enable network devices to share common and encrypted data based on certain rules and requirements.
Sims, III is charted separately in Exhibit K-03, and the citations in that chart for each claim limitation are hereby incorporated by
reference. A person of ordinary skill in the art would have found it obvious to combine the teachings of DTCP and Sims, III in the
manner described in the chart below for multiple reasons. DTCP discloses the use of a round trip time (RTT) measurement as part of
a system and method to protect digital content. The disclosed RTT measurement procedures in this and other references involve a
verification process in which a first device provides a first signal to a second device, a second signal is received by the first device
from the second device, a determination is made as to whether the second signal is derived from a secret known to the first device, and
the RTT (e.g., the time difference between providing the first signal and receiving the second signal) is less than a predetermined time.
                                                                                                                                         3
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 121 of 213




Therefore, systems needed to be made compatible with such IP-based networks in which an authentication process using public key
certificates would take place before the devices exchanged signals/information that may be used for other purposes such as an RTT
measurement.

In this regard, the Internet Engineering Task Force (IETF) originally defined the Internet Key Exchange in November 1998 in a series
of publications (Request for Comments--RFC) known as RFC 2407, RFC 2408 and RFC 2409:

   ● RFC 2407 defined The Internet IP Security Domain of Interpretation for ISAKMP;
   ● RFC 2408 Internet Security Association and Key Management Protocol (ISAKMP); and
   ● RFC 2409 defined The Internet Key Exchange (IKE)

IKE establishes a secure authenticated communication channel by using the Diffie–Hellman key exchange algorithm to generate a
shared secret key to encrypt further IKE communications. This negotiation results in one single bi-directional ISAKMP Security
Association (SA).

The TECHNICAL FIELD of Sims, III provides:

The present invention relates to the protection, distribution, acquisition, and utilization of content, such as digital music content, and
more particularly to systems and methods for providing distribution of such content over unsecure communication channels, including
open systems such as the Internet, and establishing a robust set of rules for the authorized utilization of such content.

Sims, III at 1:11–19.

Accordingly, there was a motivation and effort in the art to provide content protection schemes for distributing digital content over
unsecure channels using techniques in which a first device securely shares information/signals with the second device after having
authenticated the second device based on the receipt of valid public key certificate. Sims, III, for example, provides a common secret
sharing process according to a key management protocol after an authentication process that involves the first device verifying a
certificate transmitted from the second device, as discussed above.

Sims, III teaches systems and methods for authenticating devices to allow the devices to share data, such as audio data, while
preventing unauthorized users from obtaining the data. These references could be applied to then-existing public key infrastructure
                                                                                                                                         4
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 122 of 213




(PKI) schemes (also called public key cryptography), in which each device has a public key that can be used to encrypt data. Many of
these references use a public key in conjunction with a secret key for secure communications. DTCP and Sims, III were in the same
field of endeavor (secure transmissions over a network) and shared the same fundamental goal of authenticating devices so that they
can securely share information while preventing unauthorized users from obtaining the information. At the time of the invention,
devices typically had limited computing power, and one skilled in the art would understand that combining DTCP with Sims, III
would advantageously result in increased computational efficiency. Furthermore, one skilled in the art would understand that
combining these would be advantageous because the security measures of Sims, III, such as increased reliance on certificates and on
key transport protocols, would provide additional security, and facilitate the goal of enabling more secure transmissions. In addition,
at the time of the invention, there was a recognition in the art that security measures were needed to protect proprietary content, such
as music or video content. One skilled in the art would have recognized that DTCP and Sims, III could be combined to provide
increased security for such proprietary content.

Additionally, RFC 2408 is charted separately in Exhibit K-04, and the citations in that chart for each claim limitation are hereby
incorporated by reference. A person of ordinary skill in the art would have found it obvious to combine the teachings of DTCP and
RFC 2408 in the manner described in the chart below for multiple reasons. At the time of invention, there was a recognition in the art
that many networks were moving towards being IP-based. In this regard, the Internet Engineering Task Force (IETF) originally
defined the Internet Key Exchange in November 1998 in a series of publications (Request for Comments--RFC) known as RFC 2407,
RFC 2408 and RFC 2409:

       ● RFC 2407 defined The Internet IP Security Domain of Interpretation for ISAKMP;
       ● RFC 2408 Internet Security Association and Key Management Protocol (ISAKMP); and
       ● RFC 2409 defined The Internet Key Exchange (IKE).

IKE establishes a secure authenticated communication channel by using the Diffie–Hellman key exchange algorithm to generate a
shared secret key to encrypt further IKE communications. This negotiation results in one single bi-directional ISAKMP Security
Association (SA). Accordingly, there was a motivation and effort in the art to provide content protection schemes for distributing
digital content over unsecure channels using techniques in which a first device securely shares a common secret with the second
device according to a key management protocol after having authenticated the second device. RFC 2408, for example, provides a
common secret sharing process according to a key management protocol after an authentication process that involves the first device
verifying a certificate transmitted from the second device, as discussed in further detail below. Both DTCP and RFC 2408 were in the
same field of endeavor (secure transmissions over a network) and shared the same fundamental goal of authenticating devices so that
they can securely share information while preventing unauthorized users from obtaining the information. Furthermore, one skilled in

                                                                                                                                       5
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 123 of 213




the art would understand that combining DTCP and RFC 2408 would be advantageous because the security measures of RFC 2408,
such as increased reliance on certificates and on key transport protocols, would provide additional security, and the goal of DTCP was
to enable secure transmissions.

Willey is charted separately in Exhibit K-06, and the citations in that chart for each claim limitation are hereby incorporated by
reference. A person of ordinary skill in the art would have found it obvious to combine the teachings of Willey and DTCP in the
manner described in the chart below for multiple reasons. Willey teaches systems and methods for authenticating devices, such as
personal digital assistants (PDAs), cellular phones, and headsets, to allow them to share data while preventing unauthorized users from
obtaining the data and was designed to work in existing public key infrastructure (PKI) schemes (also called public key cryptography),
in which each device has a public key that can be used to encrypt data. Willey uses a public key in conjunction with a secret key for
secure communication,. A person of ordinary skill in the art would be familiar with the techniques taught by DTCP, and would
understand that incorporating these techniques into the invention of Willey would provide increased security, thereby achieving the
goal of more secure transmission of data. In addition, Willey was designed to work in existing public key infrastructure (PKI)
schemes (also called public key cryptography), in which each device has a public key that can be used to encrypt data, which would
provide enhanced security to DTCP. These references were in the same field of endeavor (secure transmissions over a network) and
shared the same fundamental goal of authenticating devices so that they can securely share information while preventing unauthorized
users from obtaining the information.




                                                                                                                                     6
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 124 of 213




Further, person of ordinary skill in the art would have found it obvious and trivial to combine the teachings of DTCP with Lyle. Lyle
is charted separately in Exhibit K-05, and the citations in that chart for each claim limitation are hereby incorporated by reference. A
person of ordinary skill in the art would have found it obvious to combine the teachings of Lyle and DTCP in the manner described in
the chart below for multiple reasons. Lyle describes a network communication system that uses an external agent to authenticate data
over a network using a key encryption technique, specifically directed to protecting video or audio data. Lyle and DTCP are directed
to the same field of endeavor.

Roese is charted separately in Exhibit K-12, and the citations in that chart for each claim limitation are hereby incorporated by
reference. A person of ordinary skill in the art would have found it obvious to combine the teachings of Roese and DTCP in the
manner described in the chart below for multiple reasons. Both are directed to methods for exchanging electronic data over a
communications network and for analyzing certain signal information to determine certain information and characteristics about the
device in the network. See generally Roese, 1:38-2:12. Roese is directed towards using signal information, including timer and time
information, to determine aspects of the network devices such as their location. It also contemplates the use of a key certification
technique to authenticate the network communication. One would understand that using Roese with DTCP could improve upon the
security systems and the efficiencies provided for in DTCP. For example, Roese discusses at length using its teachings to improve
existing network infrastructures and protocols. Roese, col. 28-31.

It would have been obvious to a person of ordinary skill in the art to combine and/or substitute known elements of DTCP with
elements of these references to yield predictable results as described in additional detail below.
With respect to the obviousness of the asserted claims under 35 U.S.C. § 103, one or more of the principles enumerated by the United
States Supreme Court in KSR v. Teleflex, 550 U.S. 398 (2007) apply, including: (a) combining various claimed elements known in the
prior art according to known methods to yield a predictable result; and/or (b) making a simple substitution of one or more known
elements for another to obtain a predictable result; and/or (c) using a known technique to improve a similar device or method in the
same way; and/or (d) applying a known technique to a known device or method ready for improvement to yield a predictable result;
and/or (e) choosing from a finite number of identified, predictable solutions with a reasonable expectation of success or, in other
words, the solution was one which was “obvious to try”; and/or (f) a known work in one field of endeavor prompting variations of it
for use either in the same field or a different field based on given design incentives or other market forces in which the variations were
predictable to one of ordinary skill in the art; and/or (g) a teaching, suggestion, or motivation in the prior art that would have led one
of ordinary skill in the art to modify the prior art reference or to combine the teachings of various prior art references to arrive at the
claimed invention. It therefore would have been obvious to one of ordinary skill in the art to combine the disclosures of these
references in accordance with the principles and rationales set forth above.

                                                                                                                                          7
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 125 of 213




In compiling these contentions, Defendants have relied in part on Philips’ Disclosure of Asserted Claims and Infringement
Contentions under Patent L.R. 3-1. In those contentions, Philips appears to assign constructions to indefinite claim language, to
pursue overly broad claim constructions in an effort to assert infringement where none exists, and to accuse products that do not
infringe the claims. Defendants’ contentions and claim charts take into account Philips’s apparent constructions and may reflect
aspects of the prior art that satisfy Philips’ apparent claim constructions. Defendants’ assertion that a particular limitation is disclosed
by a prior art reference, or Defendants’ assertion that a particular limitation is disclosed by a prior art reference in a particular manner,
may be based in part on Philips’ apparent claim interpretations. In relying in part on Philips’ apparent claim interpretations,
Defendants do not admit that Philips’ apparent claim interpretations are supportable or proper or that the claim limitations in question
are definite or otherwise amenable to construction. Defendants' contentions and claim charts also take into account the constructions
adopted by the Court and the Defendants reserve all appellate rights as well as the right to seek reconsideration of the Court's
Markman order as appropriate.




                                                                                                                                            8
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 126 of 213




Claim 1                                DTCP: Exemplary Citations

[1.p] A first device for controlling   To the extent the preamble is limiting, DTCP discloses “A first device for controlling
delivery of protected content to a     delivery of protected content to a second device.” See, e.g.:
second device, the first device
comprising:                                   The Digital Transmission Content Protection Specification defines a cryptographic
                                              protocol for protecting audio/video entertainment content from unauthorized
                                              copying, intercepting, and tampering as it traverses digital transmission mechanisms
                                              such as a high-performance serial bus that conforms to the IEEE 1394-1995
                                              standard. Only legitimate entertainment content delivered to a source device via
                                              another approved copy protection system (such as the DVD Content Scrambling
                                              System) will be protected by this copy protection system.

                                       DTCP at 9.

                                              This specification addresses four layers of copy protection:
                                              • Copy control information (CCI)
                                              Content owners need a way to specify how their content can be used (“copy-one-
                                              generation,” “copynever,” etc.). This content protection system is capable of
                                              securely communicating copy control information (CCI) between devices in two
                                              ways:
                                              − The Encryption Mode Indicator (EMI) provides easily
                                              accessible yet secure transmission of CCI via the most
                                              significant two bits of the sy field of the isochronous
                                              packet header.
                                              − CCI is embedded in the content stream (e.g. MPEG). This
                                              form of CCI is processed only by devices which recognize the
                                              specific content format.
                                              • Device authentication and key exchange (AKE)
                                              Before sharing valuable information, a connected device must first verify that
                                                                                                                                     9
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 127 of 213




                   another connected device is authentic. To balance the protection requirements of the
                   content industries with the real-world requirements of PC and consumer electronics
                   (CE) device users, this specification includes two authentication levels, Full and
                   Restricted.
                   − Full Authentication can be used with all content
                   protected by the system.
                   − Restricted Authentication enables the protection of
                   “copy-one-generation” and “no-more-copies” content only.
                   Copying devices such as digital VCRs employ this kind of
                   authentication.
                   • Content encryption
                   Devices include a channel cipher subsystem that encrypts and decrypts copyrighted
                   content. To ensure interoperability, all devices must support the specific cipher
                   specified as the baseline cipher. The subsystem can also support additional ciphers,
                   whose use is negotiated during authentication.
                   • System renewability
                   Devices that support Full Authentication can receive and process system
                   renewability messages (SRMs) created by the DTLA and distributed with content
                   and new devices. System renewability ensures long-term integrity of the system
                   through the revocation of compromised devices.

             DTCP at 9.




                                                                                                      10
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 128 of 213




                   1. The source device initiates the transmission of a stream of encrypted content
                   marked with the appropriate copy protection status (e.g., “copy-one-generation,”
                   “copy-never,” or “no-more-copies”) via the EMI bits.
                   2. Upon receiving the content stream, the sink device inspects the EMI bits to
                   determine the copy protection status of the content. If the content is marked “copy-
                   never,” the sink device requests that the source device initiate Full AKE. If the
                   content is marked “copy-one-generation” or “no-more-copies” the sink device will
                   request Full AKE, if supported, or Restricted AKE. If the sink device has already
                   performed the appropriate authentication, it can immediately proceed to Step 4.
                   3. When the source device receives the authentication request, it proceeds with the
                   type of authentication requested by the sink device, unless Full AKE is requested
                   but the source device can only support Restricted AKE, in which case Restricted
                   AKE is performed.
                   4. Once the devices have completed the required AKE procedure, a content channel
                   encryption key can be exchanged between them. This key is used to encrypt the
                                                                                                          11
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 129 of 213




                   content at the source device and decrypt the content at the sink.

                   If content requested by a sink device is protected, the source device may choose to
                   transmit an empty content stream until at least one device has completed the
                   authentication procedure required to access the content stream.

             DTCP at 10.




                                                                                                         12
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 130 of 213




             DTCP at 17-18.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. The concept of determining whether protected content from a first device can be
             accessed from a second device using time measurement and secret protocol techniques was
             well known in the art . See, e.g., Scott Crosby, et al., “A Cryptanalysis of the High-
             bandwidth Digital Content Protection System (“Crosby”); Bruce Schneier, Applied
             Cryptography (2d ed. 1996) (“Schneier”); International Standard ISO/IEC 11770-3 (1st ed.)
             (“ISO 11770-3”); U.S. Patent No. 6,550,011 B1 to J. Robert Sims, III (“Sims, III”); Internet
             Security Association and Key Management Protocol (ISAKMP), Request For Comments
             2408 (“RFC 2408”); U.S. Patent No. 7,242,766 (“Lyle”); U.S. Patent No. 7,516,325
             (“Willey”); and U.S. Patent No. 7,898,977 (“Roese”).

             A person of ordinary skill in the art would have found it obvious and trivial to further
             develop or enhance a method of accessing protected content over a network.

                                                                                                        13
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 131 of 213




             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See citations and chart corresponding to this limitation in Exhibit K-
             10. As described above, a person of ordinary skill in the art would have been motivated to
             combine DTCP and Schneier. Schneier teaches systems and methods for encrypting
             communications to allow for secure transmission of data, while preventing unauthorized
             users from obtaining the data. Schneier is a textbook designed for use in university courses
             in computer science, and teaches techniques that were well known in the art at the time of
             its publication and is intended to teach those of skill in the art how to understand and
             improve upon the related technology. A person of ordinary skill in the art would be
             familiar with the techniques taught by Schneier, and would understand that incorporating
             these techniques into DTCP would provide increased security and better, more secure
             transmission of data. See generally citations and chart corresponding to the 1.p limitation
             in this chart and in Exhibit K-10.

             For further example, as demonstrated in Exhibit K-03, Sims III teaches protected content
             that is communicated among various networked devices that uses public and private key
             cryptography. See citations and chart corresponding to this limitation in Exhibit K-03. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with Sims III. Sims III teaches systems and methods for
             authenticating devices to allow the devices to share data, such as audio data, while
             preventing unauthorized users from obtaining the data and was designed to work in existing
             public key infrastructure (PKI) schemes (also called public key cryptography), in which
             each device has a public key that can be used to encrypt data. See generally citations and
             chart corresponding to the 1.p limitation in this chart and in Exhibit K-03.

             For further example, as demonstrated in Exhibit K-04, RFC 2408 teaches improving
             security concepts for transmitting and verifying information over large scale public
             networks, such as the Internet, including amongst various networked devices. “This memo
             describes a protocol utilizing security concepts necessary for establishing Security
             Associations (SA) and cryptographic keys in an Internet environment. A Security
             Association protocol that negotiates, establishes, modifies and deletes Security Associations

                                                                                                            14
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 132 of 213




             and their attributes is required for an evolving Internet, where there will be numerous
             security mechanisms and several options for each security mechanism.” RFC-2408,
             Abstract. See citations and chart corresponding to this limitation in Exhibit K-04. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with RFC 2408. Improving the network communication
             and security concepts was a necessary and continuous process that often combined art such
             as this. In this regard, the Internet Engineering Task Force (IETF) originally defined the
             Internet Key Exchange in November 1998 in a series of publications (Request for
             Comments--RFC) known as RFC 2407, RFC 2408 and RFC 2409. See generally citations
             and chart corresponding to the 1.p limitation in this chart and in Exhibit K-04.

             For further example, as demonstrated in Exhibit K-06, Willey teaches “establishing a link
             key between correspondents in a public key cryptographic scheme, one of the
             correspondents being an authenticating device and the other being an authenticated device.”
             Willey, Abstract. See citations and chart corresponding to this limitation in Exhibit K-06.
             As described above, a person of ordinary skill in the art would have found it obvious and
             trivial to combine the teachings of DTCP with Willey. Both references are directed to
             improving network communication and protocols for protecting content distribution
             between devices. For example, Willey teaches systems and methods for authenticating
             devices, such as personal digital assistants (PDAs), cellular phones, and headsets, to allow
             them to share data while preventing unauthorized users from obtaining the data and also
             employs a public key in conjunction with a secret key for secure communications. Both
             references leveraged existing PKI systems and improved upon those systems. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches encrypting and
             decrypting data between a transmitter and a receiver using a cipher engine to assist in the
             distribution of protected content between these two devices. “Some embodiments of the
             invention are methods and systems for content protection using a transmitter that encrypts
             data, a receiver that receives and decrypts the encrypted data, and an external agent that
             communicates with at least one of the transmitter and receiver to facilitate the encryption

                                                                                                           15
                  Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 133 of 213




                               and decryption.” Lyle, 1:7-16. See citations and chart corresponding to this limitation in
                               Exhibit K-05. As described above, a person of ordinary skill in the art would have found it
                               obvious and trivial to combine the teachings of DTCP with Lyle. Both are directed to
                               methods for exchanging protected content. See generally citations and chart corresponding
                               to the 1.p limitation in this chart and in Exhibit K-05.

                               For further example, Roese teaches using information communicated over a data network
                               between multiple devices to exchange and determine certain information and measuring
                               certain signal information. “A method of determining a physical location of a device
                               connected to a data network infrastructure including a plurality of connection points at
                               different physical locations, the method including establishing a connection with the data
                               network infrastructure via a cable-based transmission medium, wherein a communication
                               signal passes via the cable-based transmission medium including at least one of the
                               plurality of connection points.” Roese, Abstract; see also 2:15-3:60. See citations and
                               chart corresponding to this limitation in Exhibit K-12. As described above, a person of
                               ordinary skill in the art would have found it obvious and trivial to combine the teachings of
                               DTCP with Roese. Both are directed to methods for exchanging electronic data over a
                               communications network and for analyzing certain signal information to determine certain
                               information and characteristics about the device in the network. See generally Roese, 1:38-
                               2:12, citations to limitation 1.p in this chart and in Exhibit K-12. Further, Roese discusses
                               at length using its teachings to improve existing network infrastructures and protocols,
                               including those such as DHCP. Roese, col. 28-31.

                               To the extent these references do not expressly disclose this limitation, either alone or in
                               combination, the limitation is obvious in view of the knowledge of a person of ordinary
                               skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                               would understand that this limitation was an obvious design choice. For example, such a
                               modification would simply apply one of a finite number of well-known techniques in a
                               predictable manner, to achieve well-known, predictable results.

[1.1] a memory;                DTCP discloses “a memory.” See, e.g.:

                                      XSRMC = Indicates the number of SRM part(s) which are currently stored in the non-
                                                                                                                               16
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 134 of 213




                                             volatile memory of the device.

                                      DTCP at 22.

                                             Device Generation (XSRMG) (4 bits). This field indicates the non-volatile memory
                                             capacity and therefore the maximum generation of renewability messages that this
                                             device supports (Described in Chapter 7). The encoding 0 indicates that the device
                                             shall have a non-volatile memory capacity for storing First-Generation SRM. The
                                             encoding 1 indicates that the device shall have a non-volatile memory capacity for
                                             storing Second-Generation SRM.

                                      DTCP at 23.

                                      One of ordinary skill in the art would understand DTCP would necessarily include “a
                                      memory.”

                                      Further, the cited prior art combinations all disclose a memory. See citations for limitation
                                      1.1 in the respective charts cited above.

[1.2.1] a processor, said processor   One of ordinary skill in the art would understand DTCP would necessarily include “a
arranged to:                          processor.” For example, DTCP teaches that computations are performed in the DTCP
                                      system, which a person of ordinary skill in the art would understand were necessarily
                                      performed by a processor. See, e.g.:

                                             The following signature algorithm is based on the ECSSA digital signature scheme
                                             using the DLSP-DSA signature primitive and EMSA-SHA-1 encoding method
                                             defined in IEEE P1363/D3 (May 11, 1998) . . .

                                             Step 1. Generate a random value, u, satisfying 0 < u < r, using RNGF. A new value
                                             for u is generated for every signature and shall be unpredictable to an adversary for
                                             every signature computation. Also, calculate the elliptic curve point, V = uG.
                                             Step 2. Calculate c = xV mod r (the x-coordinate of V reduced modulo r). If c = 0,
                                             then go to Step 1.
                                                                                                                                      17
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 135 of 213




                   Step 3. Calculate f = [SHA-1(M)]msb_bits_in_r. That is, calculate the SHA-1 hash
                   of M and then take the most significant bits of the message digest that is the same
                   number of bits as the size of r.
                   Step 4. Calculate d = [u-1(f + cX-1)] mod r (note that u-1 is the modular inverse of
                   u mod r while X-1 is the private key of the signing device). If d = 0, then go to Step
                   1.
                   Step 5. Set first 160 bits of SX-1[M] equal to the big endian representation of c, and
                   the second 160 bits of SX-1[M] equal to the big endian representation of d. (SX-
                   1[M] = c || d)

                   …

                   The following verification algorithm is based on the ECSSA digital signature
                   scheme suing the DLVP-DSA signature primitive and EMSA-SHA1-1 encoding
                   method defined in of IEEE P1363/D3 (May 11, 1998) . . .

                   Algorithm:
                   Step 1. Set c equal to the first 160 bits of SX-1[M] interpreted as in big endian
                   representation, and d equal to the second 160 bits of SX-1[M] interpreted as in big
                   endian representation. If c is not in the range [1, r – 1] or d is not in the range [1, r –
                   1], then output “invalid” and stop.
                   Step 2. Calculate f = [SHA-1(M)]msb_bits_in_r. That is, calculate the SHA-1 hash
                   of M and then take the
                   most significant bits of the message digest that is the same number of bits as the size
                   of r.
                   Step 3. Calculate h = d-1 mod r, h1 = (fh) mod r, and h2 = (ch) mod r.
                   Step 4. Calculate the elliptic curve point P = (xP, yP) = h1G + h2X1. If P equals the
                   elliptic curve point at infinity, then output “invalid” and stop.
                   Step 5. Calculate c’ = xP mod r. If c’ = c, then output “valid”; otherwise, output
                   “invalid.”

                   ...
                   The following shared secret derivation algorithm is based on the ECSVDP-DH
                                                                                                             18
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 136 of 213




                                              primitive defined in IEEE P1363/D3 (May 1998) . . .

                                              Algorithm:
                                              Step 1. Generate a random integer, XK, in the range [1, r-1] using RNGF. A new
                                              value for XK is generated
                                              for every shared secret and shall be unpredictable to an adversary. Also, calculate
                                              the elliptic
                                              curve point, XV = XKG.
                                              Step 2. Output XV.
                                              Step 3. Calculate XKYV. Output the x-coordinate of XKYV as the secret shared.

                                       DTCP at 26-27.

                                              Efficient implementations of an elliptic curve cryptosystem can be realized by
                                              performing computations within the Montgomery space using new definitions of the
                                              basic arithmetic operations of addition, subtraction, multiplication, and inverse.

                                       DTCP at 27.

                                       Further, the cited prior art combinations all disclose a processor. See citations for
                                       limitation 1.2.1 in the respective charts cited above.

[1.2.2] receive a certificate of the   DTCP discloses a processor arranged to “receive a certificate of the second device, the
second device, the certificate         certificate providing information regarding the second device.” See, e.g.:
providing information regarding the
second device;




                                                                                                                                    19
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 137 of 213




                   During Full Authentication:
                   1. The sink device requests authentication by sending a random challenge and its
                   device certificate. This can be the result of the sink device attempting to access a
                   protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                   “Copy-one-generation”). The sink device may request authentication on a
                   speculative basis, before attempting to access a content stream. If a sink device
                   attempts speculative authentication, the request can be rejected by the source.

                   2. Device A then returns a random challenge and its device certificate. If the value
                   of the other device’s certificate type or format fields is reserved, the authentication
                   should be immediately aborted. After the random challenge and device certificate
                   exchange, each device verifies the integrity of the other device’s certificate using
                   EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                   certificate revocation list embedded in their system renewability messages (see
                   Chapter 7) to verify that the other device has not been revoked. If the other device
                   has not been revoked, each device calculates a EC-DH key exchange first-phase
                   value (See section 4.4.3.2).
                                                                                                             20
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 138 of 213




                    3. The devices then exchange messages containing the EC-DH key exchange first-
                    phase value, the Renewability Message Version Number and Generation of the
                    system renewability message stored by the device, and a message signature
                    containing the other device’s random challenge concatenated to the preceding
                    components. The devices verify the signed messages received by checking the
                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Sending and verifying the authenticity of certificates and encryption protocol
             information was well known in the art.

             For example, Crosby teaches this element. See, e.g., Crosby, 1–4, 7–9. As described above,
             a person of ordinary skill in the art would have found it obvious and trivial to combine the
             teachings of DTCP with Crosby as both references were directed to improving methods for
             authenticating devices to allow the devices to share data, such as audio data, while
             preventing unauthorized users from obtaining the data.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
                                                                                                            21
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 139 of 213




             teaches this element. See e.g., Schneier 34–44, 466–74, 574–77; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, as demonstrated in Exhibit K-03, Sims III provides for authenticating
             a network device based upon receiving a certificate. “Accordingly, at step 214 the host
             device (whether a server, storage, or use device) requests the destination (whether storage
             or use) device's public key and/or any certificates, in order to confirm the identity of the
             device as a compliant device authorized by the content provider.” Sims III, 17:1-22. See
             citations and chart corresponding to this limitation in Exhibit K-03. As described above, a
             person of ordinary skill in the art would have found it obvious and trivial to combine the
             teachings of DTCP with Sims III. Sims III teaches systems and methods for authenticating
             devices to allow the devices to share data, such as audio data, while preventing
             unauthorized users from obtaining the data and was designed to work in existing public key
             infrastructure (PKI) schemes (also called public key cryptography), in which each device
             has a public key that can be used to encrypt data. See generally citations and chart
             corresponding to the 1.p limitation in this chart and in Exhibit K-03.

             For further example, as demonstrated in Exhibit K-04, RFC 2408 discusses the then-state-
             of-the-art regarding certificates and their importance (and common use) in a network
             environment. “Certificates are an essential part of a digital signature authentication
             mechanism. Certificates bind a specific entity's identity (be it host, network, user, or

                                                                                                              22
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 140 of 213




             application) to its public keys and possibly other security-related information such as
             privileges, clearances, and compartments. Authentication based on digital signatures
             requires a trusted third party or certificate authority to create, sign and properly distribute
             certificates.” RFC 2408, Section 1.5. See citations and chart corresponding to this
             limitation in Exhibit K-04. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with RFC 2408.
             Improving the network communication and security concepts was a necessary and
             continuous process that often combined art such as this. In this regard, the Internet
             Engineering Task Force (IETF) originally defined the Internet Key Exchange in November
             1998 in a series of publications (Request for Comments--RFC) known as RFC 2407, RFC
             2408 and RFC 2409. See generally citations and chart corresponding to the 1.p limitation
             in this chart and in Exhibit K-04.

             For further example, as demonstrated in Exhibit K-06, Willey explains the use and
             importance of certificates for authenticating devices and communications. “A certificate
             signed by a Certificate Authority would be required for each device in order to avoid a
             man-in-the-middle attack.” Willey 2:52–56. See citations and chart corresponding to this
             limitation in Exhibit K-06. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with Willey. Both
             references are directed to improving network communication and protocols for protecting
             content distribution between devices. For example, Willey teaches systems and methods
             for authenticating devices, such as personal digital assistants (PDAs), cellular phones, and
             headsets, to allow them to share data while preventing unauthorized users from obtaining
             the data and also employs a public key in conjunction with a secret key for secure
             communications. Both references leveraged existing PKI systems and improved upon
             those systems. See generally citations and chart corresponding to the 1.p limitation in this
             chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches receiving a certificate
             from connected devices in order to authenticate the device or validity of the protected
             content. “Before the transmitter begins to transmit HDCP encrypted, encoded video data,
             the transmitter and receiver communicate bidirectionally with each other to execute an 15

                                                                                                               23
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 141 of 213




             authentication protocol (to verify that the receiver is authorized to receive protected
             content, and to establish shared secret values for use in encryption of input data and
             decryption of transmitted encrypted data).” Lyle 3:31–54. “In some such embodiments
             and in other embodiments, the content authority performs the functions of a conventional
             “certificate authority.” A conventional “certificate authority” is a trusted third-party agent
             that issues digital certificates that are used to create or verify digital signatures and public-
             private key pairs (e.g., for secure communication over the internet), to guarantee that the
             individual granted the unique certificate is, in fact, who he or she claims to be.” Lyle,
             13:41-62. See citations and chart corresponding to this limitation in Exhibit K-05. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with Lyle. Both are directed to methods for exchanging
             protected content. See generally citations and chart corresponding to the 1.p limitation in
             this chart and in Exhibit K-05.

             For further example, Roese discusses relying on certificates to ensure the validity of
             information concerning the network devices. “If the location information came from a GPS
             and/or has been verified by a third party certificate with security features allowing for a low
             level of probability of providing a false location, system 100 can trust the location
             information, but with a lower level of trust value than if the location information came from
             system 100 itself.” See, e.g., Roese 15:20-25; see citations and chart corresponding to this
             limitation in Exhibit K-12. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with Roese. Both are
             directed to methods for exchanging electronic data over a communications network and for
             analyzing certain signal information to determine certain information and characteristics
             about the device in the network. See generally Roese, 1:38-2:12. Further, Roese discusses
             at length using its teachings to improve existing network infrastructures and protocols.
             Roese, col. 28-31.


             To the extent these references do not expressly disclose this limitation, either alone or in
             combination, the limitation is obvious in view of the knowledge of a person of ordinary
             skill in the art at the time of the alleged invention. A person of ordinary skill in the art

                                                                                                             24
                      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 142 of 213




                                       would understand that this limitation was an obvious design choice. For example, such a
                                       modification would simply apply one of a finite number of well-known techniques in a
                                       predictable manner, to achieve well-known, predictable results.

[1.2.3] determine whether the second   DTCP discloses a processor arranged to “determine whether the second device is compliant
device is compliant with a set of      with a set of compliance rules utilizing said information provided in said certificate.” See,
compliance rules utilizing said        e.g.:
information provided in said
certificate;                                  A device certificate is given to each compliant device by the DTLA. This certificate
                                              is stored in the compliant device and used during the authentication process.

                                       DTCP at 22.

                                              All compliant devices that support Full Authentication (that is, each item
                                              manufactured, regardless of brand and model) will be assigned a unique Device ID
                                              (XID) and device EC-DSA public/private key pair (X1, X-1) generated by the
                                              DTLA. X-1 must be stored within the device in such a way as to prevent its
                                              disclosure. Compliant devices must also be given a device certificate (XCert) by the
                                              DTLA. This certificate is stored in the compliant device and used during the
                                              authentication process. In addition, the compliant device will need to store the other
                                              constants and keys necessary to implement the cryptographic protocols.

                                       DTCP at 24.




                                                                                                                                       25
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 143 of 213




                   During Full Authentication:
                   1. The sink device requests authentication by sending a random challenge and its
                   device certificate. This can be the result of the sink device attempting to access a
                   protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                   “Copy-one-generation”). The sink device may request authentication on a
                   speculative basis, before attempting to access a content stream. If a sink device
                   attempts speculative authentication, the request can be rejected by the source.

                   2. Device A then returns a random challenge and its device certificate. If the value
                   of the other device’s certificate type or format fields is reserved, the authentication
                   should be immediately aborted. After the random challenge and device certificate
                   exchange, each device verifies the integrity of the other device’s certificate using
                   EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                   certificate revocation list embedded in their system renewability messages (see
                   Chapter 7) to verify that the other device has not been revoked. If the other device
                   has not been revoked, each device calculates a EC-DH key exchange first-phase
                   value (See section 4.4.3.2).
                                                                                                             26
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 144 of 213




                    3. The devices then exchange messages containing the EC-DH key exchange first-
                    phase value, the Renewability Message Version Number and Generation of the
                    system renewability message stored by the device, and a message signature
                    containing the other device’s random challenge concatenated to the preceding
                    components. The devices verify the signed messages received by checking the
                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

                    XCert= A device certificate given to compliant device X by the DTLA and used
                    during the authentication process.

             DTCP at 30.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Sending and verifying the authenticity of certificates and encryption protocol
             information was well known in the art.

             For example, Crosby teaches this element. See, e.g., Crosby, 1–4, 7–9. As described above,
             a person of ordinary skill in the art would have found it obvious and trivial to combine the
             teachings of DTCP with Crosby as both references were directed to improving methods for
                                                                                                          27
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 145 of 213




             authenticating devices to allow the devices to share data, such as audio data, while
             preventing unauthorized users from obtaining the data.

             For further example, this element would have been obvious to a person of ordinary skill in
             the art in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10,
             Schneier teaches this element. See e.g., Schneier 34–44, 466–74, 574–77; citations and
             chart corresponding to this limitation in Exhibit K-10. As described above, a person of
             ordinary skill in the art would have been motivated to combine DTCP and Schneier.
             Schneier teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, ISO-11770-3 teaches this element. See, e.g., ISO-11770-3 1–3, 12–20,
             22–23. As described above, a person of ordinary skill in the art would have found it
             obvious and trivial to combine the teachings of DTCP with ISO-11770-3 as both references
             were directed to improving methods for authenticating devices to allow the devices to share
             data, such as audio data, while preventing unauthorized users from obtaining the data.

             For further example, as demonstrated in Exhibit K-03, Sims III teaches verifying the
             certificates based upon a certificate authority that would require a set of predefined
             compliance rules. “At step 216, the public key and/or the certificate may be compared to
             the content use information, such as may be decrypted using the content key available to
             the storage device, to determine if the device is authorized to receive/utilize the content. If
             neither of the key and/or certificate appear in the acceptable device list of the content use
             information, then processing proceeds to step 217 wherein a failure condition halts transfer

                                                                                                               28
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 146 of 213




             of protected information, such as the content key. It should be appreciated that until this
             point in the processing, no secret information has been exchanged and, thus, until the
             destination device is properly identified no secret information will be exchanged. If either
             or both the key and certificate appear in the acceptable device list of the content use
             information, then processing continues to step 218.” Sims III at 17:23-37. See citations
             and chart corresponding to this limitation in Exhibit K-03. As described above, a person of
             ordinary skill in the art would have found it obvious and trivial to combine the teachings of
             DTCP with Sims III. Sims III teaches systems and methods for authenticating devices to
             allow the devices to share data, such as audio data, while preventing unauthorized users
             from obtaining the data and was designed to work in existing public key infrastructure
             (PKI) schemes (also called public key cryptography), in which each device has a public key
             that can be used to encrypt data. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-03.

             For further example, as demonstrated in Exhibit K-04, RFC 2408 discusses the then-state-
             of-the-art regarding certificates and the use of predefined compliance rules to ensure
             authenticity. “Certificates require an infrastructure for generation, verification, revocation,
             management and distribution. The Internet Policy Registration Authority (IPRA) [RFC-
             1422] has been established to direct this infrastructure for the IETF. The IPRA certifies
             Policy Certification Authorities (PCA). PCAs control Certificate Authorities (CA) which
             certify users and subordinate entities. Current certificate related work includes the Domain
             Name System (DNS) Security Extensions [DNSSEC] which will provide signed entity keys
             in the DNS.” RFC 2408, Section 1.5.1. See citations and chart corresponding to this
             limitation in Exhibit K-04. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with RFC 2408.
             Improving the network communication and security concepts was a necessary and
             continuous process that often combined art such as this. In this regard, the Internet
             Engineering Task Force (IETF) originally defined the Internet Key Exchange in November
             1998 in a series of publications (Request for Comments--RFC) known as RFC 2407, RFC
             2408 and RFC 2409. See generally citations and chart corresponding to the 1.p limitation
             in this chart and in Exhibit K-04.


                                                                                                           29
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 147 of 213




             For further example, as demonstrated in Exhibit K-06, Willey teaches the use of predefined
             rules provided by a third party trusted source. “Furthermore, to validate a certificate, an
             online check with a server on the Internet may be required to check a certificate revocation
             list or an online certificate status protocol client. This online check guards against the
             compromise of a device’s private key. Without this check, the devices may be vulnerable to
             a man-in-the-middle attack perpetrated by an attacker having a compromised private key.”
             Willey 2:60–67. See citations and chart corresponding to this limitation in Exhibit K-06.
             As described above, a person of ordinary skill in the art would have found it obvious and
             trivial to combine the teachings of DTCP with Willey. Both references are directed to
             improving network communication and protocols for protecting content distribution
             between devices. For example, Willey teaches systems and methods for authenticating
             devices, such as personal digital assistants (PDAs), cellular phones, and headsets, to allow
             them to share data while preventing unauthorized users from obtaining the data and also
             employs a public key in conjunction with a secret key for secure communications. Both
             references leveraged existing PKI systems and improved upon those systems. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches receiving a certificate
             from connected devices in order to authenticate the device or validity of the protected
             content. “Before the transmitter begins to transmit HDCP encrypted, encoded video data,
             the transmitter and receiver communicate bidirectionally with each other to execute an 15
             authentication protocol (to verify that the receiver is authorized to receive protected
             content, and to establish shared secret values for use in encryption of input data and
             decryption of transmitted encrypted data).” Lyle 3:31–54. “In some such embodiments
             and in other embodiments, the content authority performs the functions of a conventional
             “certificate authority.” A conventional “certificate authority” is a trusted third-party agent
             that issues digital certificates that are used to create or verify digital signatures and public-
             private key pairs (e.g., for secure communication over the internet), to guarantee that the
             individual granted the unique certificate is, in fact, who he or she claims to be.” Lyle,
             13:41-62. See citations and chart corresponding to this limitation in Exhibit K-05. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial

                                                                                                             30
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 148 of 213




                                        to combine the teachings of DTCP with Lyle. Both are directed to methods for exchanging
                                        protected content. See generally citations and chart corresponding to the 1.p limitation in
                                        this chart and in Exhibit K-05.

                                        For further example, Roese discusses relying on certificates to ensure the validity of
                                        information concerning the network devices. “If the location information came from a GPS
                                        and/or has been verified by a third party certificate with security features allowing for a low
                                        level of probability of providing a false location, system 100 can trust the location
                                        information, but with a lower level of trust value than if the location information came from
                                        system 100 itself.” See, e.g., Roese 15:20-25; see citations and chart corresponding to this
                                        limitation in Exhibit K-12. As described above, a person of ordinary skill in the art would
                                        have found it obvious and trivial to combine the teachings of DTCP with Roese. Both are
                                        directed to methods for exchanging electronic data over a communications network and for
                                        analyzing certain signal information to determine certain information and characteristics
                                        about the device in the network. See generally Roese, 1:38-2:12. Further, Roese discusses
                                        at length using its teachings to improve existing network infrastructures and protocols.
                                        Roese, col. 28-31.

                                        To the extent these references do not expressly disclose this limitation, either alone or in
                                        combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                        skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                        would understand that this limitation was an obvious design choice. For example, such a
                                        modification would simply apply one of a finite number of well-known techniques in a
                                        predictable manner, to achieve well-known, predictable results.

[1.2.4] provide a first signal to the   DTCP discloses a processor arranged to “provide a first signal to the second device
second device depending when the        depending when the second device is determined to be compliant with the set of
second device is determined to be       compliance rules.” See, e.g.:
compliant with the set of compliance
rules;                                         During Full Authentication:
                                               1. The sink device requests authentication by sending a random challenge and its
                                               device certificate. This can be the result of the sink device attempting to access a
                                               protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                                                                                                                                       31
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 149 of 213




                   “Copy-one-generation”). The sink device may request authentication on a
                   speculative basis, before attempting to access a content stream. If a sink device
                   attempts speculative authentication, the request can be rejected by the source.

                   2. Device A then returns a random challenge and its device certificate. If the value
                   of the other device’s certificate type or format fields is reserved, the authentication
                   should be immediately aborted. After the random challenge and device certificate
                   exchange, each device verifies the integrity of the other device’s certificate using
                   EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                   certificate revocation list embedded in their system renewability messages (see
                   Chapter 7) to verify that the other device has not been revoked. If the other device
                   has not been revoked, each device calculates a EC-DH key exchange first-phase
                   value (See section 4.4.3.2).

                   3. The devices then exchange messages containing the EC-DH key exchange first-
                   phase value, the Renewability Message Version Number and Generation of the
                   system renewability message stored by the device, and a message signature
                   containing the other device’s random challenge concatenated to the preceding
                   components. The devices verify the signed messages received by checking the
                   message signature using EC-DSA with the other device’s public key. This verifies
                   that the message has not been tampered with. If the signature cannot be verified, the
                   device refuses to continue. In addition, by comparing the exchanged version
                   numbers, devices can at a later time invoke the system renewability mechanisms
                   (See Section 7.2 for the details of this procedure).

                   Each device calculates an authentication key by completing the EC-DH key
                   exchange.

                   A detailed description of the Full Authentication protocol and associated state
                   machine can be found in the DTCP Specification available under license from the
                   DTLA.


                                                                                                             32
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 150 of 213




             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Transmitting signals between devices was well known in the art.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 31–34; citations and chart corresponding to this
             limitation in Exhibit K-10. As described above, a person of ordinary skill in the art would
             have been motivated to combine DTCP and Schneier. Schneier teaches systems and
             methods for encrypting communications to allow for secure transmission of data, while
             preventing unauthorized users from obtaining the data. Schneier is a textbook designed for
             use in university courses in computer science, and teaches techniques that were well known
             in the art at the time of its publication and is intended to teach those of skill in the art how
             to understand and improve upon the related technology. A person of ordinary skill in the
             art would be familiar with the techniques taught by Schneier, and would understand that
             incorporating these techniques into DTCP would provide increased security and better,
             more secure transmission of data. See generally citations and chart corresponding to the
             1.p limitation in this chart and in Exhibit K-10.

             For further example, as demonstrated in Exhibit K-06, Willey teaches transmitting signals
             between networked devices. “In another aspect of the invention, the invention provides a
             method for establishing a key between a first device and a second device, and includes the
             step of establishing a shared secret in the first device and in the second device.” Willey
             4:42–46. See citations and chart corresponding to this limitation in Exhibit K-06. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with Willey. Both references are directed to improving
             network communication and protocols for protecting content distribution between devices.
             For example, Willey teaches systems and methods for authenticating devices, such as
             personal digital assistants (PDAs), cellular phones, and headsets, to allow them to share
             data while preventing unauthorized users from obtaining the data and also employs a public
             key in conjunction with a secret key for secure communications. Both references leveraged

                                                                                                                33
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 151 of 213




             existing PKI systems and improved upon those systems. See generally citations and chart
             corresponding to the 1.p limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches sending bidirectional
             signals in order to communicate and learn about connected network devices, including
             initiating a communication process by transmitting a signal to a second device. “Before the
             transmitter begins to transmit HDCP encrypted, encoded video data, the transmitter and
             receiver communicate bidirectionally with each other to execute an authentication protocol
             (to verify that the receiver is authorized to receive protected content, and to establish shared
             secret values for use in encryption of input data and decryption of transmitted encrypted
             data)....To initiate the first part of an authentication exchange between the transmitter and
             receiver, the transmitter asserts its key selection vector known as “AKSV”), and a pseudo-
             randomly generated session value (“An”) to the receiver. In response the receiver sends its
             key selection vector (known as “BKSV”) and a repeater bit (indicating whether the receiver
             is a repeater) to the transmitter, and the receiver also implements a predetermined algorithm
             using “AKSV” and the receiver’s array of forty private keys to calculate a secret value
             (“Km”).” Lyle 3:31–54. See citations and chart corresponding to this limitation in Exhibit
             K-05. As described above, a person of ordinary skill in the art would have found it obvious
             and trivial to combine the teachings of DTCP with Lyle. Both are directed to methods for
             exchanging protected content. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-05.

             For further example, Roese transmits information from a first device to a second device
             (e.g. location client) to begin a communication process. “Referring to process 300, the
             network entity (e.g., 114 a) transmits (step 305) connection information (e.g., in the form of
             data packets) to the location client (e.g., 104 a) that allows for the detection of a unique
             connection point ID. This connection information can represent the port to which the
             connection point is physically connected. The connection information can be in a format
             compliant with many different protocols.” Roese, 17:5-36. See also Roese, 3:8-18, Fig. 1,
             Fig. 2, 6:50-65, 12:18-36; see citations and chart corresponding to this limitation in Exhibit
             K-12. As described above, a person of ordinary skill in the art would have found it obvious
             and trivial to combine the teachings of DTCP with Roese. Both are directed to methods for

                                                                                                            34
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 152 of 213




                                        exchanging electronic data over a communications network and for analyzing certain signal
                                        information to determine certain information and characteristics about the device in the
                                        network. See generally Roese, 1:38-2:12. Further, Roese discusses at length using its
                                        teachings to improve existing network infrastructures and protocols. Roese, col. 28-31.

                                        To the extent these references do not expressly disclose this limitation, either alone or in
                                        combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                        skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                        would understand that this limitation was an obvious design choice. For example, such a
                                        modification would simply apply one of a finite number of well-known techniques in a
                                        predictable manner, to achieve well-known, predictable results.

[1.2.5] receive a second signal from    DTCP discloses a processor arranged to “receive a second signal from the second device
the second device after providing the   after providing the first signal.” See, e.g.:
first signal;
                                               During Full Authentication:
                                               1. The sink device requests authentication by sending a random challenge and its
                                               device certificate. This can be the result of the sink device attempting to access a
                                               protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                                               “Copy-one-generation”). The sink device may request authentication on a
                                               speculative basis, before attempting to access a content stream. If a sink device
                                               attempts speculative authentication, the request can be rejected by the source.

                                               2. Device A then returns a random challenge and its device certificate. If the value
                                               of the other device’s certificate type or format fields is reserved, the authentication
                                               should be immediately aborted. After the random challenge and device certificate
                                               exchange, each device verifies the integrity of the other device’s certificate using
                                               EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                                               certificate revocation list embedded in their system renewability messages (see
                                               Chapter 7) to verify that the other device has not been revoked. If the other device
                                               has not been revoked, each device calculates a EC-DH key exchange first-phase
                                               value (See section 4.4.3.2).

                                                                                                                                         35
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 153 of 213




                    3. The devices then exchange messages containing the EC-DH key exchange first-
                    phase value, the Renewability Message Version Number and Generation of the
                    system renewability message stored by the device, and a message signature
                    containing the other device’s random challenge concatenated to the preceding
                    components. The devices verify the signed messages received by checking the
                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Transmitting signals between devices was well known in the art.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 31–34; citations and chart corresponding to this
             limitation in Exhibit K-10. As described above, a person of ordinary skill in the art would
             have been motivated to combine DTCP and Schneier. Schneier teaches systems and
             methods for encrypting communications to allow for secure transmission of data, while
             preventing unauthorized users from obtaining the data. Schneier is a textbook designed for
             use in university courses in computer science, and teaches techniques that were well known
             in the art at the time of its publication and is intended to teach those of skill in the art how

                                                                                                                36
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 154 of 213




             to understand and improve upon the related technology. A person of ordinary skill in the
             art would be familiar with the techniques taught by Schneier, and would understand that
             incorporating these techniques into DTCP would provide increased security and better,
             more secure transmission of data. See generally citations and chart corresponding to the
             1.p limitation in this chart and in Exhibit K-10.

             For further example, as demonstrated in Exhibit K-06, Willey teaches a second device will
             transmit a signal in order to compute a timed event. “In another aspect of the invention, the
             invention provides a method for establishing a key between a first device and a second
             device, and includes the step of establishing a shared secret in the first device and in the
             second device.” Willey 4:42–46. “A device 200 securely determines the distance to the
             other device 1010 using a challenge. In FIG. 11, the challenge is a random number with the
             same number of bits as the antispoof variable 36; the random number acts as a challenge of
             the authenticated device 1010. The authenticating device 200 transmits the challenge to the
             authenticated device 1010 in multiple portions. . . . The authenticated device 1010 transmits
             a response to each portion of the challenge after receipt of the portion of the challenge. The
             authenticated device 1010 generates the response by inputting the received portion of the
             challenge and a particular piece of information into a function whose output is the
             response.” Willey 13:33–52. See citations and chart corresponding to this limitation in
             Exhibit K-06. As described above, a person of ordinary skill in the art would have found it
             obvious and trivial to combine the teachings of DTCP with Willey. Both references are
             directed to improving network communication and protocols for protecting content
             distribution between devices. For example, Willey teaches systems and methods for
             authenticating devices, such as personal digital assistants (PDAs), cellular phones, and
             headsets, to allow them to share data while preventing unauthorized users from obtaining
             the data and also employs a public key in conjunction with a secret key for secure
             communications. Both references leveraged existing PKI systems and improved upon
             those systems. See generally citations and chart corresponding to the 1.p limitation in this
             chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches sending bidirectional
             signals in order to communicate and learn about connected network devices, including a

                                                                                                          37
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 155 of 213




             second device responding with a second signal to continue the communication process. “In
             response the receiver sends its key selection vector (known as “BKSV”) and a repeater bit
             (indicating whether the receiver is a repeater) to the transmitter, and the receiver also
             implements a predetermined algorithm using “AKSV” and the receiver’s array of forty
             private keys to calculate a secret value (“Km”). In response to the value “BKSV” from the
             receiver, the transmitter implements the same algorithm using the value “BKSV” and the
             transmitter’s array of forty private keys to calculate the same secret value (“Km”) as does
             the receiver.” Lyle 3:31–54. “After a new key is supplied to the receiver (and the same
             new key should have been supplied to the transmitter) and before the receiver can use the
             new key, the challenge-response procedure is performed to allow the receiver to validate
             the transmitter by verifying that the transmitter has proper knowledge of the new key.”
             Lyle 8:31–39. See citations and chart corresponding to this limitation in Exhibit K-05. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with Lyle. Both are directed to methods for exchanging
             protected content. See generally citations and chart corresponding to the 1.p limitation in
             this chart and in Exhibit K-05.

             For further example, Roese transmits information from a first device to a second device
             (e.g. location client) to begin a communication process. “This connection information can
             represent the port to which the connection point is physically connected. The connection
             information can be in a format compliant with many different protocols. The location client
             receives (step 310) the connection information and determines (step 315) a connection
             point ID. For example, the location client can extract the connection point ID from one of
             the example packet types.” Roese, 17:5-36. “In one example where system 100 determines
             (step 225) the location of a device, thus assigning a high level of trust value to that location,
             the device receives connection information from a network entry device (e.g., 114 a, 114 b).
             The connection information includes information that the network entry device has, such as
             a network entry device identifier and a port number of the network entry device to which
             the connection point is connected. The device transmits the received connection
             information, or a portion thereof, to system 100, or more specifically, to a portion of the
             network maintaining the location information database (e.g., location server 134).” Roese,
             15:35-54. See also Roese, 3:8-18, Fig. 1, Fig. 2, 6:50-65, 12:18-36; see citations and chart

                                                                                                             38
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 156 of 213




                                        corresponding to this limitation in Exhibit K-12. As described above, a person of ordinary
                                        skill in the art would have found it obvious and trivial to combine the teachings of DTCP
                                        with Roese. Both are directed to methods for exchanging electronic data over a
                                        communications network and for analyzing certain signal information to determine certain
                                        information and characteristics about the device in the network. See generally Roese, 1:38-
                                        2:12. Further, Roese discusses at length using its teachings to improve existing network
                                        infrastructures and protocols. Roese, col. 28-31.

                                        To the extent these references do not expressly disclose this limitation, either alone or in
                                        combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                        skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                        would understand that this limitation was an obvious design choice. For example, such a
                                        modification would simply apply one of a finite number of well-known techniques in a
                                        predictable manner, to achieve well-known, predictable results.

[1.2.6] determine whether the second    DTCP discloses a processor arranged to “determine whether the second signal is derived
signal is derived from a secret known   from a secret known by the first device.” See, e.g.:
by the first device;
                                               During Full Authentication:
                                               1. The sink device requests authentication by sending a random challenge and its
                                               device certificate. This can be the result of the sink device attempting to access a
                                               protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                                               “Copy-one-generation”). The sink device may request authentication on a
                                               speculative basis, before attempting to access a content stream. If a sink device
                                               attempts speculative authentication, the request can be rejected by the source.

                                               2. Device A then returns a random challenge and its device certificate. If the value
                                               of the other device’s certificate type or format fields is reserved, the authentication
                                               should be immediately aborted. After the random challenge and device certificate
                                               exchange, each device verifies the integrity of the other device’s certificate using
                                               EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                                               certificate revocation list embedded in their system renewability messages (see
                                               Chapter 7) to verify that the other device has not been revoked. If the other device
                                                                                                                                         39
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 157 of 213




                    has not been revoked, each device calculates a EC-DH key exchange first-phase
                    value (See section 4.4.3.2).

                    3. The devices then exchange messages containing the EC-DH key exchange first-
                    phase value, the Renewability Message Version Number and Generation of the
                    system renewability message stored by the device, and a message signature
                    containing the other device’s random challenge concatenated to the preceding
                    components. The devices verify the signed messages received by checking the
                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Using key and key management protocols to transmit and receive encrypted data was
             well known.

             For further example, Crosby teaches this element. See, e.g., Crosby, 1–4, 7–9. As described
             above, a person of ordinary skill in the art would have found it obvious and trivial to
             combine the teachings of DTCP with Crosby as both references were directed to improving
             methods for authenticating devices to allow the devices to share data, such as audio data,
             while preventing unauthorized users from obtaining the data.

                                                                                                            40
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 158 of 213




             For further example, this element would have been obvious to a person of ordinary skill in
             the art in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10,
             Schneier teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, ISO-11770-3 teaches this element. See, e.g., ISO-11770-3 1–3, 12–20,
             22–23. As described above, a person of ordinary skill in the art would have found it
             obvious and trivial to combine the teachings of DTCP with ISO-11770-3 as both references
             were directed to improving methods for authenticating devices to allow the devices to share
             data, such as audio data, while preventing unauthorized users from obtaining the data.

             For further example, as demonstrated in Exhibit K-03, Sims III teaches providing
             information only when a device is authenticated based on a key management protocol. “At
             step 218, the host device (whether a server, storage, or use device) encrypts the content key
             with the destination device's public key. Accordingly, the content key is rendered useless to
             all except the holder of a secret key corresponding to the destination device's public key.
             This secure version of the content key is provided to the destination device.” Sims III at
             17:37-54. See citations and chart corresponding to this limitation in Exhibit K-03. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with Sims III. Sims III teaches systems and methods for

                                                                                                              41
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 159 of 213




             authenticating devices to allow the devices to share data, such as audio data, while
             preventing unauthorized users from obtaining the data and was designed to work in existing
             public key infrastructure (PKI) schemes (also called public key cryptography), in which
             each device has a public key that can be used to encrypt data. See generally citations and
             chart corresponding to the 1.p limitation in this chart and in Exhibit K-03.

             For further example, as demonstrated in Exhibit K-04, RFC 2408 explains that the use of
             key authorities to verify devices and communication was a well known part of the art.
             “Key Exchange Authentication: Key exchanges may be authenticated during the protocol or
             after protocol completion. Authentication of the key exchange during the protocol is
             provided when each party provides proof it has the secret session key before the end of the
             protocol. Proof can be provided by encrypting known data in the secret session key during
             the protocol echange [sic].” RFC 2408, Section 6.1. See citations and chart corresponding
             to this limitation in Exhibit K-04. As described above, a person of ordinary skill in the art
             would have found it obvious and trivial to combine the teachings of DTCP with RFC 2408.
             Improving the network communication and security concepts was a necessary and
             continuous process that often combined art such as this. In this regard, the Internet
             Engineering Task Force (IETF) originally defined the Internet Key Exchange in November
             1998 in a series of publications (Request for Comments--RFC) known as RFC 2407, RFC
             2408 and RFC 2409. See generally citations and chart corresponding to the 1.p limitation
             in this chart and in Exhibit K-04.

             For further example, as demonstrated in Exhibit K-06, Willey provides for sending data
             only after authenticating a second device. “During key agreement, in step 3, each device
             100 or 300 exchanges public keys by sending a message that includes its public key to the
             other device 100 or 300. The next step 4 includes the computation of the shared secret by
             both devices 100 and 300, so that as a result of the key agreement procedure, both devices
             100 and 300 have a shared secret value that is used to derive a symmetric key 36. The
             symmetric key 36 or antispoof variable or [sic] is computed in device 100, 300 to ensure
             that both devices 100, 300 have the same secret key. The antispoof variable 36 is based
             upon a one way function of the shared secret.” Willey 6:53–63. See citations and chart
             corresponding to this limitation in Exhibit K-06. As described above, a person of ordinary

                                                                                                          42
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 160 of 213




             skill in the art would have found it obvious and trivial to combine the teachings of DTCP
             with Willey. Both references are directed to improving network communication and
             protocols for protecting content distribution between devices. For example, Willey teaches
             systems and methods for authenticating devices, such as personal digital assistants (PDAs),
             cellular phones, and headsets, to allow them to share data while preventing unauthorized
             users from obtaining the data and also employs a public key in conjunction with a secret
             key for secure communications. Both references leveraged existing PKI systems and
             improved upon those systems. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches sending encryption key
             data. “In preferred embodiments, the system of the invention implements a symmetric
             content protection protocol including a challenge-response procedure. After a new key is
             supplied to the receiver (and the same new key should have been supplied to the
             transmitter) and before the receiver can use the new key, the challenge-response procedure
             is performed to allow the receiver to validate the transmitter by verifying that the
             transmitter has proper knowledge of the new key.” Lyle 8:31–39. See citations and chart
             corresponding to this limitation in Exhibit K-05. As described above, a person of ordinary
             skill in the art would have found it obvious and trivial to combine the teachings of DTCP
             with Lyle. Both are directed to methods for exchanging protected content. See generally
             citations and chart corresponding to the 1.p limitation in this chart and in Exhibit K-05.

             For further example, Roese discusses using the invention within a protected or encrypted
             environment that allows for communication of keys and/or common secrets. “The location
             information, and any additional information, may also be protected with a security feature.
             For example, the information may be encrypted with a temporary key associated only with
             the particular connection point to which the location client is connected.” Roese, 17:59-
             18:3. “In this example, system 100 performs the authentication and any re-authentication
             using an encryption key process. Specifically, an end user, that system 100 has
             authenticated by user and by location, is provided with an encryption key that is designed to
             work only on the port through which the key was supplied, and no other.” Roese, 26:17-62.
             As described above, a person of ordinary skill in the art would have found it obvious and

                                                                                                           43
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 161 of 213




                                         trivial to combine the teachings of DTCP with Roese; see citations and chart corresponding
                                         to this limitation in Exhibit K-12. Both are directed to methods for exchanging electronic
                                         data over a communications network and for analyzing certain signal information to
                                         determine certain information and characteristics about the device in the network. See
                                         generally Roese, 1:38-2:12. Further, Roese discusses at length using its teachings to
                                         improve existing network infrastructures and protocols. Roese, col. 28-31.

                                         To the extent these references do not expressly disclose this limitation, either alone or in
                                         combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                         skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                         would understand that this limitation was an obvious design choice. For example, such a
                                         modification would simply apply one of a finite number of well-known techniques in a
                                         predictable manner, to achieve well-known, predictable results.

[1.2.7] determine whether a time         To the extent DTCP does not expressly disclose this limitation, it renders it obvious in view
difference between providing the first   of the knowledge of one killed in the art at the time of the alleged invention. One of skill in
signal and receiving the second signal   the art would understand that this limitation was an obvious design choice. Such
is less than a predetermined time; and   modification would simply apply one of a finite number of well-known techniques in a
                                         predictable manner, to achieve well-known, predictable results.

                                         It also would have been obvious to one of skill in the art to combine DTCP with U.S. Patent
                                         No. 7,898,977 (“the ’977 patent”), filed on February 28, 2003, to provide a processor
                                         arranged to “determine whether a time difference between providing the first signal and
                                         receiving the second signal is less than a predetermined time.” See, e.g.:

                                                System 100 can employ a number of known triangulation techniques, including the
                                                use of signal strength, angle of arrival, and relative time delay approaches.
                                         ’977 patent at 8:52-54.

                                                In one approach to determining a location of a device using wireless transmission
                                                medium 119, system 100 determines the location of user device 104 b relative to
                                                typically multiple network devices (e.g., 120 a and 120 b) that receive transmitted
                                                signals from user device 104 b. System 100 uses signal characteristics, such as
                                                                                                                                        44
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 162 of 213




                    relative time delay or signal strength of the signal received at the different network
                    devices in combination with the known location of the wireless access points 120 a-
                    b.
             ’977 patent at 6:3-11.

                    The method can further include employing a function that relates values for signal
                    characteristics to respective physical locations. The signal characteristics can
                    include a time delay. The signal characteristics can include time delay, time-domain
                    reflectometry, signal attenuations, and/or round-trip delay.
             ’977 patent at 3:12-18.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Generating a round trip time based on two time calculations is a straightforward
             process that was well-known and well-practiced in the art.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See citations and chart corresponding to this limitation in Exhibit K-
             10. As described above, a person of ordinary skill in the art would have been motivated to
             combine DTCP and Schneier. Schneier teaches systems and methods for encrypting
             communications to allow for secure transmission of data, while preventing unauthorized
             users from obtaining the data. Schneier is a textbook designed for use in university courses
             in computer science, and teaches techniques that were well known in the art at the time of
             its publication and is intended to teach those of skill in the art how to understand and
             improve upon the related technology. A person of ordinary skill in the art would be
             familiar with the techniques taught by Schneier, and would understand that incorporating
             these techniques into DTCP would provide increased security and better, more secure
             transmission of data. See generally citations and chart corresponding to the 1.p limitation
             in this chart and in Exhibit K-10.

             For further example, as demonstrated in Exhibit K-06, Willey computes a round trip time
             based on signals sent from respective devices. “Upon reception of the response, the

                                                                                                             45
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 163 of 213




             authenticating device 200 determines the round trip time from the time the transmittal of
             the challenge and the time of the response. In step 46, the authenticating device 200 then
             multiplies this time by the speed of the signal used and divides it by two to determine the
             distance of device 1010 from device 200. A determination is made by device 200 as to
             whether the other device 1010 is within the maximum allowed distance, in step 48. If the
             other device 1010 is not within the maximum allowed distance then the authentication
             process is aborted and can be restarted. However, if the other device 1010 is determined to
             be within the maximum allowed distance, then the authenticating device 200 proceeds 14
             with the authentication process, in step 50.” Willey 15:33–46. See citations and chart
             corresponding to this limitation in Exhibit K-06. As described above, a person of ordinary
             skill in the art would have found it obvious and trivial to combine the teachings of DTCP
             with Willey. Both references are directed to improving network communication and
             protocols for protecting content distribution between devices. For example, Willey teaches
             systems and methods for authenticating devices, such as personal digital assistants (PDAs),
             cellular phones, and headsets, to allow them to share data while preventing unauthorized
             users from obtaining the data and also employs a public key in conjunction with a secret
             key for secure communications. Both references leveraged existing PKI systems and
             improved upon those systems. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches comparing and
             analyzing network signals that could have included computing a round trip time based on
             earlier sent signals. See citations and chart corresponding to this limitation in Exhibit K-05.
             As described above, a person of ordinary skill in the art would have found it obvious and
             trivial to combine the teachings of DTCP with Lyle. Both are directed to methods for
             exchanging protected content. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-05.

             To the extent these references do not expressly disclose this limitation, either alone or in
             combination, the limitation is obvious in view of the knowledge of a person of ordinary
             skill in the art at the time of the alleged invention. A person of ordinary skill in the art
             would understand that this limitation was an obvious design choice. For example, such a

                                                                                                            46
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 164 of 213




                                         modification would simply apply one of a finite number of well-known techniques in a
                                         predictable manner, to achieve well-known, predictable results.

[1.2.8] allow the protected content to   To the extent DTCP does not expressly disclose this limitation, it renders it obvious in view
be provided to the second device         of the knowledge of one killed in the art at the time of the alleged invention. One of skill in
when at least the second signal is       the art would understand that this limitation was an obvious design choice. Such
determined to be derived from the        modification would simply apply one of a finite number of well-known techniques in a
secret and the time difference is less   predictable manner, to achieve well-known, predictable results.
than the predetermined time.
                                         It also would have been obvious to one of skill in the art to combine DTCP with the ’977
                                         patent to provide a processor arranged to “allow the protected content to be provided to the
                                         second device when at least the second signal is determined to be derived from the secret
                                         and the time difference is less than the predetermined time.” See, e.g.:

                                                System 100 also restricts flow of data through infrastructure 101 based on location
                                                restrictions of that data. For example, the system 100 can restrict data from the
                                                accounting databases to stay within the accounting department offices (e.g., an area
                                                defined by certain coordinates). In one approach to implement such restrictions, the
                                                data has a tag that contains the location restrictions (e.g., permitted and/or
                                                prohibited locations). For example, the application generating the data and/or the
                                                server generating a data packet to transport the data over the network can add this
                                                tag while generating the data and/or packet. Devices and applications within system
                                                100 enforce those restrictions by not allowing the data to be routed to a device
                                                outside of the permitted location, by destroying the data if it is in a location outside
                                                of the permitted location, and/or denying access to (e.g., reading, opening) the data
                                                outside a permitted location.
                                         ’977 patent at 6:50-65.

                                                In general overview of the authentication process, a user device 104 connects to the
                                                network infrastructure 101, via a connection point 160. System 100 authenticates
                                                the device. System 100 receives the location of the device 104 from the device 104
                                                itself and/or from infrastructure 101. System 100 receives user credentials and
                                                authenticates the user. During this authentication, system 100 verifies the location of
                                                                                                                                       47
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 165 of 213




                    device 104 employing the techniques described herein. If the user is authenticated
                    and the location is both verified and authenticated for the requested network
                    resources, system 100 proceeds in allowing device 104 to access the requested
                    resources. System 100 can log each of these events for administrative use.

             ’977 patent at 22:39-51.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Comparing signals and checking signals against threshold or predefined levels was
             well-known in the art, as well as not allowing certain actions unless certain predetermined
             qualifications are met.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See citations and chart corresponding to this limitation in Exhibit K-
             10. As described above, a person of ordinary skill in the art would have been motivated to
             combine DTCP and Schneier. Schneier teaches systems and methods for encrypting
             communications to allow for secure transmission of data, while preventing unauthorized
             users from obtaining the data. Schneier is a textbook designed for use in university courses
             in computer science, and teaches techniques that were well known in the art at the time of
             its publication and is intended to teach those of skill in the art how to understand and
             improve upon the related technology. A person of ordinary skill in the art would be
             familiar with the techniques taught by Schneier, and would understand that incorporating
             these techniques into DTCP would provide increased security and better, more secure
             transmission of data. See generally citations and chart corresponding to the 1.p limitation
             in this chart and in Exhibit K-10.

             For further example, as demonstrated in Exhibit K-06, Willey uses the computed round trip
             time to allow or deny access to certain protected data or communications. “In step 42, the
             authenticating device 200 measures the time of the response from authenticated device
             1010. In the following step 44, the authenticating device 200 determines whether the
             response is a function of the portion of the challenge that was transmitted and the particular

                                                                                                              48
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 166 of 213




             piece of information in the authenticated device 1010. If the response meets these two
             requirements, the process proceeds to the next step 46, else authentication fails and can be
             restarted. This verification function may be performed with an antispoof variable 36 or, if
             public key cryptography is used, the authenticated device 1010’s public key.” Willey
             15:15–25. See citations and chart corresponding to this limitation in Exhibit K-06. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with Willey. Both references are directed to improving
             network communication and protocols for protecting content distribution between devices.
             For example, Willey teaches systems and methods for authenticating devices, such as
             personal digital assistants (PDAs), cellular phones, and headsets, to allow them to share
             data while preventing unauthorized users from obtaining the data and also employs a public
             key in conjunction with a secret key for secure communications. Both references leveraged
             existing PKI systems and improved upon those systems. See generally citations and chart
             corresponding to the 1.p limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches not allowing
             communication of data unless certain encryption protocols are met based upon a
             comparison of earlier received signals and information. “In preferred implementations of
             the described example of the challenge-response procedure, each of the messages
             transmitted between the transmitter and receiver contains a pseudo-random value than [sic]
             cannot be known or predicted by the other side unless the encryption and decryption
             operations work properly using a shared key (the new key) known to both the transmitter
             and receiver. The procedure thus provides proof that each side knows the correct shared
             key, and it also prevents “known plaintext” attacks by outside agents.” Lyle 47:1–10. See
             citations and chart corresponding to this limitation in Exhibit K-05. As described above, a
             person of ordinary skill in the art would have found it obvious and trivial to combine the
             teachings of DTCP with Lyle. Both are directed to methods for exchanging protected
             content. See generally citations and chart corresponding to the 1.p limitation in this chart
             and in Exhibit K-05.

             For further example, Roese discusses using network signals to confirm authenticity. See,
             e.g., 13:7-12; see citations and chart corresponding to this limitation in Exhibit K-12. As

                                                                                                            49
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 167 of 213




                                       described above, a person of ordinary skill in the art would have found it obvious and trivial
                                       to combine the teachings of DTCP with Roese. Both are directed to methods for
                                       exchanging electronic data over a communications network and for analyzing certain signal
                                       information to determine certain information and characteristics about the device in the
                                       network. See generally Roese, 1:38-2:12. Further, Roese discusses at length using its
                                       teachings to improve existing network infrastructures and protocols. Roese, col. 28-31.

                                       To the extent these references do not expressly disclose this limitation, either alone or in
                                       combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                       skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                       would understand that this limitation was an obvious design choice. For example, such a
                                       modification would simply apply one of a finite number of well-known techniques in a
                                       predictable manner, to achieve well-known, predictable results.



Claim 2                                DTCP: Exemplary Citations

[2] The first device of claim 1,       DTCP discloses the elements of claim 1 as set forth above, see supra.
wherein the first signal comprises a
random number.                         DTCP discloses “first signal comprises a random number.” See, e.g.:

                                              4.4.3.2 Elliptic Curve Diffie-Hellman (EC-DH)
                                              The following shared secret derivation algorithm is based on the ECSVDP-DH
                                              primitive defined in IEEE P1363/D3 (May 11, 1998).
                                              Input:
                                              • YV = the Diffie-Hellman first phase value generated by the other device (an
                                              elliptic curve point)
                                              • p, a, b, G, and r = the elliptic curve parameters associated with X-1
                                              Output:
                                              • XV = the Diffie-Hellman first phase value (an elliptic curve point) the x-coordinate
                                              of XKYV = the shared secret generated by this algorithm (must be kept secret from
                                              third parties)
                                                                                                                                    50
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 168 of 213




                   Algorithm:
                   Step 1. Generate a random integer, XK, in the range [1, r-1] using RNGF. A new
                   value for XK is generated for every shared secret and shall be unpredictable to an
                   adversary. Also, calculate the elliptic curve point, XV = XKG.
                   Step 2. Output XV.
                   Step 3. Calculate XKYV. Output the x-coordinate of XKYV as the secret shared.

             DTCP at 27.

                   During Full Authentication:
                   1. The sink device requests authentication by sending a random challenge and its
                   device certificate. This can be the result of the sink device attempting to access a
                   protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                   “Copy-one-generation”). The sink device may request authentication on a
                   speculative basis, before attempting to access a content stream. If a sink device
                   attempts speculative authentication, the request can be rejected by the source.

                   2. Device A then returns a random challenge and its device certificate. If the value
                   of the other device’s certificate type or format fields is reserved, the authentication
                   should be immediately aborted. After the random challenge and device certificate
                   exchange, each device verifies the integrity of the other device’s certificate using
                   EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                   certificate revocation list embedded in their system renewability messages (see
                   Chapter 7) to verify that the other device has not been revoked. If the other device
                   has not been revoked, each device calculates a EC-DH key exchange first-phase
                   value (See section 4.4.3.2).

                   3. The devices then exchange messages containing the EC-DH key exchange first-
                   phase value, the Renewability Message Version Number and Generation of the
                   system renewability message stored by the device, and a message signature
                   containing the other device’s random challenge concatenated to the preceding
                   components. The devices verify the signed messages received by checking the

                                                                                                             51
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 169 of 213




                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Transmitting randomly generated bit-words was common and well-known in the art.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit

                                                                                                              52
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 170 of 213




             K-10.

             For further example, as demonstrated in Exhibit K-03, Sims III teaches encrypting
             information using a random generated word. “Additionally, the content key may be further
             protected, if desired. For example, information unique to the destination device, such as a
             random number generated by the destination device, any be compounded with the content
             key, such as by as a mathematical operation, e.g. exclusive OR (XOR) function.
             Accordingly, even where multiple destination devices share the same public/secret key set,
             recording of the conversation will not result in the useful download of the content to a
             second device.” Sims III at 17:37-54. See citations and chart corresponding to this
             limitation in Exhibit K-03. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with Sims III. Sims III
             teaches systems and methods for authenticating devices to allow the devices to share data,
             such as audio data, while preventing unauthorized users from obtaining the data and was
             designed to work in existing public key infrastructure (PKI) schemes (also called public key
             cryptography), in which each device has a public key that can be used to encrypt data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-03.

             For further example, as demonstrated in Exhibit K-04, RFC 2408 explains that the use of
             randomly generated words was already well known in the art. “An example of key
             transport is the use of the RSA algorithm to encrypt a randomly generated session key (for
             encrypting subsequent communications) with the recipient's public key.” RFC 2408,
             Section 1.6.1. See citations and chart corresponding to this limitation in Exhibit K-04. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with RFC 2408. Improving the network communication
             and security concepts was a necessary and continuous process that often combined art such
             as this. In this regard, the Internet Engineering Task Force (IETF) originally defined the
             Internet Key Exchange in November 1998 in a series of publications (Request for
             Comments--RFC) known as RFC 2407, RFC 2408 and RFC 2409. See generally citations
             and chart corresponding to the 1.p limitation in this chart and in Exhibit K-04.


                                                                                                          53
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 171 of 213




             For further example, as demonstrated in Exhibit K-06, Willey provides for sending data
             only after authenticating a second device based on a random generated bit word. “In FIG.
             11, the response is a single bit and is the output of an exclusive or (XOR) function whose
             inputs are the just received bit of the random number and a bit of the device’s antispoof
             variable 36 (which may be one based upon its own address). For example, the first response
             bit is formed by taking the XOR of the received most significant bit of the random number
             and the most significant bit of the antispoof variable 36; subsequent response bits are
             formed by taking the XOR of the received bit of the random number and subsequently less
             significant bits.” Willey 13:62–14:4. See citations and chart corresponding to this
             limitation in Exhibit K-06. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with Willey. Both
             references are directed to improving network communication and protocols for protecting
             content distribution between devices. For example, Willey teaches systems and methods
             for authenticating devices, such as personal digital assistants (PDAs), cellular phones, and
             headsets, to allow them to share data while preventing unauthorized users from obtaining
             the data and also employs a public key in conjunction with a secret key for secure
             communications. Both references leveraged existing PKI systems and improved upon
             those systems. See generally citations and chart corresponding to the 1.p limitation in this
             chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches sending encryption key
             data. “To initiate the first part of an authentication exchange between the transmitter and
             receiver, the transmitter asserts its key selection vector known as “AKSV”), and a pseudo-
             randomly generated session value (“An”) to the receiver. In response the receiver sends its
             key selection vector (known as “BKSV”) and a repeater bit (indicating whether the receiver
             is a repeater) to the transmitter, and the receiver also implements a predetermined algorithm
             using “AKSV” and the receiver’s array of forty private keys to calculate a secret value
             (“Km”).” Lyle 3:31–54. “In preferred implementations of the described example of the
             challenge-response procedure, each of the messages transmitted between the transmitter
             and receiver contains a pseudo-random value than [sic] cannot be known or predicted by
             the other side unless the encryption and decryption operations work properly using a shared
             key (the new key) known to both the transmitter and receiver. The procedure thus provides

                                                                                                         54
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 172 of 213




                                         proof that each side knows the correct shared key, and it also prevents “known plaintext”
                                         attacks by outside agents.” Lyle 47:1–10. See citations and chart corresponding to this
                                         limitation in Exhibit K-05. As described above, a person of ordinary skill in the art would
                                         have found it obvious and trivial to combine the teachings of DTCP with Lyle. Both are
                                         directed to methods for exchanging protected content. See generally citations and chart
                                         corresponding to the 1.p limitation in this chart and in Exhibit K-05.

                                         To the extent these references do not expressly disclose this limitation, either alone or in
                                         combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                         skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                         would understand that this limitation was an obvious design choice. For example, such a
                                         modification would simply apply one of a finite number of well-known techniques in a
                                         predictable manner, to achieve well-known, predictable results.




Claim 3                                  DTCP: Exemplary Citations

[3] The first device of claim 1,         DTCP discloses the elements of claim 1 as set forth above, see supra.
wherein the second signal is formed
by modifying the first signal based on   To the extent DTCP does not expressly disclose this limitation, it renders it obvious in view
the secret, wherein the modification     of the knowledge of one killed in the art at the time of the alleged invention. One of skill in
comprises performing an XOR              the art would understand that this limitation was an obvious design choice. Such
operation on the first signal.           modification would simply apply one of a finite number of well-known techniques in a
                                         predictable manner, to achieve well-known, predictable results.

                                         It also would have been obvious to one of skill in the art to combine DTCP with U.S. Patent
                                         No. 7,516,325 (“the ’325 patent”), filed April 8, 2002, to provide “the second signal is
                                         formed by modifying the first signal based on the secret, wherein the modification
                                         comprises performing an XOR operation on the first signal.” See, e.g.:
                                                                                                                                   55
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 173 of 213




                   Returning to FIG. 11, in order to overcome the man-in-the-middle attack, both
                   devices 200, 1010 perform a key agreement, and then each device 200, 1010
                   computes two separate antispoof variables 36 based on the shared secret (one for
                   itself and one for the other device). The devices 200, 1010 then authenticate each
                   other based upon distance from one another. A secure method to determine the
                   distance from one device 200 to the other device 1010 follows and is used for the
                   authentication based upon distance. A device 200 securely determines the distance
                   to the other device 1010 using a challenge. In FIG. 11, the challenge is a random
                   number with the same number of bits as the antispoof variable 36; the random
                   number acts as a challenge of the authenticated device 1010. The authenticating
                   device 200 transmits the challenge to the authenticated device 1010 in multiple
                   portions. As an example, the random number is transmitted one bit at a time,
                   starting with the most significant bit and continuing with successively less
                   significant bits. The authenticated device 1010 transmits a response to each portion
                   of the challenge after receipt of the portion of the challenge. The authenticated
                   device 1010 generates the response by inputting the received portion of the
                   challenge and a particular piece of information into a function whose output is the
                   response.

                   It is important that the function generates a response that varies both depending
                   upon the received portion of the challenge and also depending upon the particular
                   piece of information. The response is preferably short and equal in length to the
                   received portion of the challenge. The particular piece of information may be an
                   antispoof variable 36 or, if public key cryptography is used, the authenticated device
                   1010's private key. If public key cryptography is used, it is substantially difficult for
                   an attacker to determine the private key based on the output of the function. In FIG.
                   11, the response is a single bit and is the output of an exclusive or (XOR) function
                   whose inputs are the just received bit of the random number and a bit of the device's
                   antispoof variable 36 (which may be one based upon its own address). For example,
                   the first response bit is formed by taking the XOR of the received most significant
                   bit of the random number and the most significant bit of the antispoof variable 36;
                   subsequent response bits are formed by taking the XOR of the received bit of the
                                                                                                             56
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 174 of 213




                    random number and subsequently less significant bits.

                    Generally, the time between the reception of the portion of the challenge by the
                    authenticated device 1010 and the transmission of the response is related to the
                    amount of time it takes for the transmitted signal to travel a distance twice the
                    tolerable error in measurement. For example, suppose that the authenticating device
                    200 wishes that the authenticated device 1010 to be no more than one foot away,
                    then the authenticating device 200 permits one half foot of error for processing time,
                    however. In a case where RF is used to transmit the portion of the challenge and the
                    response, one nanosecond of processing time is allowed for a half of a foot of error
                    because the speed of light is about one foot per nanosecond. In a case where audio is
                    used to transmit the random bit and the response, one millisecond of processing
                    time is allowed for a half of a foot of error because the speed of sound is about one
                    foot per millisecond. The authenticated device 1010 is configured to return a
                    response within this amount of processing time, since longer processing times
                    would give an attacker an opportunity to appear to be closer. Accordingly, in FIG.
                    11, the shared secret and antispoof variable 36 are precomputed and the only
                    computation required by the authenticated device 1010 is an XOR of a single bit
                    which, according to current technology, can easily be performed within an amount
                    of time that would correspond to an acceptably short error distance devoted to
                    processing time for either RF or audio signal transmission.
             ’325 patent at 13:29-14:30.

                    In FIG. 11, the response is a single bit and is the output of an exclusive or (XOR)
                    function whose inputs are the just received bit of the random number and a bit of the
                    device's antispoof variable 36 (which may be one based upon its own address).
             ’325 patent at 15:28-32.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Using XOR operations was extremely common and well-known in the art.

             For example, this element would have been obvious to a person of ordinary skill in the art

                                                                                                          57
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 175 of 213




             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, as demonstrated in Exhibit K-03, Sims III teaches encrypting
             information using a random generated word. “Additionally, the content key may be further
             protected, if desired. For example, information unique to the destination device, such as a
             random number generated by the destination device, any be compounded with the content
             key, such as by as a mathematical operation, e.g. exclusive OR (XOR) function.
             Accordingly, even where multiple destination devices share the same public/secret key set,
             recording of the conversation will not result in the useful download of the content to a
             second device.” Sims III at 17:37-54. See citations and chart corresponding to this
             limitation in Exhibit K-03. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with Sims III. Sims III
             teaches systems and methods for authenticating devices to allow the devices to share data,
             such as audio data, while preventing unauthorized users from obtaining the data and was
             designed to work in existing public key infrastructure (PKI) schemes (also called public key
             cryptography), in which each device has a public key that can be used to encrypt data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-03.


                                                                                                              58
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 176 of 213




             For further example, as demonstrated in Exhibit K-04, RFC 2408 explains that the use of
             randomly generated words was already well known in the art. “An example of key
             transport is the use of the RSA algorithm to encrypt a randomly generated session key (for
             encrypting subsequent communications) with the recipient's public key.” RFC 2408,
             Section 1.6.1. See citations and chart corresponding to this limitation in Exhibit K-04. As
             described above, a person of ordinary skill in the art would have found it obvious and trivial
             to combine the teachings of DTCP with RFC 2408. Improving the network communication
             and security concepts was a necessary and continuous process that often combined art such
             as this. In this regard, the Internet Engineering Task Force (IETF) originally defined the
             Internet Key Exchange in November 1998 in a series of publications (Request for
             Comments--RFC) known as RFC 2407, RFC 2408 and RFC 2409. See generally citations
             and chart corresponding to the 1.p limitation in this chart and in Exhibit K-04.

             For further example, as demonstrated in Exhibit K-06, Willey provides for sending data
             only after authenticating a second device based on a random generated bit word. “In FIG.
             11, the response is a single bit and is the output of an exclusive or (XOR) function whose
             inputs are the just received bit of the random number and a bit of the device’s antispoof
             variable 36 (which may be one based upon its own address). For example, the first response
             bit is formed by taking the XOR of the received most significant bit of the random number
             and the most significant bit of the antispoof variable 36; subsequent response bits are
             formed by taking the XOR of the received bit of the random number and subsequently less
             significant bits.” Willey 13:62–14:4. See citations and chart corresponding to this
             limitation in Exhibit K-06. As described above, a person of ordinary skill in the art would
             have found it obvious and trivial to combine the teachings of DTCP with Willey. Both
             references are directed to improving network communication and protocols for protecting
             content distribution between devices. For example, Willey teaches systems and methods
             for authenticating devices, such as personal digital assistants (PDAs), cellular phones, and
             headsets, to allow them to share data while preventing unauthorized users from obtaining
             the data and also employs a public key in conjunction with a secret key for secure
             communications. Both references leveraged existing PKI systems and improved upon
             those systems. See generally citations and chart corresponding to the 1.p limitation in this
             chart and in Exhibit K-06.

                                                                                                          59
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 177 of 213




                                        For further example, as demonstrated in Exhibit K-05, Lyle teaches sending encryption key
                                        data. “To initiate the first part of an authentication exchange between the transmitter and
                                        receiver, the transmitter asserts its key selection vector known as “AKSV”), and a pseudo-
                                        randomly generated session value (“An”) to the receiver. In response the receiver sends its
                                        key selection vector (known as “BKSV”) and a repeater bit (indicating whether the receiver
                                        is a repeater) to the transmitter, and the receiver also implements a predetermined algorithm
                                        using “AKSV” and the receiver’s array of forty private keys to calculate a secret value
                                        (“Km”).” Lyle 3:31–54. “In preferred implementations of the described example of the
                                        challenge-response procedure, each of the messages transmitted between the transmitter
                                        and receiver contains a pseudo-random value than [sic] cannot be known or predicted by
                                        the other side unless the encryption and decryption operations work properly using a shared
                                        key (the new key) known to both the transmitter and receiver. The procedure thus provides
                                        proof that each side knows the correct shared key, and it also prevents “known plaintext”
                                        attacks by outside agents.” Lyle 47:1–10. See citations and chart corresponding to this
                                        limitation in Exhibit K-05. As described above, a person of ordinary skill in the art would
                                        have found it obvious and trivial to combine the teachings of DTCP with Lyle. Both are
                                        directed to methods for exchanging protected content. See generally citations and chart
                                        corresponding to the 1.p limitation in this chart and in Exhibit K-05.

                                        To the extent these references do not expressly disclose this limitation, either alone or in
                                        combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                        skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                        would understand that this limitation was an obvious design choice. For example, such a
                                        modification would simply apply one of a finite number of well-known techniques in a
                                        predictable manner, to achieve well-known, predictable results.



Claim 4                                 DTCP: Exemplary Citations

[4] The first device of claim 1,        DTCP discloses the elements of claim 1 as set forth above, see supra.
wherein the processor is further
arranged to provide the secret to the   DTCP discloses “the processor is further arranged to provide the secret to the second
                                                                                                                                       60
                 Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 178 of 213




second device.                device.” See, e.g.:

                                     During Full Authentication:
                                     1. The sink device requests authentication by sending a random challenge and its
                                     device certificate. This can be the result of the sink device attempting to access a
                                     protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                                     “Copy-one-generation”). The sink device may request authentication on a
                                     speculative basis, before attempting to access a content stream. If a sink device
                                     attempts speculative authentication, the request can be rejected by the source.

                                     2. Device A then returns a random challenge and its device certificate. If the value
                                     of the other device’s certificate type or format fields is reserved, the authentication
                                     should be immediately aborted. After the random challenge and device certificate
                                     exchange, each device verifies the integrity of the other device’s certificate using
                                     EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                                     certificate revocation list embedded in their system renewability messages (see
                                     Chapter 7) to verify that the other device has not been revoked. If the other device
                                     has not been revoked, each device calculates a EC-DH key exchange first-phase
                                     value (See section 4.4.3.2).

                                     3. The devices then exchange messages containing the EC-DH key exchange first-
                                     phase value, the Renewability Message Version Number and Generation of the
                                     system renewability message stored by the device, and a message signature
                                     containing the other device’s random challenge concatenated to the preceding
                                     components. The devices verify the signed messages received by checking the
                                     message signature using EC-DSA with the other device’s public key. This verifies
                                     that the message has not been tampered with. If the signature cannot be verified, the
                                     device refuses to continue. In addition, by comparing the exchanged version
                                     numbers, devices can at a later time invoke the system renewability mechanisms
                                     (See Section 7.2 for the details of this procedure).

                                     Each device calculates an authentication key by completing the EC-DH key

                                                                                                                               61
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 179 of 213




                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Transmitting “common secret” or encrypted data and keys was well known.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, as demonstrated in Exhibit K-06, Willey explains how devices can
             both hold commonly held data or keys and use this information to generate network
             communications and signals. “In another aspect of the invention, the invention provides a
             method for establishing a key between a first device and a second device, and includes the
             step of establishing a shared secret in the first device and in the second device.” Willey

                                                                                                              62
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 180 of 213




             4:42–46. “The symmetric key 36 or antispoof variable or [sic] is computed in device 100,
             300 to ensure that both devices 100, 300 have the same secret key. The antispoof variable
             36 is based upon a one way function of the shared secret.” Willey 6:53–63. See citations
             and chart corresponding to this limitation in Exhibit K-06. As described above, a person of
             ordinary skill in the art would have found it obvious and trivial to combine the teachings of
             DTCP with Willey. Both references are directed to improving network communication and
             protocols for protecting content distribution between devices. For example, Willey teaches
             systems and methods for authenticating devices, such as personal digital assistants (PDAs),
             cellular phones, and headsets, to allow them to share data while preventing unauthorized
             users from obtaining the data and also employs a public key in conjunction with a secret
             key for secure communications. Both references leveraged existing PKI systems and
             improved upon those systems. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches sending encryption key
             data. Lyle 3:31–54; Lyle 8:31–39. See citations and chart corresponding to this limitation
             in Exhibit K-05. As described above, a person of ordinary skill in the art would have found
             it obvious and trivial to combine the teachings of DTCP with Lyle. Both are directed to
             methods for exchanging protected content. See generally citations and chart corresponding
             to the 1.p limitation in this chart and in Exhibit K-05.

             For further example, Roese discusses using the invention within a protected or encrypted
             environment that allows for communication of keys and/or common secrets. “The location
             information, and any additional information, may also be protected with a security feature.
             For example, the information may be encrypted with a temporary key associated only with
             the particular connection point to which the location client is connected.” Roese, 17:59-
             18:3. “In this example, system 100 performs the authentication and any re-authentication
             using an encryption key process. Specifically, an end user, that system 100 has
             authenticated by user and by location, is provided with an encryption key that is designed to
             work only on the port through which the key was supplied, and no other.” Roese, 26:17-
             62; see citations and chart corresponding to this limitation in Exhibit K-12. As described
             above, a person of ordinary skill in the art would have found it obvious and trivial to

                                                                                                             63
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 181 of 213




                                          combine the teachings of DTCP with Roese. Both are directed to methods for exchanging
                                          electronic data over a communications network and for analyzing certain signal information
                                          to determine certain information and characteristics about the device in the network. See
                                          generally Roese, 1:38-2:12. Further, Roese discusses at length using its teachings to
                                          improve existing network infrastructures and protocols. Roese, col. 28-31.

                                          To the extent these references do not expressly disclose this limitation, either alone or in
                                          combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                          skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                          would understand that this limitation was an obvious design choice. For example, such a
                                          modification would simply apply one of a finite number of well-known techniques in a
                                          predictable manner, to achieve well-known, predictable results.




Claim 6                                   DTCP: Exemplary Citations

[6] The first device of claim 4,          DTCP discloses the elements of claim 4 as set forth above, see supra.
wherein the processor arranged to
provide the secret to the second          To the extent DTCP does not expressly disclose this limitation, it renders it obvious in view
device comprises the processor            of the knowledge of one killed in the art at the time of the alleged invention. One of skill in
arranged to provide the secret to the     the art would understand that this limitation was an obvious design choice. Such
second device via encryption by a         modification would simply apply one of a finite number of well-known techniques in a
public key of a private/public key-pair   predictable manner, to achieve well-known, predictable results.
of the second device, if the second
device is compliant, said secret          It also would have been obvious to one of skill in the art to combine DTCP with U.S. Patent
comprising a random number.               No. 6,550,011 (“the ’011 patent”), filed October 7, 1999, to provide “the processor
                                          arranged to provide the secret to the second device comprises the processor arranged to
                                          provide the secret to the second device via encryption by a public key of a private/public
                                          key-pair of the second device, if the second device is compliant, said secret comprising a
                                          random number.” See, e.g.:

                                                                                                                                         64
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 182 of 213




                    Thereafter, whenever a device presents its certificate, the content provider may be
                    assured that when the certificate is decrypted using the certificate authority's public
                    key, and a content key is encrypted with the resulting device public key, that only a
                    device meeting the desired level of operational standards will be able to utilize the
                    content.

             ’011 patent at5:53-59.

                    The preferred embodiment of the present invention utilizes both public and private
                    key cryptography. For example, public key cryptography is utilized to distribute
                    keys allowing for subsequent encrypted communications, such as the transfer of an
                    encrypted content key through an unsecure communication channel. Accordingly, a
                    public key may be provided from one compliant device, such as a playback device,
                    to another compliant device, such as a storage device, through an unsecure
                    communication channel to enable the other compliant device to encrypt a secret
                    content key, and possibly other data associated with the particular content, and
                    transfer this encrypted key back through the channel to the other device. Thereafter,
                    content protected, and presumably also communicated between the devices through
                    the unsecure communication channel, using encryption with this secret key may be
                    decrypted for use by the receiving device.

             ’011 patent at 10:43-59.

                    In order to accommodate secure exchanges through unsecure communication
                    channels as described above, the preferred embodiment compliant information use
                    device includes a preselected device secret key. This key is preferably not readable
                    by any element external to the information use device and, therefore, is preferably
                    stored in the above described secure area. Also to accommodate secure exchanges
                    through unsecure communication channels, the preferred embodiment compliant
                    information use device includes a device public key corresponding to the device
                    secret key. However, as this key is a public key, it is preferably directly readable or
                    other wise available to elements external to the information use device and,

                                                                                                              65
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 183 of 213




                    therefore, is stored outside the above described secure area, such as within storage
                    area 117.

             ’011 patent at 11:65-12:12.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Using public/private key and public key management protocols to transmit and receive
             encrypted data was well known.

             For further example, Crosby teaches this element. See, e.g., Crosby, 1–4, 7–9. As described
             above, a person of ordinary skill in the art would have found it obvious and trivial to
             combine the teachings of DTCP with Crosby as both references were directed to improving
             methods for authenticating devices to allow the devices to share data, such as audio data,
             while preventing unauthorized users from obtaining the data.

             For further example, this element would have been obvious to a person of ordinary skill in
             the art in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10,
             Schneier teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, ISO-11770-3 teaches this element. See, e.g., ISO-11770-3 1–3, 12–20,

                                                                                                              66
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 184 of 213




             22–23. As described above, a person of ordinary skill in the art would have found it
             obvious and trivial to combine the teachings of DTCP with ISO-11770-3 as both references
             were directed to improving methods for authenticating devices to allow the devices to share
             data, such as audio data, while preventing unauthorized users from obtaining the data.

             For further example, as demonstrated in Exhibit K-03, Sims III teaches encrypting
             information using a public key of a private/public key pair. “The preferred embodiment of
             the present invention utilizes both public and private key cryptography. For example, public
             key cryptography is utilized to distribute keys allowing for subsequent encrypted
             communications, such as the transfer of an encrypted content key through an unsecure
             communication channel. .” Sims III at 10:43-11:4. See citations and chart corresponding to
             this limitation in Exhibit K-03. As described above, a person of ordinary skill in the art
             would have found it obvious and trivial to combine the teachings of DTCP with Sims III.
             Sims III teaches systems and methods for authenticating devices to allow the devices to
             share data, such as audio data, while preventing unauthorized users from obtaining the data
             and was designed to work in existing public key infrastructure (PKI) schemes (also called
             public key cryptography), in which each device has a public key that can be used to encrypt
             data. See generally citations and chart corresponding to the 1.p limitation in this chart and
             in Exhibit K-03.

             For further example, as demonstrated in Exhibit K-04, RFC 2408 explains that the use of
             public keys to encrypt data was well known. “Key Exchange Authentication: Key
             exchanges may be authenticated during the protocol or after protocol completion.
             Authentication of the key exchange during the protocol is provided when each party
             provides proof it has the secret session key before the end of the protocol. Proof can be
             provided by encrypting known data in the secret session key during the protocol echange
             [sic].” RFC 2408, Section 1.6.1. See citations and chart corresponding to this limitation in
             Exhibit K-04. As described above, a person of ordinary skill in the art would have found it
             obvious and trivial to combine the teachings of DTCP with RFC 2408. Improving the
             network communication and security concepts was a necessary and continuous process that
             often combined art such as this. In this regard, the Internet Engineering Task Force (IETF)
             originally defined the Internet Key Exchange in November 1998 in a series of publications

                                                                                                            67
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 185 of 213




             (Request for Comments--RFC) known as RFC 2407, RFC 2408 and RFC 2409. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-04.

             For further example, as demonstrated in Exhibit K-06, Willey provides for sending data
             only after authenticating a second device based on a public key encryption protocol.
             “During key agreement, in step 3, each device 100 or 300 exchanges public keys by
             sending a message that includes its public key to the other device 100 or 300. The next step
             4 includes the computation of the shared secret by both devices 100 and 300, so that as a
             result of the key agreement procedure, both devices 100 and 300 have a shared secret value
             that is used to derive a symmetric key 36. The symmetric key 36 or antispoof variable or
             [sic] is computed in device 100, 300 to ensure that both devices 100, 300 have the same
             secret key. The antispoof variable 36 is based upon a one way function of the shared
             secret.” Willey 6:53–63. See citations and chart corresponding to this limitation in Exhibit
             K-06. As described above, a person of ordinary skill in the art would have found it obvious
             and trivial to combine the teachings of DTCP with Willey. Both references are directed to
             improving network communication and protocols for protecting content distribution
             between devices. For example, Willey teaches systems and methods for authenticating
             devices, such as personal digital assistants (PDAs), cellular phones, and headsets, to allow
             them to share data while preventing unauthorized users from obtaining the data and also
             employs a public key in conjunction with a secret key for secure communications. Both
             references leveraged existing PKI systems and improved upon those systems. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches sending encryption key
             data. “In preferred embodiments, the system of the invention implements a symmetric
             content protection protocol including a challenge-response procedure. After a new key is
             supplied to the receiver (and the same new key should have been supplied to the
             transmitter) and before the receiver can use the new key, the challenge-response procedure
             is performed to allow the receiver to validate the transmitter by verifying that the
             transmitter has proper knowledge of the new key.” Lyle 8:31–39. See citations and chart

                                                                                                              68
          Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 186 of 213




                       corresponding to this limitation in Exhibit K-05. As described above, a person of ordinary
                       skill in the art would have found it obvious and trivial to combine the teachings of DTCP
                       with Lyle. Both are directed to methods for exchanging protected content. See generally
                       citations and chart corresponding to the 1.p limitation in this chart and in Exhibit K-05.

                       For further example, Roese discusses using the invention within a protected or encrypted
                       environment that allows for communication of keys and/or common secrets. “The location
                       information, and any additional information, may also be protected with a security feature.
                       For example, the information may be encrypted with a temporary key associated only with
                       the particular connection point to which the location client is connected.” Roese, 17:59-
                       18:3. “In this example, system 100 performs the authentication and any re-authentication
                       using an encryption key process. Specifically, an end user, that system 100 has
                       authenticated by user and by location, is provided with an encryption key that is designed to
                       work only on the port through which the key was supplied, and no other.” Roese, 26:17-
                       62; see citations and chart corresponding to this limitation in Exhibit K-12. As described
                       above, a person of ordinary skill in the art would have found it obvious and trivial to
                       combine the teachings of DTCP with Roese. Both are directed to methods for exchanging
                       electronic data over a communications network and for analyzing certain signal information
                       to determine certain information and characteristics about the device in the network. See
                       generally Roese, 1:38-2:12. Further, Roese discusses at length using its teachings to
                       improve existing network infrastructures and protocols. Roese, col. 28-31.

                       To the extent these references do not expressly disclose this limitation, either alone or in
                       combination, the limitation is obvious in view of the knowledge of a person of ordinary
                       skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                       would understand that this limitation was an obvious design choice. For example, such a
                       modification would simply apply one of a finite number of well-known techniques in a
                       predictable manner, to achieve well-known, predictable results.



Claim 9                DTCP: Exemplary Citations

                                                                                                                      69
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 187 of 213




[9.p] The first device of claim 1,       DTCP discloses the elements of claim 1 as set forth above, see supra.
wherein the processor arranged to
determine whether the second signal      DTCP discloses that “the processor arranged to determine whether the second signal is
is derived from the secret is arranged   derived from the secret is arranged to” perform the steps recited in claim 9. See discussion
to:                                      and citations accompanying claims 9.1, 9.2, and 9.3, infra.

[9.1] modify the first signal according DTCP discloses that the processor is arranged to “modify the first signal according to the
to the secret;                          secret.” See, e.g.:

                                                During Full Authentication:
                                                1. The sink device requests authentication by sending a random challenge and its
                                                device certificate. This can be the result of the sink device attempting to access a
                                                protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                                                “Copy-one-generation”). The sink device may request authentication on a
                                                speculative basis, before attempting to access a content stream. If a sink device
                                                attempts speculative authentication, the request can be rejected by the source.

                                                2. Device A then returns a random challenge and its device certificate. If the value
                                                of the other device’s certificate type or format fields is reserved, the authentication
                                                should be immediately aborted. After the random challenge and device certificate
                                                exchange, each device verifies the integrity of the other device’s certificate using
                                                EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                                                certificate revocation list embedded in their system renewability messages (see
                                                Chapter 7) to verify that the other device has not been revoked. If the other device
                                                has not been revoked, each device calculates a EC-DH key exchange first-phase
                                                value (See section 4.4.3.2).

                                                3. The devices then exchange messages containing the EC-DH key exchange first-
                                                phase value, the Renewability Message Version Number and Generation of the
                                                system renewability message stored by the device, and a message signature
                                                containing the other device’s random challenge concatenated to the preceding
                                                components. The devices verify the signed messages received by checking the
                                                                                                                                          70
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 188 of 213




                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Comparing signals to identify information, such as authenticity, was well known in the
             art.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See

                                                                                                            71
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 189 of 213




             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, as demonstrated in Exhibit K-06, Willey teaches how to compare
             signals to verify the authenticity of other network devices and communications. how
             devices can both hold commonly held data or keys and use this information to generate
             network communications and signals. “During key agreement, in step 3, each device 100
             or 300 exchanges public keys by sending a message that includes its public key to the other
             device 100 or 300. The next step 4 includes the computation of the shared secret by both
             devices 100 and 300, so that as a result of the key agreement procedure, both devices 100
             and 300 have a shared secret value that is used to derive a symmetric key 36. The
             symmetric key 36 or antispoof variable or [sic] is computed in device 100, 300 to ensure
             that both devices 100, 300 have the same secret key. The antispoof variable 36 is based
             upon a one way function of the shared secret.” Willey 6:53–63. See citations and chart
             corresponding to this limitation in Exhibit K-06. As described above, a person of ordinary
             skill in the art would have found it obvious and trivial to combine the teachings of DTCP
             with Willey. Both references are directed to improving network communication and
             protocols for protecting content distribution between devices. For example, Willey teaches
             systems and methods for authenticating devices, such as personal digital assistants (PDAs),
             cellular phones, and headsets, to allow them to share data while preventing unauthorized
             users from obtaining the data and also employs a public key in conjunction with a secret
             key for secure communications. Both references leveraged existing PKI systems and
             improved upon those systems. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches verifying authenticity
             through a third-agent by comparing and analyzing network signals. “More generally, an
             external agent is employed in such a system including a TMDS-like link in accordance with
             the invention to perform at least one encryption, decryption, or authentication function,”
             Lyle 7:58–8:14. See citations and chart corresponding to this limitation in Exhibit K-05.
             As described above, a person of ordinary skill in the art would have found it obvious and
             trivial to combine the teachings of DTCP with Lyle. Both are directed to methods for

                                                                                                              72
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 190 of 213




                                     exchanging protected content. See generally citations and chart corresponding to the 1.p
                                     limitation in this chart and in Exhibit K-05.

                                     For further example, Roese discusses using network signals to confirm authenticity as well
                                     as comparing signals to determine certain information. “The location information, and any
                                     additional information, may also be protected with a security feature. For example, the
                                     information may be encrypted with a temporary key associated only with the particular
                                     connection point to which the location client is connected.” Roese, 17:59-18:3. “In this
                                     example, system 100 performs the authentication and any re-authentication using an
                                     encryption key process. Specifically, an end user, that system 100 has authenticated by user
                                     and by location, is provided with an encryption key that is designed to work only on the
                                     port through which the key was supplied, and no other.” Roese, 26:17-62. “In addition, the
                                     use of multiple access points (e.g., signals from user device 104 b received at 120 a
                                     compared with signals received at 120 b) may improve relative location accuracy in a type
                                     of triangulation or averaging of signal strength indicators.” Roese, 9:12-50; see citations
                                     and chart corresponding to this limitation in Exhibit K-12. As described above, a person of
                                     ordinary skill in the art would have found it obvious and trivial to combine the teachings of
                                     DTCP with Roese. Both are directed to methods for exchanging electronic data over a
                                     communications network and for analyzing certain signal information to determine certain
                                     information and characteristics about the device in the network. See generally Roese, 1:38-
                                     2:12. Further, Roese discusses at length using its teachings to improve existing network
                                     infrastructures and protocols. Roese, col. 28-31.

                                     To the extent these references do not expressly disclose this limitation, either alone or in
                                     combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                     skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                     would understand that this limitation was an obvious design choice. For example, such a
                                     modification would simply apply one of a finite number of well-known techniques in a
                                     predictable manner, to achieve well-known, predictable results.

[9.2] compare the modified first     DTCP discloses that the processor is arranged to “compare the modified first signal with
signal with the second signal; and   the second signal.” See, e.g.:

                                                                                                                                    73
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 191 of 213




                   During Full Authentication:
                   1. The sink device requests authentication by sending a random challenge and its
                   device certificate. This can be the result of the sink device attempting to access a
                   protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                   “Copy-one-generation”). The sink device may request authentication on a
                   speculative basis, before attempting to access a content stream. If a sink device
                   attempts speculative authentication, the request can be rejected by the source.

                   2. Device A then returns a random challenge and its device certificate. If the value
                   of the other device’s certificate type or format fields is reserved, the authentication
                   should be immediately aborted. After the random challenge and device certificate
                   exchange, each device verifies the integrity of the other device’s certificate using
                   EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                   certificate revocation list embedded in their system renewability messages (see
                   Chapter 7) to verify that the other device has not been revoked. If the other device
                   has not been revoked, each device calculates a EC-DH key exchange first-phase
                   value (See section 4.4.3.2).

                   3. The devices then exchange messages containing the EC-DH key exchange first-
                   phase value, the Renewability Message Version Number and Generation of the
                   system renewability message stored by the device, and a message signature
                   containing the other device’s random challenge concatenated to the preceding
                   components. The devices verify the signed messages received by checking the
                   message signature using EC-DSA with the other device’s public key. This verifies
                   that the message has not been tampered with. If the signature cannot be verified, the
                   device refuses to continue. In addition, by comparing the exchanged version
                   numbers, devices can at a later time invoke the system renewability mechanisms
                   (See Section 7.2 for the details of this procedure).

                   Each device calculates an authentication key by completing the EC-DH key
                   exchange.


                                                                                                             74
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 192 of 213




                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Comparing signals to identify information, such as authenticity, was well known in the
             art.


             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, as demonstrated in Exhibit K-06, Willey teaches how to compare
             signals to verify the authenticity of other network devices and communications. how
             devices can both hold commonly held data or keys and use this information to generate
             network communications and signals. “During key agreement, in step 3, each device 100
             or 300 exchanges public keys by sending a message that includes its public key to the other

                                                                                                              75
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 193 of 213




             device 100 or 300. The next step 4 includes the computation of the shared secret by both
             devices 100 and 300, so that as a result of the key agreement procedure, both devices 100
             and 300 have a shared secret value that is used to derive a symmetric key 36. The
             symmetric key 36 or antispoof variable or [sic] is computed in device 100, 300 to ensure
             that both devices 100, 300 have the same secret key. The antispoof variable 36 is based
             upon a one way function of the shared secret.” Willey 6:53–63. See citations and chart
             corresponding to this limitation in Exhibit K-06. As described above, a person of ordinary
             skill in the art would have found it obvious and trivial to combine the teachings of DTCP
             with Willey. Both references are directed to improving network communication and
             protocols for protecting content distribution between devices. For example, Willey teaches
             systems and methods for authenticating devices, such as personal digital assistants (PDAs),
             cellular phones, and headsets, to allow them to share data while preventing unauthorized
             users from obtaining the data and also employs a public key in conjunction with a secret
             key for secure communications. Both references leveraged existing PKI systems and
             improved upon those systems. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches verifying authenticity
             through a third-agent by comparing and analyzing network signals. “More generally, an
             external agent is employed in such a system including a TMDS-like link in accordance with
             the invention to perform at least one encryption, decryption, or authentication function,”
             Lyle 7:58–8:14. See citations and chart corresponding to this limitation in Exhibit K-05.
             As described above, a person of ordinary skill in the art would have found it obvious and
             trivial to combine the teachings of DTCP with Lyle. Both are directed to methods for
             exchanging protected content. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-05.

             For further example, Roese discusses using network signals to confirm authenticity as well
             as comparing signals to determine certain information. “The location information, and any
             additional information, may also be protected with a security feature. For example, the
             information may be encrypted with a temporary key associated only with the particular
             connection point to which the location client is connected.” Roese, 17:59-18:3. “In this

                                                                                                           76
                         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 194 of 213




                                            example, system 100 performs the authentication and any re-authentication using an
                                            encryption key process. Specifically, an end user, that system 100 has authenticated by user
                                            and by location, is provided with an encryption key that is designed to work only on the
                                            port through which the key was supplied, and no other.” Roese, 26:17-62. “In addition, the
                                            use of multiple access points (e.g., signals from user device 104 b received at 120 a
                                            compared with signals received at 120 b) may improve relative location accuracy in a type
                                            of triangulation or averaging of signal strength indicators.” Roese, 9:12-50; see citations
                                            and chart corresponding to this limitation in Exhibit K-12. As described above, a person of
                                            ordinary skill in the art would have found it obvious and trivial to combine the teachings of
                                            DTCP with Roese. Both are directed to methods for exchanging electronic data over a
                                            communications network and for analyzing certain signal information to determine certain
                                            information and characteristics about the device in the network. See generally Roese, 1:38-
                                            2:12. Further, Roese discusses at length using its teachings to improve existing network
                                            infrastructures and protocols. Roese, col. 28-31.

                                            To the extent these references do not expressly disclose this limitation, either alone or in
                                            combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                            skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                            would understand that this limitation was an obvious design choice. For example, such a
                                            modification would simply apply one of a finite number of well-known techniques in a
                                            predictable manner, to achieve well-known, predictable results.

[9.3] provide an indication when said       DTCP discloses that the processor is arranged to “provide an indication when said modified
modified first signal is identical to the   first signal is identical to the second signal.” See, e.g.:
second signal.
                                                   During Full Authentication:
                                                   1. The sink device requests authentication by sending a random challenge and its
                                                   device certificate. This can be the result of the sink device attempting to access a
                                                   protected content stream (whose EMI is set to “Copy-never,” “No-more-copies,” or
                                                   “Copy-one-generation”). The sink device may request authentication on a
                                                   speculative basis, before attempting to access a content stream. If a sink device
                                                   attempts speculative authentication, the request can be rejected by the source.

                                                                                                                                           77
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 195 of 213




                    2. Device A then returns a random challenge and its device certificate. If the value
                    of the other device’s certificate type or format fields is reserved, the authentication
                    should be immediately aborted. After the random challenge and device certificate
                    exchange, each device verifies the integrity of the other device’s certificate using
                    EC-DSA. If the DTLA signature is determined to be valid, the devices examine the
                    certificate revocation list embedded in their system renewability messages (see
                    Chapter 7) to verify that the other device has not been revoked. If the other device
                    has not been revoked, each device calculates a EC-DH key exchange first-phase
                    value (See section 4.4.3.2).

                    3. The devices then exchange messages containing the EC-DH key exchange first-
                    phase value, the Renewability Message Version Number and Generation of the
                    system renewability message stored by the device, and a message signature
                    containing the other device’s random challenge concatenated to the preceding
                    components. The devices verify the signed messages received by checking the
                    message signature using EC-DSA with the other device’s public key. This verifies
                    that the message has not been tampered with. If the signature cannot be verified, the
                    device refuses to continue. In addition, by comparing the exchanged version
                    numbers, devices can at a later time invoke the system renewability mechanisms
                    (See Section 7.2 for the details of this procedure).

                    Each device calculates an authentication key by completing the EC-DH key
                    exchange.

                    A detailed description of the Full Authentication protocol and associated state
                    machine can be found in the DTCP Specification available under license from the
                    DTLA.

             DTCP at 28.

             DTCP further renders this element obvious in view of the knowledge of one of skill in the
             art. Comparing signals to identify information, such as authenticity, was well known in the

                                                                                                              78
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 196 of 213




             art.

             For example, this element would have been obvious to a person of ordinary skill in the art
             in view of DTCP combined with Schneier. As demonstrated in Exhibit K-10, Schneier
             teaches this element. See e.g., Schneier 4–5, 31–34, 466–74; citations and chart
             corresponding to this limitation in Exhibit K-10. As described above, a person of ordinary
             skill in the art would have been motivated to combine DTCP and Schneier. Schneier
             teaches systems and methods for encrypting communications to allow for secure
             transmission of data, while preventing unauthorized users from obtaining the data.
             Schneier is a textbook designed for use in university courses in computer science, and
             teaches techniques that were well known in the art at the time of its publication and is
             intended to teach those of skill in the art how to understand and improve upon the related
             technology. A person of ordinary skill in the art would be familiar with the techniques
             taught by Schneier, and would understand that incorporating these techniques into DTCP
             would provide increased security and better, more secure transmission of data. See
             generally citations and chart corresponding to the 1.p limitation in this chart and in Exhibit
             K-10.

             For further example, as demonstrated in Exhibit K-06, Willey teaches how to compare
             signals to verify the authenticity of other network devices and communications. how
             devices can both hold commonly held data or keys and use this information to generate
             network communications and signals. “During key agreement, in step 3, each device 100
             or 300 exchanges public keys by sending a message that includes its public key to the other
             device 100 or 300. The next step 4 includes the computation of the shared secret by both
             devices 100 and 300, so that as a result of the key agreement procedure, both devices 100
             and 300 have a shared secret value that is used to derive a symmetric key 36. The
             symmetric key 36 or antispoof variable or [sic] is computed in device 100, 300 to ensure
             that both devices 100, 300 have the same secret key. The antispoof variable 36 is based
             upon a one way function of the shared secret.” Willey 6:53–63. See citations and chart
             corresponding to this limitation in Exhibit K-06. As described above, a person of ordinary
             skill in the art would have found it obvious and trivial to combine the teachings of DTCP
             with Willey. Both references are directed to improving network communication and

                                                                                                              79
Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 197 of 213




             protocols for protecting content distribution between devices. For example, Willey teaches
             systems and methods for authenticating devices, such as personal digital assistants (PDAs),
             cellular phones, and headsets, to allow them to share data while preventing unauthorized
             users from obtaining the data and also employs a public key in conjunction with a secret
             key for secure communications. Both references leveraged existing PKI systems and
             improved upon those systems. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-06.

             For further example, as demonstrated in Exhibit K-05, Lyle teaches verifying authenticity
             through a third-agent by comparing and analyzing network signals. “More generally, an
             external agent is employed in such a system including a TMDS-like link in accordance with
             the invention to perform at least one encryption, decryption, or authentication function,”
             Lyle 7:58–8:14. See citations and chart corresponding to this limitation in Exhibit K-05.
             As described above, a person of ordinary skill in the art would have found it obvious and
             trivial to combine the teachings of DTCP with Lyle. Both are directed to methods for
             exchanging protected content. See generally citations and chart corresponding to the 1.p
             limitation in this chart and in Exhibit K-05.

             For further example, Roese discusses using network signals to confirm authenticity as well
             as comparing signals to determine certain information. “The location information, and any
             additional information, may also be protected with a security feature. For example, the
             information may be encrypted with a temporary key associated only with the particular
             connection point to which the location client is connected.” Roese, 17:59-18:3. “In this
             example, system 100 performs the authentication and any re-authentication using an
             encryption key process. Specifically, an end user, that system 100 has authenticated by user
             and by location, is provided with an encryption key that is designed to work only on the
             port through which the key was supplied, and no other.” Roese, 26:17-62. “In addition, the
             use of multiple access points (e.g., signals from user device 104 b received at 120 a
             compared with signals received at 120 b) may improve relative location accuracy in a type
             of triangulation or averaging of signal strength indicators.” Roese, 9:12-50; see citations
             and chart corresponding to this limitation in Exhibit K-12. As described above, a person of
             ordinary skill in the art would have found it obvious and trivial to combine the teachings of

                                                                                                           80
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 198 of 213




                                       DTCP with Roese. Both are directed to methods for exchanging electronic data over a
                                       communications network and for analyzing certain signal information to determine certain
                                       information and characteristics about the device in the network. See generally Roese, 1:38-
                                       2:12. Further, Roese discusses at length using its teachings to improve existing network
                                       infrastructures and protocols. Roese, col. 28-31.

                                       To the extent these references do not expressly disclose this limitation, either alone or in
                                       combination, the limitation is obvious in view of the knowledge of a person of ordinary
                                       skill in the art at the time of the alleged invention. A person of ordinary skill in the art
                                       would understand that this limitation was an obvious design choice. For example, such a
                                       modification would simply apply one of a finite number of well-known techniques in a
                                       predictable manner, to achieve well-known, predictable results.



Claim 11                               DTCP: Exemplary Citations

[11] The first device of claim 1,      DTCP discloses the elements of claim 1 as set forth above, see supra.
wherein the processor is further
arranged to determine an identity of   DTCP discloses “the processor is further arranged to determine an identity of the second
the second device using the            device using the certificate.” See, e.g.:
certificate.
                                          Device certificates are comprised of the following Baseline Format fields: . . .
                                             ● The device’s ID number (XID, 40 bits) assigned by the DTLA.

                                       DTCP at 23.

                                              See discussion and citations accompanying claims 1.2.2 and 1.2.3, above.

                                       It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                       prior art for the same reasons discussed in claim 1.2.2 and 1.2.3 above.


                                                                                                                                      81
                      Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 199 of 213




Claim 14                            DTCP: Exemplary Citations

[14] The first device of claim 1,   DTCP discloses the elements of claim 1 as set forth above, see supra.
wherein the predetermined time is
based on a communication system     DTCP discloses “the predetermined time is based on a communication system associated
associated with the first device.   with the first device.” See, e.g.:

                                           As an alternative or in addition to the predefined database, system 100 can use
                                           characteristics of signal propagation through a cable-based transmission medium to
                                           determine the location of a device. More specifically, system 100 can use a
                                           characteristic of a signal that varies with the length of the cable-based transmission
                                           medium (e.g., time delay, time-domain reflectometry (TDR) techniques, signal
                                           attenuations, round-trip delay and the like) to determine the length of cable through
                                           which the signal is traveling. For a connection point, system 100 measures the
                                           particular signal characteristic and based on that measurement, system 100
                                           determines the length of the cable. As described above for wireless connections,
                                           system 100 employs a lookup table, database, and/or function that relates the
                                           characteristic measurement to a location for cable connections also. Data for the
                                           signal characteristics (e.g., round-trip training for cable-based media) can be
                                           performed at the same time connection points 160 are being mapped with a trusted
                                           GPS, as described above, so that location is not based solely on estimating delay.

                                    ’977 patent at 12:18-44.

                                           See discussion and citations accompanying claims 1.2.6 and 1.2.7, above.

                                    It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                    prior art for the same reasons discussed in claim 1.2.6 and 1.2.7 above.




                                                                                                                                    82
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 200 of 213




Claim 34                                 DTCP: Exemplary Citations

[34.p] A method of a first device        To the extent the preamble is limiting, DTCP discloses “[a] method of a first device
controlling delivery of protected        controlling delivery of protected content to a second device.”
content to a second device, the
method comprising:                              See discussion and citations accompanying claim 1.p, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[34.1] receiving a certificate of the    DTCP discloses “receiving a certificate of the second device, the certificate providing
second device, the certificate           information regarding the second device.”
providing information regarding the
second device;                                  See discussion and citations accompanying claim 1.2.2, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[34.2] determining whether the           DTCP discloses “determining whether the second device is compliant with a set of
second device is compliant with a set    compliance rules utilizing said information provided in said certificate.”
of compliance rules utilizing said
information provided in said                    See discussion and citations accompanying claim 1.2.3, above.
certificate;
                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[34.3] providing a first signal to the   DTCP discloses “providing a first signal to the second device depending when the second
second device depending when the         device is determined to be compliant with the set of compliance rules.”
second device is determined to be
compliant with the set of compliance            See discussion and citations accompanying claim 1.2.4, above.
rules;
                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.
                                                                                                                                   83
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 201 of 213




[34.4] receiving a second signal from    DTCP discloses “receiving a second signal from the second device after providing the first
the second device after providing the    signal.”
first signal;
                                                See discussion and citations accompanying claim 1.2.5, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[34.5] determining whether the           DTCP discloses “determining whether the second signal is derived from a secret known by
second signal is derived from a secret   the first device.”
known by the first device;
                                                See discussion and citations accompanying claim 1.2.6, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[34.6] determining whether a time        DTCP discloses “determining whether a time difference between providing the first signal
difference between providing the first   and receiving the second signal is less than a predetermined time.”
signal and receiving the second signal
is less than a predetermined time; and          See discussion and citations accompanying claim 1.2.7, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[34.7] allowing the protected content    DTCP discloses “allowing the protected content to be provided to the second device when
to be provided to the second device      at least the second signal is determined to be derived from the secret and the time difference
when at least the second signal is       is less than the predetermined time.”
determined to be derived from the
secret and the time difference is less          See discussion and citations accompanying claim 1.2.8, above.
than the predetermined time.
                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

                                                                                                                                      84
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 202 of 213




Claim 35                                 DTCP: Exemplary Citations

[35] The method of claim 34,             DTCP discloses the elements of claim 34 as set forth above, see supra.
wherein the first signal comprises a
random number.                           DTCP discloses “the first signal comprises a random number.”
                                              See discussion and citations accompanying claim 2, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.



Claim 36                                 DTCP: Exemplary Citations

[36] The method of claim 34,             DTCP discloses the elements of claim 34 as set forth above, see supra.
wherein the second signal is formed
by modifying the first signal based on   DTCP discloses “the second signal is formed by modifying the first signal based on the
the secret, wherein the modification     secret, wherein the modification comprises performing an XOR operation on the first
comprises performing an XOR              signal.”
operation on the first signal.
                                                See discussion and citations accompanying claim 3, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.



Claim 37                                 DTCP: Exemplary Citations

[37] The method of claim 34, further     DTCP discloses the elements of claim 34 as set forth above, see supra.
comprising providing the secret to the
                                                                                                                                  85
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 203 of 213




second device.                         DTCP discloses “providing the secret to the second device.”

                                              See discussion and citations accompanying claim 4, above.

                                       It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                       prior art for the same reasons discussed above.



Claim 41                               DTCP: Exemplary Citations

[41.p] The method of claim 34,         DTCP discloses the elements of claim 34 as set forth above, see supra.
wherein the step of determining
whether the second signal is derived   DTCP discloses that “the step of determining whether the second signal is derived from the
from the secret comprises:             secret comprises” the steps recited in claim 41. See discussion and citations accompanying
                                       claims 41.1, 41.2, and 41.3, infra.

                                       It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                       prior art for the same reasons discussed above.

[41.1] modifying the first signal      DTCP discloses “modifying the first signal according to the secret.”
according to the secret;
                                              See discussion and citations accompanying claim 9.1, above.

                                       It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                       prior art for the same reasons discussed above.

[41.2] comparing the modified first    DTCP discloses “comparing the modified first signal with the second signal.”
signal with the second signal; and
                                              See discussion and citations accompanying claim 9.2, above.

                                       It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                       prior art for the same reasons discussed above.
                                                                                                                                    86
                         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 204 of 213




[41.3] providing an indication when       DTCP discloses “providing an indication when said modified first signal is identical to the
said modified first signal is identical   second signal.”
to the second signal.
                                                 See discussion and citations accompanying claim 9.3, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.



Claim 43                                  DTCP: Exemplary Citations

[43] The method of claim 34, further      DTCP discloses the elements of claim 34 as set forth above, see supra.
comprising determining an identity of
the second device using the               DTCP discloses “determining an identity of the second device using the certificate.”
certificate.
                                                 See discussion and citations accompanying claim 11, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.



Claim 46                                  DTCP: Exemplary Citations

[46] The method of claim 34,              DTCP discloses the elements of claim 34 as set forth above, see supra.
wherein the predetermined time is
based on a communication system           DTCP discloses “the predetermined time is based on a communication system associated
associated with the first device.         with the first device.”

                                                 See discussion and citations accompanying claim 14, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                                                                                                                        87
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 205 of 213




                                          prior art for the same reasons discussed above.



Claim 49                                  DTCP: Exemplary Citations

[49.p] A first device for controlling     To the extent the preamble is limiting, DTCP discloses “A first device for controlling
delivery of protected content to a        delivery of protected content to a second device.”
second device, the first device
comprising:                                      See discussion and citations accompanying claim 1.p, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.

[49.1] a memory;                          DTCP discloses “a memory.”

                                                 See discussion and citations accompanying claim 1.1, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.

[49.2.1] a processor, said processor      DTCP discloses “a processor.”
arranged to:
                                                 See discussion and citations accompanying claim 1.2.1, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.

[49.2.2] receive a certificate from the   DTCP discloses a processor arranged to “receive a certificate from the second device prior
second device prior to sending a first    to sending a first signal.”
signal;
                                                 See discussion and citations accompanying claim 1.2.2, above.


                                                                                                                                       88
                         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 206 of 213




                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.

[49.2.3] determine from the                DTCP discloses a processor arranged to “determine from the certificate if the second device
certificate if the second device is        is compliant.”
compliant;
                                                  See discussion and citations accompanying claim 1.2.3, above.

                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.

[49.2.4] provide a secret to the        DTCP discloses a processor arranged to “provide a secret to the second device via
second device via encryption by a       encryption by a public key of a private/public key-pair of the second device, if the second
public key of a private/public key-pair device is compliant, said secret comprising a random number.”
of the second device, if the second
device is compliant, said secret                See discussion and citations accompanying claim 6, above.
comprising a random number;
                                        It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                        prior art for the same reasons discussed above.

[49.2.5] provide the first signal to the   DTCP discloses a processor arranged to “provide the first signal to the second device.”
second device;
                                                  See discussion and citations accompanying claim 1.2.4, above.

                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.

[49.2.6] receive a second signal from      DTCP discloses a processor arranged to “receive a second signal from the second device
the second device after providing the      after providing the first signal.”
first signal;
                                                  See discussion and citations accompanying claim 1.2.5, above.

                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                                                                                                                      89
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 207 of 213




                                         prior art for the same reasons discussed above.

[49.2.7] determine if the second      DTCP discloses a processor arranged to “determine if the second signal is derived from the
signal is derived from the secret by  secret by determining whether the second signal is the first signal modified based on the
determining whether the second signal secret.”
is the first signal modified based on
the secret;                                   See discussion and citations accompanying claims 1.2.6, 9.1, 9.2, and 9.3, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[49.2.8] determine whether a time        DTCP discloses a processor arranged to “determine whether a time difference between
difference between providing the first   providing the first signal and receiving the second signal is less than a predetermined time.”
signal and receiving the second signal
is less than a predetermined time; and          See discussion and citations accompanying claim 1.2.7, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[49.2.9] allow the protected content     DTCP discloses a processor arranged to “allow the protected content to be provided to the
to be provided to the second device at   second device at least when the second signal is determined to be derived from the secret
least when the second signal is          and the time difference is less than the predetermined time.”
determined to be derived from the
secret and the time difference is less          See discussion and citations accompanying claim 1.2.8, above.
than the predetermined time.
                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.



Claim 52                                 DTCP: Exemplary Citations

[52] The first device of claim 49,       DTCP discloses the elements of claim 49 as set forth above, see supra.

                                                                                                                                      90
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 208 of 213




wherein the modification is a XOR     DTCP discloses “the modification is a XOR operation using the first signal.”
operation using the first signal.
                                             See discussion and citations accompanying claim 3, above.

                                      It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                      prior art for the same reasons discussed above.




Claim 53                              DTCP: Exemplary Citations

[53] The first device of claim 49,    DTCP discloses the elements of claim 49 as set forth above, see supra.
wherein the processor, arranged to
determine that the second signal is   DTCP discloses or renders obvious that “the processor, arranged to determine that the
derived from the secret, is further   second signal is derived from the secret, is further arranged to” perform the steps recited in
arranged to:                          claim 53. See discussion and citations accompanying claims 53.1, 53.2, and 53.3, infra.

                                      It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                      prior art for the same reasons discussed above.

[53.1] modify the first signal        DTCP discloses the processor arranged to “modify the first signal according to the secret.”
according to the secret;
                                             See discussion and citations accompanying claim 9.1, above.

                                      It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                      prior art for the same reasons discussed above.

[53.2] compare the modified first     DTCP discloses the processor arranged to “compare the modified first signal with the
signal with the second signal; and    second signal.”

                                             See discussion and citations accompanying claim 9.2, above.


                                                                                                                                       91
                         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 209 of 213




                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.

[53.3] determine that the modified        DTCP discloses the processor arranged to “determine that the modified first signal is
first signal is identical to the second   identical to the second signal.”
signal.
                                                 See discussion and citations accompanying claim 9.3, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.



Claim 54                                  DTCP: Exemplary Citations

[54] The first device of claim 49,        DTCP discloses the elements of claim 49 as set forth above, see supra.
wherein the first signal comprises a
random number.                            DTCP discloses “the first signal comprises a random number.”

                                                 See discussion and citations accompanying claim 2, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.



Claim 55                                  DTCP: Exemplary Citations

[55.p] A method of a first device         To the extent the preamble is limiting, DTCP discloses “[a] method of a first device
controlling delivery of protected         controlling delivery of protected content to a second device.”
content to a second device, the
method comprising:                               See discussion and citations accompanying claim 1.p, above.


                                                                                                                                   92
                         Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 210 of 213




                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.

[55.1] receiving a certificate from the    DTCP discloses “receiving a certificate from the second device prior to sending a first
second device prior to sending a first     signal.” See, e.g.:
signal;
                                                  See discussion and citations accompanying claim 1.2.2, above.

                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.

[55.2] determining from the                DTCP discloses “determining from the certificate if the second device is compliant.”
certificate if the second device is
compliant;                                        See discussion and citations accompanying claim 1.2.3, above.

                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.

[55.3] providing a secret to the        DTCP discloses “providing a secret to the second device via encryption by a public key of a
second device via encryption by a       private/public key-pair of the second device, if the second device is compliant, said secret
public key of a private/public key-pair comprising a random number.”
of the second device, if the second
device is compliant, said secret                See discussion and citations accompanying claim 6, above.
comprising a random number;
                                        It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                        prior art for the same reasons discussed above.

[55.4] providing the first signal to the   DTCP discloses “providing the first signal to the second device.”
second device;
                                                  See discussion and citations accompanying claim 1.2.4, above.

                                           It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                           prior art for the same reasons discussed above.
                                                                                                                                     93
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 211 of 213




[55.5] receiving a second signal from    DTCP discloses “receiving a second signal from the second device after providing the first
the second device after providing the    signal.”
first signal;
                                                See discussion and citations accompanying claim 1.2.5, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[55.6] determining if the second      DTCP discloses “determining if the second signal is derived from the secret by determining
signal is derived from the secret by  whether the second signal is the first signal modified based on the secret.”
determining whether the second signal
is the first signal modified based on         See discussion and citations accompanying claims 1.2.6, 9.1, 9.2, and 9.3, above.
the secret;
                                      It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                      prior art for the same reasons discussed above.

[55.7] determining whether a time        DTCP discloses “determining whether a time difference between providing the first signal
difference between providing the first   and receiving the second signal is less than a predetermined time.”
signal and receiving the second signal
is less than a predetermined time; and          See discussion and citations accompanying claim 1.2.7, above.

                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

[55.8] allowing the protected content    DTCP discloses “allowing the protected content to be provided to the second device at least
to be provided to the second device at   when the second signal is determined to be derived from the secret and the time difference
least when the second signal is          is less than the predetermined time.”
determined to be derived from the
secret and the time difference is less          See discussion and citations accompanying claim 1.2.8, above.
than the predetermined time.
                                         It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                         prior art for the same reasons discussed above.

                                                                                                                                      94
                       Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 212 of 213




Claim 58                                DTCP: Exemplary Citations

[58] The method of claim 55,            DTCP discloses the elements of claim 55 as set forth above, see supra.
wherein the modification is a XOR
operation using the first signal.       DTCP discloses “the modification is a XOR operation using the first signal.”

                                               See discussion and citations accompanying claim 3, above.

                                        It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                        prior art for the same reasons discussed above.



Claim 59                                DTCP: Exemplary Citations

[59.p] The method of claim 55,          DTCP discloses the elements of claim 55 as set forth above, see supra.
wherein the step of determining that
the second signal is derived from the   DTCP discloses or renders obvious that “the step of determining that the second signal is
secret comprises:                       derived from the secret comprises” the steps recited in claim 59. See discussion and
                                        citations accompanying claims 59.1, 59.2, and 59.3, infra.

                                        It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                        prior art for the same reasons discussed above.

[59.1] modifying the first signal       DTCP discloses “modifying the first signal according to the secret.”
according to the secret;
                                               See discussion and citations accompanying claim 9.1, above.

                                        It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                        prior art for the same reasons discussed above.

                                                                                                                                    95
                        Case 4:18-cv-01885-HSG Document 716-5 Filed 08/29/19 Page 213 of 213




[59.2] comparing the modified first       DTCP discloses “comparing the modified first signal with the second signal.”
signal with the second signal; and
                                                 See discussion and citations accompanying claim 9.2, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.

[59.3] determining that the modified      DTCP discloses “determining that the modified first signal is identical to the second
first signal is identical to the second   signal.”
signal.
                                                 See discussion and citations accompanying claim 9.3, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.



Claim 60                                  DTCP: Exemplary Citations

[60] The method of claim 55,              DTCP discloses the elements of claim 55 as set forth above, see supra.
wherein the first signal comprises a
random number.                            DTCP discloses “the first signal comprises a random number.”

                                                 See discussion and citations accompanying claim 2, above.

                                          It further would have been obvious to one of skill in the art to combine HDCP 1.0 with
                                          prior art for the same reasons discussed above.




                                                                                                                                   96
